EXHIBIT 10.1
 


 


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
 
Dated as of April 5, 2010
 
 
among
 
 
VERMONT PURE HOLDINGS, LTD.,
 
 
CRYSTAL ROCK LLC,
 
 
CRYSTAL ROCK HOLDINGS, INC.,
 
 
THE LENDERS LISTED ON SCHEDULE 1 HERETO
 
 
and
 
 
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 

    Page 

 
1.
DEFINITIONS AND RULES OF INTERPRETATION
1
1.1.
Definitions
1
1.2.
Rules of Interpretation
23
2.
THE REVOLVING CREDIT FACILITY
24
2.1.
Commitment to Lend
24
2.2.
Revolving Credit Commitment Fee
24
2.3.
Reduction of Total Revolving Credit Commitment
25
2.4.
The Revolving Credit Notes
25
2.5.
Interest on Revolving Credit Loans
25
2.6.
Requests for Revolving Credit Loans
26
2.6.1.
General
26
2.6.2.
Swing Line
26
2.7.
Conversion Options
27
2.7.1.
Conversion to Different Type of Revolving Credit Loan
27
2.7.2.
Continuation of Type of Revolving Credit Loan
27
2.7.3.
LIBOR Rate Loans
27
2.8.
Funds for Revolving Credit Loans
27
2.8.1.
Funding Procedures
28
2.8.2.
Advances of Revolving Credit Loans by Administrative Agent
28
2.9.
Settlements
28
2.9.1.
General
28
2.9.2.
Failure to Make Funds Available
29
2.9.3.
No Effect on Other Lenders
30
3.
REPAYMENT OF THE REVOLVING CREDIT LOANS
30
3.1.
Maturity
30
3.2.
Mandatory Repayments of Revolving Credit Loans
30
3.3.
Optional Repayments of Revolving Credit Loans
30

 
 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS (continued)
 
 

    Page 

 
4.
THE TERM LOAN
31
4.1.
Commitment to Lend
31
4.2.
The Term Notes
31
4.3.
Mandatory Prepayment of Term Loan
31
4.3.1.
Schedule of Installment Payments of Principal of Term Loan
31
4.3.2.
Excess Cash Flow Recapture
31
4.3.3.
Proceeds of Certain Events
32
4.3.4.
Application of Payments
32
4.4.
Optional Prepayment of Term Loan
32
4.5.
Interest on Term Loan
33
4.5.1.
Interest Rates
33
4.5.2.
Notification by Borrowers
33
4.5.3.
Amounts, etc
33
5.
LETTERS OF CREDIT
34
5.1.
Letter of Credit Commitments
34
5.1.1.
Commitment to Issue Letters of Credit
34
5.1.2.
Letter of Credit Applications
34
5.1.3.
Terms of Letters of Credit
34
5.1.4.
Reimbursement Obligations of Lenders
34
5.1.5.
Participations of Lenders
35
5.2.
Reimbursement Obligations of the Borrowers
35
5.3.
Letter of Credit Payments
36
5.4.
Obligations Absolute
36
5.5.
Reliance by Issuer
36
5.6.
Letter of Credit Fee
37

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS (continued)
 
 

    Page 

 
6.
CERTAIN GENERAL PROVISIONS
37
6.1.
Closing Fees
37
6.2.
Funds for Payments
37
6.2.1.
Payments to Administrative Agent
37
6.2.2.
No Offset, etc
37
6.3.
Computations
38
6.4.
Inability to Determine LIBOR Rate
38
6.5.
Illegality
38
6.6.
Additional Costs, etc
39
6.7.
Capital Adequacy
40
6.8.
Certificate
40
6.9.
Indemnity
40
6.10.
Interest After Default
41
6.10.1.
Overdue Amounts
41
6.10.2.
Amounts Not Overdue
41
6.11.
Concerning Joint and Several Liability of the Borrowers
41
7.
COLLATERAL SECURITY
42
7.1.
Security of Borrowers
42
8.
REPRESENTATIONS AND WARRANTIES
43
8.1.
Corporate Authority
43
8.1.1.
Incorporation; Organization; Good Standing
43
8.1.2.
Authorization
43
8.1.3.
Enforceability
43
8.2.
Governmental Approvals
43
8.3.
Title to Properties; Leases
43
8.4.
Financial Statements and Projections
44
8.4.1.
Fiscal Year
44
8.4.2.
Financial Statements
44
8.4.3.
Projections
44
8.5.
No Material Adverse Changes, etc
44

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS (continued)
 
 

    Page 

 
8.6.
Franchises, Patents, Copyrights, etc
44
8.7.
Litigation
44
8.8.
No Materially Adverse Contracts, etc
45
8.9.
Compliance with Other Instruments, Laws, etc
45
8.10.
Tax Status
45
8.11.
No Event of Default
45
8.12.
Holding Company and Investment Company Acts
45
8.13.
Absence of Financing Statements, etc
45
8.14.
Perfection of Security Interest
45
8.15.
Certain Transactions
46
8.16.
Employee Benefit Plans
46
8.16.1.
In General
46
8.16.2.
Terminability of Welfare Plans
46
8.16.3.
Guaranteed Pension Plans
46
8.16.4.
Multiemployer Plans
47
8.17.
Use of Proceeds
47
8.17.1.
General
47
8.17.2.
Regulations U and X
47
8.17.3.
Ineligible Securities
47
8.18.
Environmental Compliance
47
8.19.
Subsidiaries, etc
49
8.20.
Bank Accounts
49
8.21.
Disclosure
49
8.22.
Foreign Assets Control Regulations, Etc
49
8.23.
Employment Contracts
49
9.
AFFIRMATIVE COVENANTS
49
9.1.
Punctual Payment
50
9.2.
Maintenance of Office
50
9.3.
Records and Accounts
50

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS (continued)
 
 

    Page 

 
9.4.
Financial Statements, Certificates and Information
50
9.5.
Notices
51
9.5.1.
Defaults
51
9.5.2.
Environmental Events
52
9.5.3.
Notification of Claim against Collateral
52
9.5.4.
Notice of Litigation and Judgments
52
9.5.5.
Material Agreements
52
9.6.
Existence; Maintenance of Properties
52
9.7.
Insurance
53
9.8.
Taxes
53
9.9.
Inspection of Properties and Books, etc
53
9.9.1.
General
53
9.9.2.
Communications with Accountants
53
9.10.
Compliance with Laws, Contracts, Licenses, and Permits
53
9.11.
Employee Benefit Plans
54
9.12.
Use of Proceeds
54
9.13.
Mortgaged Property
54
9.14.
Bank Accounts
54
9.15.
Interest Rate Protection
54
9.16.
Water Contracts and Licenses
55
9.17.
Additional Subsidiaries
55
9.18.
Further Assurances
55
9.19.
Subordination Documents
55
10.
CERTAIN NEGATIVE COVENANTS
56
10.1.
Restrictions on Indebtedness
56
10.2.
Restrictions on Liens
56
10.2.1.
Permitted Liens
56

 
 
 
v

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS (continued)
 
 

    Page 

 
10.2.2.
Restrictions on Upstream Limitations
58
10.3.
Restrictions on Investments
58
10.4.
Restricted Payments
59
10.5.
Merger, Consolidation and Disposition of Assets
59
10.5.1.
Mergers and Acquisitions
59
10.5.2.
Disposition of Assets
59
10.6.
Sale and Leaseback
59
10.7.
Compliance with Environmental Laws
59
10.8.
Subordinated Debt
60
10.9.
Employee Benefit Plans
60
10.10.
Business Activities
60
10.11.
Fiscal Year
60
10.12.
Transactions with Affiliates
60
10.13.
Bank Accounts
60
10.14.
Employment Contract Amendments
61
11.
FINANCIAL COVENANTS
61
11.1.
Consolidated Adjusted Operating Cash Flow to Senior Debt Service
61
11.2.
Consolidated Adjusted Operating Cash Flow to Total Debt Service
61
11.3.
Senior Funded Debt to EBITDA
61
12.
CLOSING CONDITIONS
61
12.1.
Loan Documents, etc.
61
12.1.1.
Loan Documents
61
12.1.2.
Subordination Documents
62
12.2.
Certified Copies of Governing Documents
62
12.3.
Corporate or Other Action
62
12.4.
Incumbency Certificate
62
12.5.
Validity of Liens
62

 
 
 
vi

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS (continued)
 
 

    Page 

 
12.6.
Perfection Certificates and UCC Search Results
62
12.7.
Landlord Consents
62
12.8.
Certificates of Insurance
62
12.9.
Opinions of Counsel
63
12.10.
Payment of Fees
63
12.11.
Capital Structure
63
12.12.
Original Credit Agreement
63
13.
CONDITIONS TO ALL BORROWINGS
63
13.1.
Representations True; No Event of Default
63
13.2.
No Legal Impediment
63
13.3.
Proceedings and Documents
63
14.
EVENTS OF DEFAULT; ACCELERATION; ETC
64
14.1.
Events of Default and Acceleration
64
14.2.
Termination of Commitments
67
14.3.
Remedies
67
14.4.
Distribution of Collateral Proceeds
67
15.
THE ADMINISTRATIVE AGENT
68
15.1.
Authorization
68
15.2.
Employees and Administrative Agents
69
15.3.
No Liability
69
15.4.
No Representations
69
15.4.1.
General
69
15.4.2.
Closing Documentation, etc
70
15.5.
Payments
70
15.5.1.
Payments to Administrative Agent
70
15.5.2.
Distribution by Administrative Agent
70
15.5.3.
Delinquent Lenders
70
15.6.
Holders of Notes
71

 
 
 
vii

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS (continued)
 
 

    Page 

 
15.7.
Indemnity
71
15.8.
Administrative Agent as Lender
71
15.9.
Resignation
71
15.10.
Administrative Agent May File Proofs of Claim
71
16.
SUCCESSORS AND ASSIGNS
72
16.1.
General Conditions
72
16.2.
Assignments
73
16.3.
Register
74
16.4.
Participations
74
16.5.
Payments to Participants
74
16.6.
Miscellaneous Assignment Provisions
74
16.7.
Assignee or Participant Affiliated with the Borrowers
75
17.
PROVISIONS OF GENERAL APPLICATION
75
17.1.
Setoff
75
17.2.
Expenses
76
17.3.
Indemnification
76

 
 
 
viii

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS (continued)
 
 

    Page 

 
17.4.
Treatment of Certain Confidential Information
77
17.4.1.
Confidentiality
77
17.4.2.
Prior Notification
78
17.4.3.
Other
78
17.5.
Survival of Covenants, Etc
78
17.6.
Notices
78
17.7.
Governing Law
79
17.8.
Headings
80
17.9.
Counterparts
80
17.10.
Entire Agreement, Etc
80
17.11.
Waiver of Jury Trial
80
17.12.
Consents, Amendments, Waivers, Etc
80
17.13.
Severability
82
17.14.
USA Patriot Act
82
17.15.
COMMERCIAL TRANSACTION; PREJUDGMENT REMEDY WAIVER
82
17.16.
Interest Rate
82
17.17.
Loss of Notes
83
17.18.
Replacement of Lenders
83
17.19.
Effectiveness
83


 


 
ix

--------------------------------------------------------------------------------

 
 
 
Exhibits
Exhibit A
Form of Amended and Restated Revolving Credit Note
Exhibit B
Form of Loan Request
Exhibit C
Form of Amended and Restated Term Note
Exhibit D
Form of Compliance Certificate
Exhibit E
Assignment and Acceptance
   
Schedules
Schedule 1
Lenders and Commitments
Schedule 5.1.1
Existing Letters of Credit
Schedule 8.3
Title to Properties; Leases
Schedule 8.7
Litigation
Schedule 8.15
Affiliate Transactions
Schedule 8.18
Environmental Compliance
Schedule 8.19
Subsidiaries Etc.
Schedule 8.20
Bank Accounts
Schedule 10.1
Existing Indebtedness
Schedule 10.2
Existing Liens
Schedule 10.3
Existing Investments

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT is made as of April 5, 2010, by and
among Vermont Pure Holdings, Ltd. (“Holdings”), a Delaware corporation, having
its principal place of business at 1050 Buckingham Street, Watertown,
Connecticut 06795, Crystal Rock LLC (“Crystal Rock LLC”), a Delaware limited
liability company, having its principal place of business at 1050 Buckingham
Street, Watertown, Connecticut 06795, Crystal Rock Holdings, Inc. (“Crystal Rock
Holdings”, and together with Holdings and Crystal Rock LLC, collectively, the
“Borrowers”), a Delaware corporation, having its principal place of business at
1050 Buckingham Street, Watertown, Connecticut 06795, Bank of America, N.A., a
national banking association (“Bank of America”), and the other lending
institutions listed on Schedule 1, and Bank of America as administrative agent
for itself and such other lending institutions.
 
W I T N E S S E T H:
 
WHEREAS, Holdings, Crystal Rock LLC, the Lender that is a party to this Amended
and Restated Credit Agreement as of the Effective Date (the “Effective Date
Lender”), certain other lending institutions and the Administrative Agent are
parties to a Credit Agreement dated as of April 5, 2005, as amended by a First
Amendment Agreement dated as of September 1, 2005; a Second Amendment Agreement
dated as of March 23, 2006; a Third Amendment Agreement dated as of July 5,
2007; and a Fourth Amendment Agreement dated as of May 22, 2008 (as the same has
been amended to, but not including, the Effective Date, the “Original Credit
Agreement”); and
 
WHEREAS, the Effective Date Lender has made loans to the Borrowers pursuant to
the Original Credit Agreement and each other lender party to the Original Credit
Agreement has assigned the entire remaining amount of such lender’s commitment
and the loans owing to it under the Original Credit Agreement to the Effective
Date Lender; and
 
WHEREAS, upon the occurrence of the Effective Date, the parties hereto have
agreed to amend and restate the Original Credit Agreement as set forth herein.
 
NOW, THEREFORE, the parties hereto agree that the Original Credit Agreement
shall be amended and restated in its entirety on the Effective Date as follows:
 
1.           DEFINITIONS AND RULES OF INTERPRETATION.
 
1.1. Definitions.  The following terms shall have the meanings set forth in this
§1 or elsewhere in the provisions of this Credit Agreement referred to below:
 
Accounts Receivable.  All rights of any Borrower or any of its Subsidiaries to
payment for goods sold, leased or otherwise marketed and all rights of any
Borrower or any of its Subsidiaries to payment for services rendered and all
sums of money or other proceeds due thereon pursuant to transactions with
account debtors, except for that portion of the sum of money or other proceeds
due thereon that relate to sales, use or property taxes in conjunction with such
transactions, recorded on books of account in accordance with GAAP.
 
Acquired Company EBITDA.  For any period, an amount equal to Consolidated EBITDA
of the Person or assets acquired by Holdings or any of its Subsidiaries in a
Permitted Acquisition for the portion of such period preceding the date of such
acquisition, calculated on a Pro Forma Basis.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Adjustment Date.  The first day of the month immediately following the month in
which a Compliance Certificate is to be delivered by the Borrowers pursuant to
§9.4(c).
 
Administrative Agent.  Bank of America, N.A., acting as agent for the Lenders
and each other Person appointed as the successor Administrative Agent in
accordance with §15.9.
 
Administrative Agent’s Office.  The Administrative Agent’s office located at 777
Main Street, Hartford, Connecticut 06115, or at such other location as the
Administrative Agent may designate from time to time.
 
Administrative Agent’s Special Counsel.  Bingham McCutchen LLP or such other
counsel as may be approved by the Administrative Agent.
 
Administrative Questionnaire.  An Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
Affiliate.  Any Person that would be considered to be an affiliate of any other
Person under Rule 144(a) of the Rules and Regulations of the Securities and
Exchange Commission, as in effect on the date hereof, if such other Person were
issuing securities.
 
Applicable Margin.  For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin shall be the applicable margin set forth below
with respect to the Total Leverage Ratio, as determined for the Reference Period
of Holdings and its Subsidiaries ending on the fiscal quarter ended immediately
prior to the applicable Rate Adjustment Period.
 
 
 
Level
 
Total Leverage
Ratio
 
 
Base Rate Loans
 
Revolving Credit LIBOR
Rate Loans
Letter of
Credit
Fees
 
Term Loan LIBOR
Rate Loan
I
Less than or equal to 1.74:1.00
0.00%
1.00%
1.00%
1.25%
II
Greater than 1.74:1.00 but less than 2.25:1.00
0.00%
1.25%
1.25%
1.50%
III
Greater than or equal to 2.25:1.00 but less than 2.50:1.00
0.25%
1.75%
1.75%
2.00%
IV
Greater than or equal to 2.50:1.00 but less than 2.75:1.00
0.75%
2.25%
2.25%
2.50%
V
Greater than or equal to 2.75:1:00 but less than 3.00:1.00
1.00%
2.50%
2.50%
2.75%
VI
Greater than or equal to 3.00:1:00 but less than 3.25:1.00
1.50%
3.25%
3.25%
3.50%
VII
Greater than or equal to 3.25:1:00
1.50%
3.75%
3.75%
4.00%

 
 
 
3

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, (a) for the Loans outstanding and the Letter of
Credit Fees payable during the period commencing on the Effective Date through
the date immediately preceding the first Adjustment Date to occur after the
fiscal quarter ending April 30, 2010, the Applicable Margin shall be the
Applicable Margin set forth in Level III above, and (b) if the Borrowers fail to
deliver any Compliance Certificate pursuant to §9.4(c) hereof then, for the
period commencing on the next Adjustment Date to occur subsequent to such
failure through the date immediately following the date on which such Compliance
Certificate is delivered, the Applicable Margin shall be the highest Applicable
Margin set forth above.
 
Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Asset Sale.  Any one or series of related transactions in which any Borrower or
any of its Subsidiaries conveys, sells, leases, licenses or otherwise disposes
of, directly or indirectly, any of its properties, businesses or assets
(including the sale or issuance of Capital Stock of any Subsidiary other than to
a Borrower or any Subsidiary of a Borrower but excluding any Excluded Assets)
whether owned on the Effective Date or thereafter acquired.
 
Assignment and Acceptance.  An assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §16.2), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
Bakers.  Collectively, John B. Baker, Peter K. Baker, Henry Baker and trusts
holding Capital Stock of Holdings for the children of any of the foregoing
persons and their heirs, executors, administrators, personal representatives and
assigns.
 
Balance Sheet Date.  October 31, 2009.
 
Bank of America.  Bank of America, N.A., a national banking association, in its
individual capacity.
 
Base Rate.  For any day a fluctuating rate per annum equal to the higher of (a)
the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate.”  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
 
4

--------------------------------------------------------------------------------

 
 
 
Base Rate Loans.  Revolving Credit Loans and all or any portion of the Term
Loan, in each case bearing interest calculated by reference to the Base Rate.
 
Borrowers.  As defined in the preamble hereto.
 
Business Day.  Any day (a) other than a Saturday, Sunday or a day on which
banking institutions in Hartford, Connecticut, are not authorized to transact
banking business and (b) in the case of LIBOR Rate Loans, which is also a LIBOR
Business Day.
 
Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.
 
Capital Expenditures.  Amounts paid or Indebtedness incurred by the Borrowers or
any of their Subsidiaries in connection with (i) the purchase or lease by a
Borrower or any of its Subsidiaries of Capital Assets that would be required to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP or (ii) the lease of any assets by a Borrower or any of its Subsidiaries as
lessee under any Synthetic Lease to the extent that such assets would have been
Capital Assets had the Synthetic Lease been treated for accounting purposes as a
Capitalized Lease.
 
Capitalized Leases.  Leases under which a Borrower or any of its Subsidiaries is
the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.
 
Capital Stock.  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
membership, partnership and other equivalent ownership interests in a Person
(other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.
 
Cash Management Agreement.  Any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements that is entered into by
and between any of the Borrowers and any Person that, at the time it enters into
such agreement, is a Lender or an Affiliate of a Lender.
 
Casualty Event.  With respect to any property (including any interest in
property) of any Borrower or any of its Subsidiaries, any loss of, damage to, or
condemnation or other taking of, such property for which such Borrower or such
Subsidiary receives insurance proceeds, proceeds of a condemnation award or
other compensation.
 
CERCLA.  See §8.18(a).
 
 
 
5

--------------------------------------------------------------------------------

 
 
Change of Control.  An event or series of events by which (a) any person or
group of persons (within the meaning of Section 13 or 14 of the Securities
Exchange Act of 1934) other than the Bakers shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of twenty percent (20%) or more of the
Capital Stock of Holdings; or, during any period of twelve consecutive calendar
months, individuals who were directors of Holdings on the first day of such
period shall cease to constitute a majority of the board of directors of
Holdings unless any new directors were nominated by a majority of such existing
directors or (b) Holdings owns of record or beneficially, directly or
indirectly, less than one hundred percent (100%) of the Capital Stock of either
Crystal Rock Holdings (while it is in existence) or Crystal Rock LLC or less
than 100% of the Capital Stock of any other Person that may hereafter become a
Subsidiary of any Borrower.
 
Closing Fees.  See §6.1.
 
Code.  The Internal Revenue Code of 1986, as amended from time to time.
 
Collateral.  All of the property, rights and interests of the Borrowers and
their Subsidiaries that are or are intended to be subject to the Liens created
by the Security Documents.
 
Collateral Assignment of Leases.  The Collateral Assignments of Leases, each
dated as of April 5, 2005, between each of Holdings and Crystal Rock LLC and the
Administrative Agent and in form and substance satisfactory to the Lenders and
the Administrative Agent.
 
Commitment.  With respect to each Lender, the amount set forth on Schedule1
hereto as the amount of such Lender’s commitment to make Revolving Credit Loans
to, and to participate in the issuance, extension and renewal of Letters of
Credit for the account of, the Borrowers, as the same may be reduced from time
to time as the context may require; or if such commitment is terminated pursuant
to the provisions hereof, zero.
 
Commitment Percentage.  With respect to each Lender (a) with respect to
Revolving Credit Loans, the percentage set forth on Schedule1 hereto as such
Lender’s percentage of the aggregate Commitments of all of the Lenders in
respect of Revolving Credit Loans and (b) with respect to the Term Loan, the
percentage amount set forth on Schedule 1 reflecting such Lender’s commitment to
make the Term Loan.
 
Compliance Certificate.  See §9.4(c).
 
Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of Holdings and its Subsidiaries,
consolidated in accordance with GAAP.
 
Consolidated Adjusted EBITDA.  For any period, an amount equal to the sum of (a)
Consolidated EBITDA of Holdings and its Subsidiaries for such period (excluding
the Consolidated EBITDA of any Subsidiary (or with respect to an asset
acquisition, the acquired assets) for the period prior to the acquisition of
such Subsidiary (or assets) by Holdings or any of its Subsidiaries), plus (b) an
amount equal to seventy-five percent (75%) of Acquired Company EBITDA for such
period.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Consolidated Adjusted Operating Cash Flow.  For any period, an amount equal to
the sum of (a) Consolidated Operating Cash Flow for such period, plus (b) an
amount equal to seventy-five percent (75%) of Acquired Company EBITDA for such
period.
 
Consolidated EBITDA.  With respect to any Person for any period, an amount equal
to Consolidated Net Income of such Person and its Subsidiaries for such fiscal
period, plus (a) the following, in each case to the extent deducted in the
calculation of such Person’s Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense of such Person
and its Subsidiaries required to be paid or accrued during such period, plus
(iv) other noncash charges reducing Consolidated Net Income for such period, all
as determined in accordance with GAAP, less (b) all noncash items increasing
Consolidated Net Income for such period.
 
Consolidated Excess Cash Flow.  With respect to Holdings and its Subsidiaries
for any particular period, an amount equal to (a) Consolidated Operating Cash
Flow for such period less (b) the sum of (i) Consolidated Total Interest Expense
of Holdings and its Subsidiaries paid in cash during such period, plus (ii) any
mandatory repayments (whether scheduled or otherwise) of principal on any
Indebtedness of Holdings or any of its Subsidiaries paid or due and payable
during such period.
 
Consolidated Net Income (or Deficit).  With respect to any Person for any
period, the consolidated net income (or deficit) of such Person and its
Subsidiaries, after deduction of all expenses, taxes, and other proper charges,
determined in accordance with GAAP, after eliminating therefrom all
extraordinary and nonrecurring items of income.
 
Consolidated Operating Cash Flow.  For any period, an amount equal to (a)
Consolidated EBITDA of Holdings and its Subsidiaries for such period (excluding
the Consolidated EBITDA of any Subsidiary (or with respect to an asset
acquisition, the acquired assets) for the period prior to the acquisition of
such Subsidiary (or assets) by Holdings or any of its Subsidiaries), less (b)
the sum of (i) cash payments for all income taxes paid during such period, plus
(ii) to the extent not already deducted in the determination of Consolidated
EBITDA of Holdings and its Subsidiaries, Capital Expenditures made during such
period (excluding Capital Expenditures made with the proceeds of Indebtedness
during such period), plus (iii) the aggregate amount of Distributions made by
Holdings during such period.
 
Consolidated Senior Interest Expense.  For any period, Consolidated Total
Interest Expense of Holdings and its Subsidiaries less the aggregate amount of
interest required to be paid or accrued by Holdings and its Subsidiaries during
such period on Subordinated Debt.
 
Consolidated Senior Debt Service.  With respect to Holdings and its Subsidiaries
and for any period, the sum, without duplication, of (a) Consolidated Senior
Interest Expense for such period plus (b) any and all scheduled repayments of
principal during such period in respect of Indebtedness (other than Subordinated
Debt) that become due and payable during such period pursuant to any agreement
or instrument to which Holdings or any of its Subsidiaries is a party.  Demand
obligations shall be deemed to be due and payable during any fiscal period
during which such obligations are outstanding.
 
Consolidated Total Debt Service.  With respect to Holdings and its Subsidiaries
and for any period, the sum, without duplication, of (a) Consolidated Total
Interest Expense of Holdings and its Subsidiaries for such period plus (b) any
and all scheduled repayments of principal during such period in respect of
Indebtedness that become due and payable during such period pursuant to any
agreement or instrument to which Holdings or any of its Subsidiaries is a
party.  Demand obligations shall be deemed to be due and payable during any
fiscal period during which such obligations are outstanding.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Consolidated Total Funded Debt.  With respect to Holdings and its Subsidiaries,
the sum, without duplication, of (a) the aggregate amount of Indebtedness of
Holdings and its Subsidiaries, on a consolidated basis, relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (iii) any Synthetic Leases or any
Capitalized Leases, and (iv) the maximum drawing amount of all letters of credit
outstanding, plus (b) Indebtedness of the type referred to in clause (a) of
another Person guaranteed by Holdings or any of its Subsidiaries.
 
Consolidated Total Interest Expense.  With respect to any Person and for any
period, the aggregate amount of interest required to be paid or accrued by such
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
Capitalized Lease or any Synthetic Lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.
 
Conversion Request.  A notice given by the Borrowers to the Administrative Agent
of the Borrowers’ election to convert or continue a Loan in accordance with §2.7
or §4.5.2.
 
Credit Agreement.  This Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.
 
Default.  See §14.1.
 
Delinquent Lender.  See §15.5.3.
 
Distribution.  The declaration or payment of any dividend on or in respect of
any Capital Stock of Holdings, other than dividends payable solely in shares of
common stock of Holdings; the purchase, redemption, defeasance, retirement or
other acquisition of any shares of any class of Capital Stock of Holdings,
directly or indirectly through a Subsidiary of Holdings or otherwise (including
the setting apart of assets for a sinking or other analogous fund to be used for
such purpose); the return of capital by Holdings to its shareholders as such; or
any other distribution on or in respect of any shares of any class of Capital
Stock of Holdings.
 
Dollars or $.  Dollars in lawful currency of the United States of America.
 
Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
 
Drawdown Date.  The date on which any Revolving Credit Loan or the Term Loan is
made or is to be made, and the date on which any Revolving Credit Loan is
converted or continued in accordance with §2.7 or all or any portion of the Term
Loan is converted or continued in accordance with §4.5.2.
 
 
8

--------------------------------------------------------------------------------

 
 
 
Effective Date.  See §17.19.
 
Effective Date Lender.  As defined in the preamble hereto.
 
Eligible Assignee.  Any of (a) a Lender, (b) an Affiliate of a Lender that has
total assets in excess of $1,000,000,000, (c) an Approved Fund that has total
assets in excess of $1,000,000,000 and (d) any other Person (other than a
natural person) approved by (i) the Administrative Agent and (ii) unless a
Default or an Event of Default has occurred and is continuing, the Borrowers
(each such approval not to be unreasonably withheld or delayed).
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.
 
Environmental Laws.  See §8.18(a).
 
EPA.  See §8.18(b).
 
Equity Issuance.  The sale or issuance by any Borrower or any of its
Subsidiaries of any of its Capital Stock.
 
ERISA.  The Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
ERISA Affiliate.  Any Person which is treated as a single employer with any
Borrower under §414 of the Code.
 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder, other than a reportable event as to which the requirement of 30 days
notice has been waived.
 
Event of Default.  See §14.1.
 
Excluded Assets.  With respect to the Borrowers or any of their Subsidiaries (a)
inventory sold in the ordinary course of business consistent with past practices
and (b) equipment or other assets no longer used or useful in such Person’s
business provided that such asset is not sold to an Affiliate of the seller and
the aggregate fair market value of all such assets referred to in this clause
(b) which are sold in any one calendar year which will be deemed to be Excluded
Assets shall not exceed $250,000.
 
Excluded Indebtedness.  Indebtedness permitted to be incurred pursuant to the
provisions of §10.1.
 
Existing Letters of Credit.  See §5.1.1.
 
Federal Funds Rate.  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
 
 
9

--------------------------------------------------------------------------------

 
 
 
Fees.  Collectively, the Revolving Credit Commitment Fee, the Letter of Credit
Fees and the Closing Fees.
 
Financial Affiliate.  A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).
 
Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
GAAP or generally accepted accounting principles.  (a) When used in §11 (or any
defined term used therein), or in the definition of Applicable Margin whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practice of Holdings and
its Subsidiaries reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time, and (ii) consistently applied with past financial
statements of Holdings adopting the same principles (except where otherwise
required by such principles), provided that in each case referred to in this
definition of “GAAP” a certified public accountant would, insofar as the use of
such accounting principles is pertinent, be in a position to deliver an
unqualified opinion (other than a qualification regarding changes in GAAP) as to
financial statements in which such principles have been properly applied, and
provided further that all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any similar accounting principle) permitting a Person to value
its financial liabilities at the fair value thereof.
 
Governing Documents.  With respect to any Person, its certificate or articles of
incorporation, certificate of formation, or, as the case may be, certificate of
limited partnership, its by-laws, operating agreement or, as the case may be,
partnership agreement or other constitutive documents and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
Capital Stock.
 
Governmental Authority.  Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator.
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
 
 
10

--------------------------------------------------------------------------------

 
 
 
Hazardous Substances.  See §8.18(b).
 
Hedging Agreement.  Any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate futures contract,
interest rate option agreement, interest rate exchange agreement, forward
currency exchange agreement, forward rate currency agreement or other similar
agreement or arrangement to which the Borrowers or any of their Subsidiaries and
the Administrative Agent (or any Affiliate of the Administrative Agent) is a
party, designed to protect the Borrowers or any of their Subsidiaries against
fluctuations in interest rates, exchange rates or forward rates.
 
Holdings.  As defined in the preamble hereto.
 
Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
 
(a) every obligation of such Person for money borrowed,
 
(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses,
 
(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,
 
(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business),
 
(e) every principal component of any Capitalized Lease of such Person,
 
(f) every obligation of such Person under any Synthetic Lease,
 
(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,
 
(h) every obligation of such Person (an “equity related purchase obligation”) to
purchase, redeem, retire or otherwise acquire for value any shares of Capital
Stock issued by such Person or any rights measured by the value of such Capital
Stock,
 
(i) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),
 
 
 
11

--------------------------------------------------------------------------------

 
 
(j) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law,
 
(k) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (j) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
of) any security for the payment of such primary obligation, (ii) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (iii) to maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.
 
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (v) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrowers or any of their wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (w) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (x) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (y) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price and (z)
any guaranty or other contingent liability referred to in clause (k) shall be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 
Indebtedness Issuance.  The issuance of any notes or other debt securities or
the incurrence of any Indebtedness by any Borrower or any of its Subsidiaries.
 
Ineligible Securities.  Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. §24, Seventh), as amended.
 
Interest Payment Date.  (a) As to any Base Rate Loan, the last day of the
calendar month with respect to interest accrued during such calendar month,
including, without limitation, the calendar month which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any LIBOR Rate Loan in respect of
which the Interest Period is (i) 3 months or less, the last day of such Interest
Period and (ii) more than 3 months, the date that is 3 months from the first day
of such Interest Period and, in addition, the last day of such Interest Period.
 
 
12

--------------------------------------------------------------------------------

 
 
Interest Period.  With respect to each Revolving Credit Loan or all or any
relevant portion of the Term Loan, (a) initially, the period commencing on the
Drawdown Date of such Loan and ending on the last day of one of the periods set
forth below, as selected by the Borrowers in a Loan Request or as otherwise
required by the terms of this Credit Agreement: (i) for any Base Rate Loan, the
last day of the calendar month; and (ii) for any LIBOR Rate Loan, 1, 2 or 3
months; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Revolving Credit Loan or all or
such portion of the Term Loan and ending on the last day of one of the periods
set forth above, as selected by the Borrowers in a Conversion Request; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:
 
(A) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, that Interest Period shall be
extended to the next succeeding LIBOR Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding LIBOR
Business Day;
 
(B) if any Interest Period with respect to a Base Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;
 
(C) if the Borrowers shall fail to give notice as provided in §2.7 or §4.5.2,
the Borrowers shall be deemed to have requested a conversion of the affected
LIBOR Rate Loan to a Base Rate Loan and the continuance of all Base Rate Loans
as Base Rate Loans on the last day of the then current Interest Period with
respect thereto;
 
(D) any Interest Period relating to any LIBOR Rate Loan that begins on the last
LIBOR Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last LIBOR Business Day of a calendar month; and
 
(E) any Interest Period that would otherwise extend beyond the Revolving Credit
Loan Maturity Date (if comprising a Revolving Credit Loan) or the Term Loan
Maturity Date (if comprising the Term Loan or a portion thereof) shall end on
the Revolving Credit Loan Maturity Date or the Term Loan Maturity Date (as the
case may be).
 
Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.
 
 
13

--------------------------------------------------------------------------------

 
 
 
Lender Affiliate.  With respect to any Lender, (a) an Affiliate of such Lender
or (b) any Approved Fund.
 
Lenders.  Bank of America and the other lending institutions listed on Schedule1
hereto and any other Person who becomes an assignee of any rights and
obligations of a Lender pursuant to §16.
 
Letter of Credit.  See §5.1.1.
 
Letter of Credit Application.  See §5.1.1.
 
Letter of Credit Fee.  See §5.6.
 
Letter of Credit Participation.  See §5.1.4.
 
LIBOR Business Day.  Any day other than a Saturday, Sunday or a day on which
banking institutions are not authorized to transact international banking
business (including dealings in Dollar deposits) in London or such other
eurodollar interbank market as may be selected by the Administrative Agent in
its sole discretion acting in good faith.
 
LIBOR Lending Office.  Initially, the office of each Lender designated as such
in Schedule1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
 
LIBOR Rate.  For any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two LIBOR Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“LIBOR Rate” for such Interest Period shall be the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Rate Loan being made, continued or converted and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two LIBOR Business
Days prior to the commencement of such Interest Period.
 
 
14

--------------------------------------------------------------------------------

 
 
 
LIBOR Rate Loans.  Revolving Credit Loans and all or any portion of the Term
Loan bearing interest calculated by reference to the LIBOR Rate.
 
Lien.  Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction).
 
Loan Documents.  This Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Existing Letters of Credit, the Hedging
Agreements, the Subordination Agreements and the Security Documents.
 
Loan Request.  See §2.6.
 
Loans.  Collectively, the Revolving Credit Loans and the Term Loan.
 
Material Adverse Effect.  With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):
 
(a) a material adverse effect on the business, properties, prospects, condition
(financial or otherwise), assets, operations or income of any Borrower,
individually or the Borrowers and their Subsidiaries, taken as a whole;
 
(b) an adverse effect on the ability of any Borrower or any of its Subsidiaries,
individually and taken as a whole, to perform any of their respective
Obligations under any of the Loan Documents to which it is a party; or
 
(c) any impairment of the validity, binding effect or enforceability of this
Credit Agreement or any of the other Loan Documents, any impairment of the
rights, remedies or benefits available to the Administrative Agent or any Lender
under any Loan Document or any impairment of the attachment, perfection or
priority of any Lien of the Administrative Agent under the Security Documents.
 
In determining whether any individual event could have or result in a Material
Adverse Effect, notwithstanding that such event does not of itself have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events could have or
result in a Material Adverse Effect.
 
Material Agreement.  Collectively, (a) (i) that certain Amended and Restated
Spring Water License and Supply Agreement (the “Pristine Supply Agreement”),
dated as of April 13, 1999, between Pristine Mountain Springs of Vermont, Inc. a
Vermont corporation (“Pristine”), and AmSource LLC, a New Hampshire limited
liability company (“AmSource”), (ii) that certain Addendum to Amended and
Restated Spring Water License and Supply Agreement and Acknowledgement, dated as
of December 15, 1999, by and among Holdings, Pristine, AmSource, Barton Lord and
Ronald Colton, and (iii) that certain Settlement Agreement, dated December 1,
1999, among Holdings, Pristine, AmSource, Barton Lord and Ronald Colton,
relating to the Pristine Supply Agreement and (b) that certain Contract, dated
January 6, 2003, by and between Crystal Rock LLC (as successor in interest to
Holdings, successor by merger to Vermont Pure Springs, Inc.) and the Town of
Bennington.
 
 
15

--------------------------------------------------------------------------------

 
 
 
Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit and the Existing Letters of
Credit, as such aggregate amount may be reduced from time to time pursuant to
the terms of the Letters of Credit and the Existing Letters of Credit.
 
Minimum One Month LIBOR Amount.  As of any date, an amount equal to seventy-five
percent (75%) of the principal amount of the Term Loan outstanding on such date.
 
Moody’s.  Moody’s Investors Services, Inc.
 
Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by any Borrower or any ERISA Affiliate.
 
Net Cash Equity Issuance Proceeds.  With respect to any Equity Issuance by any
Person, the excess of the gross cash proceeds received by such Person for such
Equity Issuance after deduction of all reasonable and customary transaction
expenses (including, without limitation, underwriting discounts and commissions)
actually incurred in connection with such Equity Issuance.
 
Net Cash Indebtedness Issuance Proceeds.  With respect to any Indebtedness
Issuance, the excess of the gross cash proceeds received by such Person for such
Indebtedness Issuance after deduction of all reasonable and customary
transaction expenses actually incurred in connection with such Indebtedness
Issuance.
 
Net Cash Sale Proceeds.  The net cash proceeds received by a Person in respect
of any Asset Sale, less the sum of (a) all reasonable out-of-pocket fees,
commissions and other reasonable and customary direct expenses (including,
without limitation, counsel fees) actually incurred in connection with such
Asset Sale, including the amount of any transfer or documentary taxes required
to be paid by such Person in connection with such Asset Sale, and (b) the
aggregate amount of cash so received by such Person which is required to be used
to retire (in whole or in part) any Indebtedness (other than under the Loan
Documents) of such Person permitted by this Credit Agreement that was secured by
a lien or security interest permitted by this Credit Agreement having priority
over the liens and security interests (if any) of the Administrative Agent (for
the benefit of the Administrative Agent and the Lenders) with respect to such
assets transferred and which is required to be repaid in whole or in part (which
repayment, in the case of any other revolving credit arrangement or multiple
advance arrangement, reduces the commitment thereunder) in connection with such
Asset Sale.
 
Notes.  The Term Notes and the Revolving Credit Notes.
 
Obligations.  All indebtedness, obligations and liabilities of any of the
Borrowers and their Subsidiaries to any of the Lenders and the Administrative
Agent, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Credit Agreement or any of the other Loan Documents or any
Hedging Agreement or in respect of any of the Loans made or Reimbursement
Obligations incurred or any of the Notes, Letter of Credit Applications, Letters
of Credit, the Existing Letters of Credit or other instruments at any time
evidencing any thereof, and all indebtedness, obligations and liabilities of any
of the Borrowers and their Subsidiaries arising under any Cash Management
Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
 
Operating Account.  See §2.6.2.
 
Original Credit Agreement.  As defined in the preamble hereto.
 
outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
 
Participant.  See §16.4.
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
Perfection Certificates.  The Perfection Certificates as defined in the Security
Agreement.
 
Permitted Acquisition.  The acquisition of any Person, business, division, or
specified group of assets by any Borrower or any of its Subsidiaries, provided
that each of the following conditions is met with respect to any such
acquisition:
 
(a) immediately prior to and after giving effect to such acquisition, no Default
or Event of Default shall then exist, and the Borrowers shall have delivered to
the Administrative Agent a statement certified by the principal financial or
accounting officer of the Borrowers to the effect that immediately prior to and
after giving effect to such acquisition, (x) no Default or Event of Default
exists and attaching, in reasonable detail, computations evidencing on a Pro
Forma Basis compliance (on a consolidated basis) with the covenants contained in
§11 as of the end of the most recently completed fiscal quarter, immediately
prior to and after giving effect to such acquisition, and (y) for the twelve
(12) month period immediately following such acquisition, each of which shall be
acceptable to the Administrative Agent in its sole but reasonable discretion;
 
(b) the aggregate consideration (including, without limitation, assumption of
Indebtedness (including, without limitation, any Subordinated Debt) and any
earn-out and/or non-compete payments) paid or to be paid by any Borrower or any
of its Subsidiaries in connection with such acquisitions after the Effective
Date, as to any individual acquisition or group of related (through common
ownership) acquisitions, shall not, without the prior written consent of the
Administrative Agent, exceed $2,000,000.
 
(c) the consideration for such acquisition shall not include the assumption of
Indebtedness by any Borrower or any of its Subsidiaries, other than Indebtedness
(i) in existence prior to the date of such acquisition, (ii) which was not
incurred in connection with or in contemplation of, such acquisition, (iii)
which is permitted pursuant to §10.1(c) or §10.1(d) and (iv) which is otherwise
on terms and conditions satisfactory to the Administrative Agent;
 
(d) such acquisition shall have been approved by the board of directors (or
other managing board) and, if required, shareholders or members (as the case may
be) of the Person so acquired;
 
 
17

--------------------------------------------------------------------------------

 
 
 
(e) the aggregate amount of Revolving Credit Loans made to any Borrower in
respect of any such acquisition shall not exceed the lower of (i) seventy-five
percent (75%) of the aggregate consideration payable at the closing of such
acquisition (including any permitted assumed Indebtedness) and (ii) the actual
cash consideration to be paid at the closing by any Borrower or any of its
Subsidiaries in connection with such acquisition;
 
(f) not less than ten (10) Business Days prior to the closing of such
acquisition, the Borrowers shall notify the Administrative Agent of the terms
thereof and shall provide to the Administrative Agent such information and
documents as may be deemed by the Administrative Agent to be necessary in order
for the Administrative Agent to determine if the acquisition is a Permitted
Acquisition;
 
(g) no more than three (3) of such acquisitions shall be consummated in any
twelve (12) month period, provided that additional acquisitions may be
consummated during any such period so long as (i) no Borrower or any Subsidiary
of a Borrower incurs or assumes any Indebtedness to finance any such acquisition
and (ii) the aggregate consideration (including, without limitation, any
earn-out and/or non-compete payments) paid or to be paid by any Borrower or any
of its Subsidiaries in connection with all such acquisitions during such period
does not exceed $100,000; and
 
(h) either (i) such acquisition is the acquisition of assets only (for use in
the same line of business as (or a line of business substantially similar to)
the line of business of the Borrowers and their Subsidiaries and in which assets
the Administrative Agent shall concurrently with the closing of the acquisition
be granted, for the benefit of the Lenders and the Administrative Agent, a
perfected, first priority security interest (subject only to Permitted Liens) or
(ii) such acquisition involves the purchase of the Capital Stock of a Person and
each of the following conditions is met:
 
(A) such acquisition is the acquisition of one hundred percent (100%) of each of
the Capital Stock and Voting Stock of such Person, and the structure of such
acquisition is acceptable to the Administrative Agent and;
 
(B) such Person is in the same line of business (or a substantially similar line
of business) as the Borrowers and their Subsidiaries, and
 
(C) contemporaneously with the occurrence of such acquisition, the Borrowers
shall (I) cause such Person to guaranty all of the Obligations hereunder
pursuant to a guaranty in form and substance reasonably satisfactory to the
Administrative Agent, which such guaranty shall be a Security Document
hereunder, (II) cause such Person to take all steps as may be necessary or
advisable in the reasonable opinion of the Administrative Agent to grant to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, a first priority, perfected security interest in all of its assets
(except that there may exist liens thereon permitted by §10.2 hereof and there
may exist a prior lien on those assets which secure Indebtedness assumed by the
Borrowers or any of their Subsidiaries in connection with such Permitted
Acquisition, to the extent permitted under §10.1 hereof) as collateral security
for such guaranty, pursuant to security documents, mortgages, pledges and other
documents in form and substance reasonably satisfactory to the Administrative
Agent, each of which documents shall be Security Documents hereunder, and (III)
cause such Person to deliver to the Lenders and the Administrative Agent (aa)
evidence of proper corporate authorization and (bb) if required by the
Administrative Agent, legal opinions with respect to each of the matters and
documents set forth in this clause (C), in each case, in form and substance
reasonably satisfactory to the Administrative Agent.
 
 
18

--------------------------------------------------------------------------------

 
 
 
Permitted Liens.  Liens permitted by §10.2.
 
Person.  Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.
 
Pledge Agreement.  The Amended and Restated Pledge Agreement, dated or to be
dated on or prior to the Effective Date, between Holdings and the Administrative
Agent and in form and substance satisfactory to the Lenders and the
Administrative Agent.
 
Pro Forma Basis.  In connection with any Permitted Acquisition or proposed
Permitted Acquisition, (a) the calculation of the financial covenants set forth
in §11 hereof by the Borrowers and their Subsidiaries (including the Person or
assets to be acquired) with reference to the audited historical financial
results of such Person, if available, and if not so available, then with
reference to such management certified financial results of such Person (or, if
an acquisition of assets, the financial results attributable to such assets) as
shall be acceptable to the Administrative Agent, in its sole but reasonable
discretion, for the applicable period ending immediately prior to the date of
such acquisition, after giving effect on a pro forma basis to such Permitted
Acquisition in the manner described below, and (b) as at the end of each of the
three fiscal quarters of the Borrowers immediately following such Permitted
Acquisition, the calculation of compliance with the financial covenants set
forth in §11 hereof by the Borrowers and their Subsidiaries (including the
Person or assets(s) to be acquired) with reference to the audited historical
financial results of such Person, if available, and if not so available, such
management certified financial results of such Person (or, if an acquisition of
assets, the financial results attributable to such assets) as shall be
acceptable to the Administrative Agent, in its sole but reasonable discretion:
 
(i) all Indebtedness (whether under this Credit Agreement or otherwise) and any
other balance sheet adjustments incurred or made in connection with the
Permitted Acquisition shall be deemed to have been incurred or made on the first
day of the Test Period (or, with respect to the determination as to whether an
acquisition is a Permitted Acquisition at the beginning of the applicable
Reference Period), and all Indebtedness of the Person acquired or to be acquired
in such Permitted Acquisition which was or will have been repaid in connection
with the consummation of the Permitted Acquisition shall be deemed to have been
repaid concurrently with the deemed incurrence of the Indebtedness incurred in
connection with the Permitted Acquisition;
 
(ii) all Indebtedness assumed to have been incurred pursuant to the preceding
clause (i) shall be deemed to have borne interest at the arithmetic mean of (x)
the LIBOR Rate for Revolving Credit Loans which are LIBOR Rate Loans having an
Interest Period of one month in effect on the first day of the Test Period plus
the Applicable Margin as in effect on the date of the consummation of such
Permitted Acquisition and (y) the LIBOR Rate for Revolving Credit Loans which
are LIBOR Rate Loans having an Interest Period of one month in effect on the
last day of the Test Period plus the Applicable Margin as in effect on the date
of the consummation of such Permitted Acquisition (after giving effect to the
Permitted Acquisition on a Pro Forma Basis); and
 
 
19

--------------------------------------------------------------------------------

 
 
 
(iii) all adjustments resulting from due diligence and removal of “owner’s
costs”, as documented and utilized in the financial analysis prepared by the
Borrowers and all costs and adjustments relating to the inclusion of the
acquired Person within the consolidated financial statements and tax returns of
the Borrowers (including, but not limited to, income taxes, management fees,
insurance and benefit costs, and professional service fees), all as shall be
acceptable to the Administrative Agent, in its sole, but reasonable
discretion.  In no event shall these adjustments exceed 20% of the acquired
Person’s Consolidated EBITDA for the most recently ended Reference Period.
 
RCRA.  See §8.18(a).
 
Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by any Borrower or any of its Subsidiaries.
 
Record.  The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan referred to in such Note.
 
Reference Period.  As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrowers and their Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
 
Register.  See §16.3.
 
Reimbursement Obligation.  The Borrowers’ joint and several obligation to
reimburse the Administrative Agent and the Lenders on account of any drawing
under any Letter of Credit or any Existing Letter of Credit as provided in §5.2.
 
Related Parties.  With respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.
 
Required Lenders.  As of any date, the Lender or Lenders holding at least a
majority of the outstanding principal amount of the Notes on such date; and if
no such principal is outstanding, the Lender whose aggregate Commitments
constitutes at least a majority of the Total Revolving Credit Commitments.
 
Restricted Payment.  In relation to the Borrowers and their Subsidiaries, any
(a) Distribution, (b) payment or prepayment whether in cash, securities or other
property by a Borrower or its Subsidiaries to such Borrower’s or any
Subsidiary’s shareholders (or other equity holders), in each case, other than
(u) to a Borrower, (v) to any Subsidiary of a Borrower, (w) payments or
prepayments by a Subsidiary to any Borrower or another wholly-owned Subsidiary
of a Borrower or by either Crystal Rock LLC or Crystal Rock Holdings to
Holdings, (x) lease payments permitted under §10.12, (y) employment compensation
payments made under the Senior Management Employment Agreements or to other
employees who are shareholders of Holdings for services rendered or (z) payments
made to shareholders other than the Bakers for services rendered or products
sold as permitted by §10.12 (assuming, for purposes hereof, that any such
shareholder is an Affiliate) or (c) derivatives or other transactions with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating a Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any Capital Stock of such Borrower or such Subsidiary.
 
 
20

--------------------------------------------------------------------------------

 
 
 
Revolving Credit Commitment Fee.  See §2.2.
 
Revolving Credit Loan Maturity Date.  April 5, 2013.
 
Revolving Credit Loans.  Revolving credit loans made or to be made by the
Lenders to the Borrowers pursuant to §2.
 
Revolving Credit Note Record.  A Record with respect to a Revolving Credit Note.
 
Revolving Credit Notes.  See §2.4.
 
SARA.  See §8.18(a).
 
Security Agreement.  The Amended and Restated Security Agreement, dated or to be
dated on or prior to the Effective Date, between the Borrowers and the
Administrative Agent and in form and substance satisfactory to the Lenders and
the Administrative Agent.
 
Security Documents.  The Security Agreement, the Collateral Assignment of
Leases, the Trademark Assignment, the Pledge Agreement and all other instruments
and documents, including without limitation Uniform Commercial Code financing
statements, required to be executed or delivered pursuant to any Security
Document.
 
Seller Subordinated Debt.  Collectively, the Indebtedness of Holdings in the
aggregate principal amount outstanding on the Effective Date of $13,500,000 as
evidenced by the Seller Subordinated Notes.
 
Seller Subordinated Debt Holders.  Collectively, Henry E. Baker, John B. Baker
and Peter K. Baker.
 
Seller Subordinated Notes.  Collectively, (a) the Subordinated Promissory Note,
dated the Effective Date, in the original principal amount of $1,511,111,
executed and delivered by Holdings in favor of Henry E. Baker and (b) the Second
Amended and Restated Subordinated Promissory Notes, each dated April 5, 2005 and
amended on the Effective Date, in the original aggregate principal amount of
$12,488,889, with an aggregate outstanding principal balance on the Effective
Date of $11,988,889, executed and delivered by Holdings in favor of the
respective Seller Subordinated Debt Holders.
 
 
 
21

--------------------------------------------------------------------------------

 
 
Senior Funded Debt.  At any time of determination, the sum of Consolidated Total
Funded Debt minus Subordinated Debt.
 
Senior Management.  Collectively, Bruce S. MacDonald, John Baker and Peter Baker
and any other person who may from time to time perform for Holdings or any of
its Subsidiaries management services of the kind performed as of the Effective
Date by any of the foregoing.
 
Senior Management Employment Agreements.  Collectively, the employment
agreements between Holdings and each of the members of Senior Management.
 
Settlement.  The making or receiving of payments, in immediately available
funds, by the Lenders, to the extent necessary to cause each Lender’s actual
share of the outstanding amount of Revolving Credit Loans (after giving effect
to any Loan Request) to be equal to such Lender’s Commitment Percentage of the
outstanding amount of such Revolving Credit Loans (after giving effect to any
Loan Request), in any case where, prior to such event or action, the actual
share is not so equal.
 
Settlement Amount.  See §2.9.1.
 
Settlement Date.  (a) The Drawdown Date relating to any Loan Request, (b) Friday
of each week, or if a Friday is not a Business Day, the Business Day immediately
following such Friday, (c) at the option of the Administrative Agent, on any
Business Day following a day on which the account officers of the Administrative
Agent active upon the Borrowers’ account become aware of the existence of an
Event of Default, (d) any Business Day on which the amount of Revolving Credit
Loans outstanding from the Swing Line Lender plus the Swing Line Lender’s
Commitment Percentage of the sum of the Maximum Drawing Amount and any Unpaid
Reimbursement Obligations is equal to or greater than the Swing Line Lender’s
Commitment Percentage of the Total Revolving Credit Commitment, (e) the Business
Day immediately following any Business Day on which the amount of Revolving
Credit Loans outstanding increases or decreases by more than $250,000 as
compared to the previous Settlement Date, (f) any day on which any conversion of
a Base Rate Loan to a LIBOR Rate Loan occurs, or (g) any Business Day on which
(i) the amount of outstanding Revolving Credit Loans decreases and (ii) the
amount of the Administrative Agent’s Revolving Credit Loans outstanding equals
zero Dollars ($0).
 
Settling Lender.  See §2.9.1.
 
S&P.  Standard & Poor’s Ratings Group.
 
Subordinated Debt.  Collectively, (a) the Seller Subordinated Debt and (b) other
Indebtedness of the Borrowers or any of their Subsidiaries that is unsecured and
is expressly subordinated and made junior to the payment and performance in full
of the Obligations, and evidenced as such by a written instrument containing
subordination provisions in form and substance approved by the Required Lenders
in writing, the incurrence or assumption of which has been approved by the
Required Lenders (in their sole and absolute discretion) in writing and which is
otherwise on terms and conditions satisfactory to the Required Lenders.
 
Subordination Agreements.  Collectively, (a) the Amended and Restated
Subordination and Pledge Agreement, dated as of the Effective Date, among the
Administrative Agent, the Lenders, Henry E. Baker and Ross S. Rapaport, not
individually, but as Trustee of the Peter Baker Life Insurance Trust u/t/a dated
July 7, 1992, the John Baker Insurance Trust u/t/a dated July 7, 1992 and the
Joan Baker and Henry Baker Irrevocable Trust u/t/a dated December 16, 1991, as
agent (the “Subordinated Agent”), in form and substance satisfactory to the
Lenders and the Administrative Agent, (b) the Subordination and Pledge
Agreements, each dated as of April 5, 2005, as amended on the Effective Date,
among the Administrative Agent, the Lenders, each of John B. Baker and Peter K.
Baker and the Subordinated Agent, each in form and substance satisfactory to the
Lenders and the Administrative Agent and (b) the Amended and Restated Security
Agreement, dated as of April 5, 2005, among Holdings, Henry E. Baker, Joan A.
Baker, John B. Baker and Peter K. Baker and the Subordinated Agent.
 
 
 
22

--------------------------------------------------------------------------------

 
 
Subordination Documents. Collectively, the Subordination Agreements and the
Seller Subordinated Notes.
 
Subsidiary.  Any corporation, limited liability company, partnership,
association, trust, or other business entity of which the designated parent
shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a majority (by number of votes) of the outstanding Voting
Stock.
 
Swing Line Lender.  Bank of America, or any other Lender designated by the
Administrative Agent as the Swing Line Lender which has accepted such
designation.
 
Swing Line Sublimit.  An amount equal to the lesser of (a) $0.00 and (b) the
Total Revolving Credit Commitment.  The Swing Line Sublimit is part of, and not
in addition to, the Total Revolving Credit Commitment.
 
Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
 
Term Loan.  The term loan made or to be made by the Lenders to the Borrowers on
the Effective Date in the aggregate principal amount of $15,500,000 pursuant to
§4.1.
 
Term Loan Maturity Date.  April 5, 2015.
 
Term Notes.  See §4.2.
 
Term Note Record.  A Record with respect to a Term Note.
 
Test Period.  In connection with the calculation of the financial covenants set
forth in §11 hereof following any Permitted Acquisition, the period of all
fiscal quarters (and any portion of a fiscal quarter) prior to the date of such
Permitted Acquisition included in the calculation of such financial covenant (or
any component thereof).
 
Total Leverage Ratio.  At any date of determination, the ratio of (a)
Consolidated Total Funded Debt outstanding on such date to (b) Consolidated
Adjusted EBITDA (determined on a Pro Forma Basis, if applicable) for the
Reference Period ending on such date.
 
 
23

--------------------------------------------------------------------------------

 
 
Total Revolving Credit Commitment.  The sum of the Commitments of the Lenders in
respect of Revolving Credit Loans, as in effect from time to time.
 
Trademark Assignment.  The Trademark Collateral Security and Pledge Agreement,
dated as of April 5, 2005, made by Crystal Rock LLC in favor of the
Administrative Agent and the Assignment of Trademarks and Service Marks executed
in connection therewith, all in form and substance satisfactory to the Lenders
and the Administrative Agent.
 
Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
 
Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrowers do not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, §5.2.
 
Voting Stock.  Stock or other equity interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, limited liability company, partnership,
association, trust or other business entity involved, whether or not the right
so to vote exists by reason of the happening of a contingency.
 
1.2. Rules of Interpretation.
 
(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement.
 
(b) The singular includes the plural and the plural includes the singular.
 
(c) A reference to any law includes any amendment or modification to such law.
 
(d) A reference to any Person includes its permitted successors and permitted
assigns.
 
(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
 
(f) The words “include”, “includes” and “including” are not limiting.
 
(g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein, with the term “instrument” being
that defined under Article 9 of the Uniform Commercial Code.
 
(h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.
 
 
 
24

--------------------------------------------------------------------------------

 
 
(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.
 
(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”
 
(k) This Credit Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters.  All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.
 
(l) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrowers and are the product of discussions and
negotiations among all parties.  Accordingly, this Credit Agreement and the
other Loan Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.
 
2.           THE REVOLVING CREDIT FACILITY.
 
2.1. Commitment to Lend.  Subject to the terms and conditions set forth in this
Credit Agreement, each of the Lenders severally agrees to lend to the Borrowers
and each Borrower may borrow, repay, and reborrow from time to time from the
Effective Date up to but not including the Revolving Credit Loan Maturity Date
upon notice by a Borrower to the Administrative Agent given in accordance with
§2.6, such sums as are requested by such Borrower up to a maximum aggregate
amount outstanding (after giving effect to all amounts requested) at any one
time equal to such Lender’s Commitment minus such Lender’s Commitment Percentage
of the sum of the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations, provided that the sum of the outstanding amount of the Revolving
Credit Loans (after giving effect to all amounts requested) plus the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations shall not at any time
exceed the Total Revolving Credit Commitment at such time.  The Revolving Credit
Loans shall be made pro rata in accordance with each Lender’s Commitment
Percentage.  Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrowers that the conditions set forth in
§12 and §13, in the case of any initial Revolving Credit Loans to be made on the
Effective Date, and §13, in the case of all other Revolving Credit Loans, have
been satisfied on the date of such request.
 
2.2. Revolving Credit Commitment Fee.  The Borrowers agree to pay to the
Administrative Agent for the accounts of the Lenders in accordance with their
respective Commitment Percentages a commitment fee (the “Revolving Credit
Commitment Fee”) calculated at the rate of one-quarter of one percent (0.25%)
per annum on the average daily amount during each calendar quarter or portion
thereof from the date hereof to the Revolving Credit Loan Maturity Date by which
the Total Revolving Credit Commitment minus the sum of the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations exceeds the outstanding amount
of Revolving Credit Loans (excluding the outstanding amount of Revolving Credit
Loans made under §2.6.2) during such calendar quarter.  The Revolving Credit
Commitment Fee shall be payable quarterly in arrears on the first day of each
calendar quarter for the immediately preceding calendar quarter commencing on
the first such date following the date hereof, with a final payment on the
Revolving Credit Loan Maturity Date or any earlier date on which the Commitments
in respect of Revolving Credit Loans shall terminate.
 
 
25

--------------------------------------------------------------------------------

 
 
 
2.3. Reduction of Total Revolving Credit Commitment.  The Borrowers shall have
the right at any time and from time to time upon five (5) Business Days prior
written notice to the Administrative Agent to reduce by $250,000 or an integral
multiple thereof or to terminate entirely the Total Revolving Credit Commitment,
whereupon the Commitments of the Lenders in respect of Revolving Credit Loans
shall be reduced pro rata in accordance with their respective Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated.  Promptly after receiving any notice of the Borrowers delivered
pursuant to this §2.3, the Administrative Agent will notify the Lenders of the
substance thereof.  Upon the effective date of any such reduction or
termination, the Borrowers shall pay to the Administrative Agent for the
respective accounts of the Lenders the full amount of any Revolving Credit
Commitment Fee then accrued on the amount of the reduction.  No reduction or
termination of the Commitments in respect of Revolving Credit Loans may be
reinstated.  In addition, the Total Revolving Credit Commitment shall be reduced
in accordance with §4.3.4.
 
2.4. The Revolving Credit Notes.  The Revolving Credit Loans shall be evidenced
by separate promissory notes of the Borrowers in substantially the form of
ExhibitA hereto (each a “Revolving Credit Note”), dated as of the Effective Date
(or such other date on which a Lender may become a party hereto in accordance
with §16 hereof) and completed with appropriate insertions.  One Revolving
Credit Note shall be payable to the order of each Lender in a principal amount
equal to such Lender’s Commitment in respect of Revolving Credit Loans or, if
less, the outstanding amount of all Revolving Credit Loans made by such Lender,
plus interest accrued thereon, as set forth below.  The Borrowers irrevocably
authorize each Lender to make or cause to be made, at or about the time of the
Drawdown Date of any Revolving Credit Loan or at the time of receipt of any
payment of principal on such Lender’s Revolving Credit Note, an appropriate
notation on such Lender’s Revolving Credit Note Record reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the Revolving Credit Loans set forth on such
Lender’s Revolving Credit Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender’s Revolving
Credit Note Record shall not limit or otherwise affect the joint and several
obligations of the Borrowers hereunder or under any Revolving Credit Note to
make payments of principal of or interest on any Revolving Credit Note when due.
 
2.5. Interest on Revolving Credit Loans.  Except as otherwise provided in §6.10:
 
(a) Each Revolving Credit Loan which is a Base Rate Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the last day
of the Interest Period with respect thereto at the rate per annum equal to the
Base Rate plus the Applicable Margin with respect to Base Rate Loans as in
effect from time to time.
 
(b) Each Revolving Credit Loan which is a LIBOR Rate Loan shall bear interest
for the period commencing with the Drawdown Date thereof and ending on the last
day of the Interest Period with respect thereto at the rate per annum equal to
the LIBOR Rate determined for such Interest Period plus the Applicable Margin
with respect to LIBOR Rate Loans as in effect from time to time.
 
 
 
26

--------------------------------------------------------------------------------

 
 
The Borrowers promise to pay interest on each Revolving Credit Loan in arrears
on each Interest Payment Date with respect thereto.
 
2.6. Requests for Revolving Credit Loans.
 
2.6.1. General.  The Borrowers shall give to the Administrative Agent written
notice in the form of ExhibitB hereto (or telephonic notice confirmed in a
writing in the form of ExhibitB hereto) of each Revolving Credit Loan requested
hereunder (a “Loan Request”) (a) no later than 11:00 a.m. (Hartford time) on the
proposed Drawdown Date of any Base Rate Loan and (b) no less than three (3)
LIBOR Business Days prior to the proposed Drawdown Date of any LIBOR Rate
Loan.  Each such notice shall specify (i) the principal amount of the Revolving
Credit Loan requested, (ii) the proposed Drawdown Date of such Revolving Credit
Loan, (iii) the Interest Period for such Revolving Credit Loan and (iv) the Type
of such Revolving Credit Loan.  Promptly upon receipt of any such notice, the
Administrative Agent shall notify each of the Lenders thereof. Each Loan Request
shall be irrevocable and binding on the Borrowers and shall obligate the
Borrowers to accept the Revolving Credit Loan requested from the Lenders on the
proposed Drawdown Date.  Each Loan Request shall be in a minimum aggregate
amount of $100,000 or an integral multiple thereof.
 
2.6.2. Swing Line.  Notwithstanding the notice and minimum amount requirements
set forth in §2.6.1 but otherwise in accordance with the terms and conditions of
this Credit Agreement, the Administrative Agent may, in its sole discretion and
without conferring with the Lenders, make Revolving Credit Loans to the
Borrowers (a) by entry of credits to the Borrowers’ operating account (the
“Operating Account”) with the Administrative Agent to cover checks or other
charges which the Borrowers have drawn or made against such account or (b) in an
amount as otherwise requested by a Borrower, in each case up to an aggregate
amount outstanding (after giving effect to all amounts requested) at any one
time not to exceed the Swing Line Sublimit.  The Borrowers hereby request and
authorize the Administrative Agent to make from time to time such Revolving
Credit Loans by means of appropriate entries of such credits sufficient to cover
checks and other charges then presented for payment from the Operating Account
or as otherwise so requested.  The Borrowers acknowledge and agree that the
making of such Revolving Credit Loans shall, in each case, be subject in all
respects to the provisions of this Credit Agreement as if they were Revolving
Credit Loans covered by a Loan Request including, without limitation, the
limitations set forth in §2.1 and the requirements that the applicable
provisions of §12 (in the case of Revolving Credit Loans made on the Effective
Date) and §13 be satisfied.  All actions taken by the Administrative Agent
pursuant to the provisions of this §2.6.2 shall be conclusive and binding on the
Borrowers and the Lenders absent the Administrative Agent’s gross negligence or
willful misconduct.  Revolving Credit Loans made pursuant to this §2.6.2 shall
be Base Rate Loans until converted in accordance with the provisions of the
Credit Agreement and, prior to a Settlement, such interest shall be for the
account of the Administrative Agent.  Each Revolving Credit Loan made by the
Administrative Agent to the Borrowers under this §2.6 shall be in a minimum
aggregate amount of $100,000.  Each Lender severally agrees that it shall be
absolutely liable, without regard to the occurrence of any Default or Event of
Default or any other condition precedent whatsoever, to the extent of such
Lender’s Commitment Percentage of any Revolving Credit Loan made by the
Administrative Agent under this §2.6.2.
 
 
27

--------------------------------------------------------------------------------

 
 
 
2.7. Conversion Options.
 
2.7.1. Conversion to Different Type of Revolving Credit Loan.  The Borrowers may
elect from time to time to convert any outstanding Revolving Credit Loan to a
Revolving Credit Loan of another Type, provided that (a) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrowers shall
give the Administrative Agent at least three (3) Business Days prior written
notice of such election; (b) with respect to any such conversion of a Base Rate
Loan to a LIBOR Rate Loan, the Borrowers shall give the Administrative Agent at
least three (3) LIBOR Business Days prior written notice of such election; (c)
with respect to any such conversion of a LIBOR Rate Loan into a Base Rate Loan,
such conversion shall only be made on the last day of the Interest Period with
respect thereto and (d) no Revolving Credit Loan may be converted into a LIBOR
Rate Loan when any Default or Event of Default has occurred and is
continuing.  On the date on which such conversion is being made each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Revolving Credit Loans to its Domestic Lending Office or its LIBOR Lending
Office, as the case may be.  All or any part of outstanding Revolving Credit
Loans of any Type may be converted into a Revolving Credit Loan of another Type
as provided herein, provided that any partial conversion shall be in an
aggregate principal amount of $250,000 or a whole multiple thereof.  Each
Conversion Request relating to the conversion of a Revolving Credit Loan to a
LIBOR Rate Loan shall be irrevocable by the Borrowers.
 
2.7.2. Continuation of Type of Revolving Credit Loan.  Any Revolving Credit Loan
of any Type may be continued as a Revolving Credit Loan of the same Type upon
the expiration of an Interest Period with respect thereto by compliance by the
Borrowers with the notice provisions contained in §2.7.1; provided that no LIBOR
Rate Loan may be continued as such when any Default or Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto ending during
the continuance of any Default or Event of Default of which officers of the
Administrative Agent active upon the Borrowers’ account have actual
knowledge.  In the event that the Borrowers fail to provide any such notice with
respect to the continuation of any LIBOR Rate Loan as such, then such LIBOR Rate
Loan shall be automatically converted to a Base Rate Loan on the last day of the
first Interest Period relating thereto.  The Administrative Agent shall notify
the Lenders promptly (and in any event prior to taking effect) when any such
conversion or continuation contemplated by this §2.7 is scheduled to occur.
 
2.7.3. LIBOR Rate Loans.  Any conversion to or from LIBOR Rate Loans shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all LIBOR Rate Loans having the same
Interest Period shall not be less than $250,000 or a whole multiple of $100,000
in excess thereof.  No more than four (4) LIBOR Rate Loans (including any
portion of the Term Loan, in addition to Revolving Credit Loans for the purposes
of this section) having different Interest Periods may be outstanding at any
time.
 
2.8. Funds for Revolving Credit Loans.
 
 
28

--------------------------------------------------------------------------------

 
 
 
2.8.1. Funding Procedures.  Not later than the later of (a) 11:00 a.m. (Hartford
time) on the proposed Drawdown Date of any Revolving Credit Loans or (b) one
hour after receipt by the Lenders of the required notification from the
Administrative Agent, each of the Lenders will make available to the
Administrative Agent, at the Administrative Agent’s Office, in immediately
available funds, the amount of such Lender’s Commitment Percentage of the amount
of the requested Revolving Credit Loans.  Upon receipt from each Lender of such
amount, and upon receipt of the documents required by §§12 and 13 and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrowers the
aggregate amount of such Revolving Credit Loans made available to the
Administrative Agent by the Lenders.  The failure or refusal of any Lender to
make available to the Administrative Agent at the aforesaid time and place on
any Drawdown Date the amount of its Commitment Percentage of the requested
Revolving Credit Loans shall not relieve any other Lender from its several
obligation hereunder to make available to the Administrative Agent the amount of
such other Lender’s Commitment Percentage of any requested Revolving Credit
Loans.
 
2.8.2. Advances of Revolving Credit Loans by Administrative Agent.  The
Administrative Agent may, unless notified to the contrary by any Lender prior to
a Drawdown Date, assume that such Lender has made available to the
Administrative Agent on such Drawdown Date the amount of such Lender’s
Commitment Percentage of the Revolving Credit Loans to be made on such Drawdown
Date, and the Administrative Agent may (but it shall not be required to), in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  If any Lender makes available to the Administrative Agent such amount
on a date after such Drawdown Date and the Administrative Agent shall have made
such amount available to Borrowers, such Lender shall pay to the Administrative
Agent on demand an amount equal to the product of (a) the average computed for
the period referred to in clause (c) below, of the weighted average interest
rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (b) the
amount of such Lender’s Commitment Percentage of such Revolving Credit Loans,
times (c) a fraction, the numerator of which is the number of days that elapse
from and including such Drawdown Date or such later date that the Administrative
Agent shall have made such amount available to Borrowers to the date on which
the amount of such Lender’s Commitment Percentage of such Revolving Credit Loans
shall become immediately available to the Administrative Agent, and the
denominator of which is 360.  A statement of the Administrative Agent submitted
to such Lender with respect to any amounts owing under this paragraph shall be
prima facie evidence of the amount due and owing to the Administrative Agent by
such Lender.  If the amount of such Lender’s Commitment Percentage of such
Revolving Credit Loans is not made available to the Administrative Agent by such
Lender within three (3) Business Days following such Drawdown Date, the
Administrative Agent shall be entitled to recover such amount from the Borrowers
on demand, with interest thereon at the rate per annum applicable to the
Revolving Credit Loans made on such Drawdown Date.
 
2.9. Settlements.
 
2.9.1. General.  On each Settlement Date, the Administrative Agent shall, not
later than 11:00 a.m. (Hartford time), give telephonic or facsimile notice (a)
to the Lenders and the Borrowers of the respective outstanding amount of
Revolving Credit Loans made by the Administrative Agent on behalf of the Lenders
from the immediately preceding Settlement Date through the close of business on
the prior day and the amount of any LIBOR Rate Loans to be made (following the
giving of notice pursuant to §2.6.1(b)) on such date pursuant to a Loan Request
and (b) to the Lenders of the amount (a “Settlement Amount”) that each Lender (a
“Settling Lender”) shall pay to effect a Settlement of
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
any Revolving Credit Loan.  A statement of the Administrative Agent submitted to
the Lenders and the Borrowers or to the Lenders with respect to any amounts
owing under this §2.9 shall be prima facie evidence of the amount due and
owing.  Each Settling Lender shall, not later than 3:00 p.m. (Hartford time) on
such Settlement Date, effect a wire transfer of immediately available funds to
the Administrative Agent in the amount of the Settlement Amount for such
Settling Lender.  The Administrative Agent shall, not later than 3:00 p.m.
(Hartford time) on such Settlement Date, effect a wire transfer of immediately
available funds to each Lender in the amount due to such Lender on such
Settlement Date.  All funds advanced by any Lender as a Settling Lender pursuant
to this §2.9 shall for all purposes be treated as a Revolving Credit Loan made
by such Settling Lender to the Borrowers and all funds received by any Lender
pursuant to this §2.9 shall for all purposes be treated as repayment of amounts
owed with respect to Revolving Credit Loans made by such Lender.  In the event
that any bankruptcy, reorganization, liquidation, receivership or similar cases
or proceedings in which any Borrower is a debtor prevent a Settling Lender from
making any Revolving Credit Loan to effect a Settlement as contemplated hereby,
such Settling Lender will make such dispositions and arrangements with the other
Lenders with respect to such Revolving Credit Loans, either by way of purchase
of participations, distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender’s share of the outstanding Revolving
Credit Loans being equal, as nearly as may be, to such Lender’s Commitment
Percentage of the outstanding amount of the Revolving Credit Loans.
 
2.9.2. Failure to Make Funds Available.  The Administrative Agent may, unless
notified to the contrary by any Settling Lender prior to a Settlement Date,
assume that such Settling Lender has made or will make available to the
Administrative Agent on such Settlement Date the amount of such Settling
Lender’s Settlement Amount, and the Administrative Agent may (but it shall not
be required to), in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  If any Settling Lender makes available to the
Administrative Agent such amount on a date after such Settlement Date, such
Settling Lender shall pay to the Administrative Agent on demand an amount equal
to the product of (a) the average computed for the period referred to in clause
(c) below, of the weighted average interest rate paid by the Administrative
Agent for federal funds acquired by the Administrative Agent during each day
included in such period, times (b) the amount of such Settlement Amount, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including such Settlement Date to the date on which the amount of such
Settlement Amount shall become immediately available to the Administrative
Agent, and the denominator of which is 360.  A statement of the Administrative
Agent submitted to such Settling Lender with respect to any amounts owing under
this §2.9.2 shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Settling Lender.  If such Settling Lender’s
Settlement Amount is not made available to the Administrative Agent by such
Settling Lender within three (3) Business Days following such Settlement Date,
the Administrative Agent shall be entitled to recover such amount from the
Borrowers on demand, with interest thereon at the rate per annum applicable to
the Revolving Credit Loans as of such Settlement Date.
 
 
 
30

--------------------------------------------------------------------------------

 
 
2.9.3. No Effect on Other Lenders.  The failure or refusal of any Settling
Lender to make available to the Administrative Agent at the aforesaid time and
place on any Settlement Date the amount of such Settling Lender’s Settlement
Amount shall not (a) relieve any other Settling Lender from its several
obligations hereunder to make available to the Administrative Agent the amount
of such other Settling Lender’s Settlement Amount or (b) impose upon any Lender,
other than the Settling Lender so failing or refusing, any liability with
respect to such failure or refusal or otherwise increase the Commitment of such
other Lender.
 
3.           REPAYMENT OF THE REVOLVING CREDIT LOANS.
 
3.1. Maturity.  The Borrowers promise to pay on the Revolving Credit Loan
Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit Loan Maturity Date, all of the Revolving Credit Loans
outstanding on such date, together with any and all accrued and unpaid interest
thereon.
 
3.2. Mandatory Repayments of Revolving Credit Loans.  If at any time the sum of
the outstanding amount of the Revolving Credit Loans, the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations exceeds the Total Revolving Credit
Commitment at such time, then the Borrowers shall immediately pay the amount of
such excess to the Administrative Agent for the respective accounts of the
Lenders for application:  first, to any Unpaid Reimbursement Obligations;
second, to the Revolving Credit Loans made pursuant to §2.6.2; third, to the
other Revolving Credit Loans; and fourth, to provide to the Administrative Agent
cash collateral for Reimbursement Obligations pursuant to §5.2(b) and (c).  Each
payment of any Unpaid Reimbursement Obligations or prepayment of Revolving
Credit Loans shall be allocated among the Lenders, in proportion, as nearly as
practicable, to each Unpaid Reimbursement Obligation or (as the case may be) the
respective unpaid principal amount of each Lender’s Revolving Credit Note, with
adjustments to the extent practicable to equalize any prior payments or
repayments not exactly in proportion.  In addition, the Borrowers shall repay
the Revolving Credit Loans in accordance with §4.3.4.
 
3.3. Optional Repayments of Revolving Credit Loans.  The Borrowers shall have
the right, at their election, to repay the outstanding amount of the Revolving
Credit Loans, as a whole or in part, at any time without penalty or premium,
provided that any full or partial prepayment of the outstanding amount of any
LIBOR Rate Loans pursuant to this §3.3 may be made only on the last day of the
Interest Period relating thereto.  The Borrowers shall give the Administrative
Agent, (a) no later than 11:00 a.m., Hartford time, on the date of any proposed
prepayment of Base Rate Loans pursuant to this §3.3 and (b) not less than three
(3) LIBOR Business Days prior to any proposed prepayment of any LIBOR Rate Loans
pursuant to this §3.3, prior written notice of such proposed prepayment, in each
case specifying the proposed date of prepayment of Revolving Credit Loans and
the principal amount to be prepaid.  Each such partial prepayment of the
Revolving Credit Loans shall be in an integral multiple of $100,000, shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of prepayment and shall be applied, in the absence of instruction by the
Borrowers, first to the principal of Base Rate Loans and then to the principal
of LIBOR Rate Loans.  Each partial prepayment shall be allocated among the
Lenders, in proportion, as nearly as practicable, to the respective unpaid
principal amount of each Lender’s Revolving Credit Note, with adjustments to the
extent practicable to equalize any prior repayments not exactly in proportion.
 
 
31

--------------------------------------------------------------------------------

 
 
 
4.           THE TERM LOAN.
 
4.1. Commitment to Lend.  Subject to the terms and conditions set forth in this
Credit Agreement, each Lender agrees to lend to the Borrowers on the Effective
Date the amount of its Commitment Percentage of the principal amount of
$15,500,000.
 
4.2. The Term Notes.  The Term Loan shall be evidenced by separate promissory
notes of the Borrowers in substantially the form of ExhibitC hereto (each a
“Term Note”), dated the Effective Date (or such other date on which a Lender may
become a party hereto in accordance with §16 hereof) and completed with
appropriate insertions.  One Term Note shall be payable to the order of each
Lender in a principal amount equal to such Lender’s Commitment Percentage of the
Term Loan and representing the joint and several obligations of the Borrowers to
pay to such Lender such principal amount or, if less, the then outstanding
amount of such Lender’s Commitment Percentage of the Term Loan, plus interest
accrued thereon, as set forth below.  The Borrowers irrevocably authorize each
Lender to make or cause to be made a notation on such Lender’s Term Note Record
reflecting the original principal amount of such Lender’s Commitment Percentage
of the Term Loan and, at or about the time of such Lender’s receipt of any
principal payment on such Lender’s Term Note, an appropriate notation on such
Lender’s Term Note Record reflecting such payment.  The aggregate unpaid amount
set forth on such Lender’s Term Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender’s Term Note
Record shall not affect the obligations of the Borrowers hereunder or under any
Term Note to make payments of principal of and interest on any Term Note when
due.
 
4.3. Mandatory Prepayment of Term Loan.
 
4.3.1. Schedule of Installment Payments of Principal of Term Loan.  On April 5,
2005, the lenders party to the Original Credit Agreement made a Term Loan (as
defined in the Original Credit Agreement) to Holdings and Crystal Rock LLC in
the principal amount of $28,000,000.00.  After such date, Holdings and Crystal
Rock LLC made principal payments in the aggregate amount of $15,812,499.85.  As
a result, on the Effective Date, the outstanding principal amount of such Term
Loan (as defined in the Original Credit Agreement) was $12,187,500.15.  Pursuant
to the terms hereof, the Lenders have agreed to make the Term Loan to the
Borrowers on the Effective Date in the principal amount of $15,500,000 to be
used in accordance with §8.17.  The Borrowers jointly and severally promise to
pay to the Administrative Agent for the account of the Lenders the principal
amount of the Term Loan in fifty-nine (59) consecutive monthly payments in the
amount of $184,500, such payments to be due and payable on the 5th day of each
month commencing on May 5, 2010, with a final payment on the Term Loan Maturity
Date in an amount equal to the unpaid balance of the Term Loan.
 
4.3.2. Excess Cash Flow Recapture.  For each fiscal year of the Borrowers, the
Borrowers shall make a prepayment of the Term Loan in an amount equal to fifty
percent (50%) of Consolidated Excess Cash Flow for such fiscal year, such
mandatory prepayment to be due and payable on the date one hundred (100) days
after the end of each such fiscal year and to be applied against the remaining
scheduled installments of principal on the Term Loan in the inverse order of
maturity, provided that the amount of such prepayment shall not exceed $500,000
for any fiscal year.
 
 
32

--------------------------------------------------------------------------------

 
 
4.3.3. Proceeds of Certain Events.  Concurrently with the receipt by any
Borrower or any Subsidiary of:
 
(a) Net Cash Sale Proceeds from Asset Sales;
 
(b) Net Cash Equity Issuance Proceeds with respect to any Equity Issuance by any
Borrower or any of its Subsidiaries;
 
(c) Net Cash Indebtedness Issuance Proceeds (other than Excluded Indebtedness)
with respect to any Indebtedness Issuance by any Borrower or any of its
Subsidiaries; or
 
(d) proceeds in excess of $250,000 in the aggregate received from Casualty
Events by any Borrower or any of its Subsidiaries which have not been committed
(as evidenced by a binding written contract) by such Borrower or such Subsidiary
within ninety (90) days of receipt of such proceeds to the repair or replacement
of the property so damaged, destroyed or taken, or, if so committed, such repair
or replacement of the property so damaged, destroyed or taken shall have not
commenced within ninety (90) days of receipt of such proceeds pursuant to such
binding written contract (provided, however, if a Default or Event of Default
has occurred and is continuing, such proceeds shall be immediately paid to the
Administrative Agent);
 
the Borrowers shall pay to the Administrative Agent for the respective accounts
of the Lenders an amount equal to one hundred percent (100%) of such proceeds,
to be applied in the manner set forth in §4.3.4.
 
4.3.4. Application of Payments.  All payments made pursuant to §4.3.3 shall be
applied first against the remaining scheduled installments of principal on the
Term Loan in the inverse order of maturity, second to reduce the outstanding
amount of the Revolving Credit Loans made pursuant to §2.6.2 (which shall
permanently reduce the Total Revolving Credit Commitment by such amount) and
third to reduce the outstanding amount of all other Revolving Credit Loans
(which shall permanently reduce the Total Revolving Credit Commitment by such
amount).  Such mandatory prepayments shall be allocated among the Lenders in
proportion, as nearly as practicable, to the respective outstanding amounts of
each Lender’s Notes, with adjustments to the extent practicable to equalize any
prior prepayments not exactly in proportion.  No amounts repaid pursuant to this
§4.3 may be reborrowed.
 
4.4. Optional Prepayment of Term Loan.  The Borrowers shall have the right at
any time to prepay the Term Notes on or before the Term Loan Maturity Date, as a
whole, or in part, upon not less than three (3) Business Days prior written
notice to the Administrative Agent, without premium or penalty, provided that
(a) each partial prepayment shall be in the principal amount of $250,000 or an
integral multiple thereof, (b) no portion of the Term Loan bearing interest with
reference to the LIBOR Rate may be prepaid pursuant to this §4.4 except on the
last day of the Interest Period relating thereto, and (c) each partial
prepayment shall be allocated among the Lenders, in proportion, as nearly as
practicable, to the respective outstanding amount of each Lender’s Term Note,
with adjustments to the extent practicable to equalize any prior prepayments not
exactly in proportion.  Any prepayment of principal of the Term Loan shall
include all interest accrued to the date of prepayment and shall be applied
against the scheduled installments of principal due on the Term Loan in the
inverse order of maturity.  No amount repaid with respect to the Term Loan may
be reborrowed.
 
 
33

--------------------------------------------------------------------------------

 
 
 
4.5. Interest on Term Loan.
 
4.5.1. Interest Rates.  Except as otherwise provided in §6.10, the Term Loan
shall bear interest during each Interest Period relating to all or any portion
of the Term Loan at the following rates:
 
(a) To the extent that all or any portion of the Term Loan bears interest during
such Interest Period at the Base Rate, the Term Loan or such portion shall bear
interest during such Interest Period at the rate per annum equal to the Base
Rate plus the Applicable Margin with respect to Base Rate Loans as in effect
from time to time.
 
(b) To the extent that all or any portion of the Term Loan bears interest during
such Interest Period with reference to the LIBOR Rate, the Term Loan or such
portion shall bear interest during such Interest Period at the rate per annum
equal to the LIBOR Rate determined for such Interest Period plus the Applicable
Margin with respect to LIBOR Rate Loans as in effect from time to time.
 
The Borrowers promise to pay interest on the Term Loan or any portion thereof
outstanding during each Interest Period in arrears on each Interest Payment Date
applicable to such Interest Period.
 
4.5.2. Notification by Borrowers.  The Borrowers shall notify the Administrative
Agent, such notice to be irrevocable, at least four (4) LIBOR Business Days
prior to the Drawdown Date of the Term Loan if all or any portion of the Term
Loan in excess of the Minimum One Month LIBOR Amount is to bear interest with
reference to the LIBOR Rate.  After the Term Loan has been made, the provisions
of §2.7 shall apply mutatis mutandis with respect to all or any portion of the
Term Loan so that the Borrowers may have the same interest rate options with
respect to all or any portion of the Term Loan as it would be entitled to with
respect to the Revolving Credit Loans (with the understanding that the interest
rate with respect to the Term Loan shall be as set forth in §4.5.1); provided,
that an amount equal to the Minimum One Month LIBOR Amount shall at all times be
LIBOR Rate Loans with Interest Periods of one month, except to the extent that
this Credit Agreement provides (other than by request of the Borrowers) for such
Loans to become Base Rate Loans, and the Borrowers shall not have the right to
request Interest Periods other than one month with respect to the Minimum One
Month LIBOR Amount.
 
4.5.3. Amounts, etc.  Any portion of the Term Loan bearing interest with
reference to the LIBOR Rate relating to any Interest Period shall be in the
amount of $250,000 or an integral multiple thereof.  No Interest Period relating
to the Term Loan or any portion thereof bearing interest with reference to the
LIBOR Rate shall extend beyond the date on which a regularly scheduled
installment payment of the principal of the Term Loan is to be made unless a
portion of the Term Loan at least equal to such installment payment has an
Interest Period ending on such date or is then bearing interest at the Base
Rate.
 
 
 
34

--------------------------------------------------------------------------------

 
 
5.           LETTERS OF CREDIT.
 
5.1. Letter of Credit Commitments.
 
5.1.1. Commitment to Issue Letters of Credit.  Subject to the terms and
conditions hereof and the execution and delivery by a Borrower of a letter of
credit application on the Administrative Agent’s customary form (a “Letter of
Credit Application”), the Administrative Agent on behalf of the Lenders and in
reliance upon the agreement of the Lenders set forth in §5.1.4 and upon the
representations and warranties of the Borrowers contained herein, agrees, in its
individual capacity, to issue, extend and renew for the account of the Borrowers
one or more standby letters of credit (individually, a “Letter of Credit”), in
such form as may be requested from time to time by any Borrower and agreed to by
the Administrative Agent; provided, however, that, after giving effect to such
request, (a) the sum of the aggregate Maximum Drawing Amount and all Unpaid
Reimbursement Obligations shall not exceed the Total Revolving Credit Commitment
at any one time and (b) the sum of (i) the Maximum Drawing Amount on all Letters
of Credit, (ii) all Unpaid Reimbursement Obligations, and (iii) the amount of
all Revolving Credit Loans outstanding shall not exceed the Total Revolving
Credit Commitment at such time.  The parties hereto hereby acknowledge and agree
that the letters of credit issued by the Administrative Agent pursuant to the
Original Credit Agreement and identified on Schedule 5.1.1 hereto (collectively,
the “Existing Letters of Credit”) shall, on the Effective Date, become Letters
of Credit hereunder and shall be subject to the conditions hereunder.
 
5.1.2. Letter of Credit Applications.  Each Letter of Credit Application shall
be completed to the satisfaction of the Administrative Agent.  In the event that
any provision of any Letter of Credit Application shall be inconsistent with any
provision of this Credit Agreement, then the provisions of this Credit Agreement
shall, to the extent of any such inconsistency, govern.
 
5.1.3. Terms of Letters of Credit.  Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, (b) have an
expiry date (i) no later than the date which is three hundred sixty-five (365)
days after the date of issuance and (ii) no later than the date which is three
hundred sixty-five (365) days after the Revolving Credit Loan Maturity
Date.  Each Letter of Credit so issued, extended or renewed shall be subject to
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 or any successor version
thereto adopted by the Administrative Agent in the ordinary course of its
business as a letter of credit issuer and in effect at the time of issuance of
such Letter of Credit (the “Uniform Customs”) or, in the case of a standby
Letter of Credit, either the Uniform Customs or the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, or any
successor code of standby letter of credit practices among banks adopted by the
Administrative Agent in the ordinary course of its business as a standby letter
of credit issuer and in effect at the time of issuance of such Letter of Credit.
 
5.1.4. Reimbursement Obligations of Lenders.  Each Lender severally agrees that
it shall be absolutely liable, without regard to the occurrence of any Default
or Event of Default or any other condition precedent whatsoever, to the extent
of such Lender’s Commitment Percentage, to reimburse the Administrative Agent on
demand for the amount of each draft paid by the Administrative Agent under each
Letter of Credit to the extent that such amount is not reimbursed by the
Borrowers pursuant to §5.2 (such agreement for a Lender being called herein the
“Letter of Credit Participation” of such Lender).
 
 
35

--------------------------------------------------------------------------------

 
 
5.1.5. Participations of Lenders.  Each such payment made by a Lender shall be
treated as the purchase by such Lender of a participating interest in the
Borrowers’ Reimbursement Obligation under §5.2 in an amount equal to such
payment.  Each Lender shall share in accordance with its participating interest
in any interest which accrues pursuant to §5.2.
 
5.2. Reimbursement Obligations of the Borrowers.  In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Lenders to participate therein, the Borrowers hereby jointly and severally agree
to reimburse or pay to the Administrative Agent, for the account of the
Administrative Agent or (as the case may be) the Lenders, with respect to each
Letter of Credit issued, extended or renewed by the Administrative Agent
hereunder,
 
(a) except as otherwise expressly provided in §5.2(b) and (c), on each date that
any draft presented under such Letter of Credit is honored by the Administrative
Agent, or the Administrative Agent otherwise makes a payment with respect
thereto, (i) the amount paid by the Administrative Agent under or with respect
to such Letter of Credit, and (ii) the amount of any taxes, fees, charges or
other costs and expenses whatsoever incurred by the Administrative Agent or any
Lender in connection with any payment made by the Administrative Agent or any
Lender under, or with respect to, such Letter of Credit,
 
(b) upon the reduction (but not termination) of the Total Revolving Credit
Commitment to an amount less than the Maximum Drawing Amount, an amount equal to
such difference, which amount shall be held by the Administrative Agent for the
benefit of the Lenders and the Administrative Agent as cash collateral for all
Reimbursement Obligations, and
 
(c) upon the termination of the Total Revolving Credit Commitment, or the
acceleration of the Reimbursement Obligations with respect to all Letters of
Credit in accordance with §14, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the
Administrative Agent for the benefit of the Lenders and the Administrative Agent
as cash collateral for all Reimbursement Obligations.
 
Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds.  Interest on any
and all amounts remaining unpaid by the Borrowers under this §5.2 at any time
from the date such amounts become due and payable (whether as stated in this
§5.2, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the Administrative Agent on demand at the
rate specified in §6.10 for overdue principal on the Revolving Credit Loans.
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
5.3. Letter of Credit Payments.  If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the Administrative Agent
shall notify the Borrowers of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment.  If the Borrowers fail to reimburse the
Administrative Agent as provided in §5.2 on or before the date that such draft
is paid or other payment is made by the Administrative Agent, the Administrative
Agent may at any time thereafter notify the Lenders of the amount of any such
Unpaid Reimbursement Obligation.  No later than 3:00 p.m. (Hartford time) on the
Business Day next following the receipt of such notice, each Lender shall make
available to the Administrative Agent, at the Administrative Agent’s Office, in
immediately available funds, such Lender’s Commitment Percentage of such Unpaid
Reimbursement Obligation, together with an amount equal to the product of (a)
the average, computed for the period referred to in clause (c) below, of the
weighted average interest rate paid by the Administrative Agent for federal
funds acquired by the Administrative Agent during each day included in such
period, times (b) the amount equal to such Lender’s Commitment Percentage of
such Unpaid Reimbursement Obligation, times (c) a fraction, the numerator of
which is the number of days that elapse from and including the date the
Administrative Agent paid the draft presented for honor or otherwise made
payment to the date on which such Lender’s Commitment Percentage of such Unpaid
Reimbursement Obligation shall become immediately available to the
Administrative Agent, and the denominator of which is 360.  The responsibility
of the Administrative Agent to the Borrowers and the Lenders shall be only to
determine that the documents (including each draft) delivered under each Letter
of Credit in connection with such presentment shall be in conformity in all
material respects with such Letter of Credit.
 
5.4. Obligations Absolute.  The Borrowers’ joint and several obligations under
this §5 shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which the Borrowers may have or have had against the Administrative Agent, any
Lender or any beneficiary of a Letter of Credit.  The Borrowers further agree
with the Administrative Agent and the Lenders that  the Administrative Agent and
the Lenders shall not be responsible for, and the Borrowers’ Reimbursement
Obligations under §5.2 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrowers, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrowers against the beneficiary of any Letter of Credit or
any such transferee.  The Administrative Agent and the Lenders shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit.  The Borrowers agree that any action taken or omitted by
the Administrative Agent or any Lender under or in connection with each Letter
of Credit and the related drafts and documents, if done in good faith, shall be
binding upon the Borrowers and shall not result in any liability on the part of
the Administrative Agent or any Lender to the Borrowers.  However, the foregoing
shall not excuse the Administrative Agent from liability to Borrowers to the
extent of any damages suffered by Borrowers that are caused by Administrative
Agent’s willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of such Letter of
Credit.
 
5.5. Reliance by Issuer.  To the extent not inconsistent with §5.4, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent.  To the extent not
inconsistent with this Credit Agreement, the Administrative Agent shall be fully
justified in failing or refusing to take any action under this Credit Agreement
with respect to any Letter of Credit unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in so acting, or in refraining from so acting,
under this Credit Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and all future holders of the
Revolving Credit Notes or of a Letter of Credit Participation.
 
 
37

--------------------------------------------------------------------------------

 
 
 
5.6. Letter of Credit Fee.  The Borrowers shall pay a fee (a “Letter of Credit
Fee”) to the Administrative Agent, for the accounts of the Lenders in accordance
with their respective Commitment Percentages, in respect of each Letter of
Credit, for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum in an amount equal to the Applicable Margin
for Letter of Credit Fees per annum with respect to Letter of Credit Fees of the
available amount of such Letter of Credit.  Accrued Letter of Credit Fees shall
be due and payable quarterly in arrears on the first Business Day of each
calendar quarter and on the first Business Day on or after the termination of
the Total Revolving Credit Commitment upon which no Letters of Credit remain
outstanding.  In respect of each Letter of Credit, the Borrowers shall also pay
to the Administrative Agent for the Administrative Agent’s own account, at such
other time or times as such charges are customarily made by the Administrative
Agent, the Administrative Agent’s customary issuance, amendment, negotiation or
document examination and other administrative fees as in effect from time to
time.
 
6.           CERTAIN GENERAL PROVISIONS.
 
6.1. Closing Fees.  The Borrowers agree to pay to Bank of America, N.A., for the
account of the Lenders, on the Effective Date (a) a fee of one-quarter of one
percent (0.25%) of the Total Revolving Credit Commitment and (b) one-half of one
percent (0.50%) of the amount of the Term Loan (collectively, the “Closing
Fees”).
 
6.2. Funds for Payments.
 
6.2.1. Payments to Administrative Agent.  All payments of principal, interest,
Reimbursement Obligations, Fees and any other amounts due hereunder or under any
of the other Loan Documents shall be made on the due date thereof to the
Administrative Agent in Dollars, for the respective accounts of the Lenders and
the Administrative Agent, at the Administrative Agent’s Office or at such other
place that the Administrative Agent may from time to time designate, in each
case at or about 11:00 a.m. (Hartford, Connecticut, time or other local time at
the place of payment) and in immediately available funds.
 
6.2.2. No Offset, etc.  All payments by the Borrowers hereunder and under any of
the other Loan Documents shall be made without recoupment, setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrowers are compelled by law to make such
deduction or withholding.  If any such obligation is imposed upon the Borrowers
with respect to any amount payable by it hereunder or under any of the other
Loan Documents, the Borrowers will pay to the Administrative Agent, for the
account of the Lenders or (as the case may be) the Administrative Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrowers.  The Borrowers will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by the Borrowers hereunder or under such other Loan Document.
 
 
 
38

--------------------------------------------------------------------------------

 
 
6.3. Computations.  All computations of interest for Base Rate Loans shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of interest on the Loans and of Fees shall
be based on a 360-day year and paid for the actual number of days
elapsed.  Except as otherwise provided in the definition of the term “Interest
Period” with respect to LIBOR Rate Loans, whenever a payment hereunder or under
any of the other Loan Documents becomes due on a day that is not a Business Day,
the due date for such payment shall be extended to the next succeeding Business
Day, and interest shall accrue during such extension.  The outstanding amount of
the Loans as reflected on the Revolving Credit Note Records and the Term Note
Records from time to time shall be considered correct and binding on the
Borrowers, absent manifest error.
 
6.4. Inability to Determine LIBOR Rate.  In the event, prior to the commencement
of any Interest Period relating to any LIBOR Rate Loan, the Administrative Agent
shall determine that (a) adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate that would otherwise determine the rate of interest
to be applicable to any LIBOR Rate Loan during any Interest Period or (b) the
LIBOR Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to the Lenders of making or maintaining
their LIBOR Rate Loans during such period, the Administrative Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrowers and the Lenders) to the Borrowers and the Lenders.  In
such event (i) any Loan Request or Conversion Request with respect to LIBOR Rate
Loans shall be automatically withdrawn and shall be deemed a request for Base
Rate Loans, (ii) each LIBOR Rate Loan will automatically, on the last day of the
then current Interest Period relating thereto, become a Base Rate Loan, and
(iii) the obligations of the Lenders to make LIBOR Rate Loans shall be suspended
until the Administrative Agent determines that the circumstances giving rise to
such suspension no longer exist, whereupon the Administrative Agent shall so
notify the Borrowers and the Lenders.
 
6.5. Illegality.  Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain LIBOR Rate
Loans, such Lender shall forthwith give notice of such circumstances to the
Borrowers and the other Lenders and thereupon (a) the commitment of such Lender
to make LIBOR Rate Loans or convert Base Rate Loans to LIBOR Rate Loans shall
forthwith be suspended and (b) such Lender’s Revolving Credit Loans then
outstanding as LIBOR Rate Loans, if any, shall be converted automatically to
Base Rate Loans on the last day of each Interest Period applicable to such LIBOR
Rate Loans or within such earlier period as may be required by law.  The
Borrowers hereby agree promptly to pay the Administrative Agent for the account
of such Lender, upon demand by such Lender, any additional amounts necessary to
compensate such Lender for any costs incurred by such Lender in making any
conversion in accordance with this §6.5, including any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its LIBOR Rate Loans hereunder.
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
6.6. Additional Costs, etc.  If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and applicable interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law), shall:
 
(a) subject any Lender or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Credit Agreement, the other Loan Documents, any Letters of Credit, such Lender’s
Commitment or the Loans (other than taxes based upon or measured by the income
or profits of such Lender or the Administrative Agent), or
 
(b) materially change the basis of taxation (except for changes in taxes on
income or profits) of payments to any Lender of the principal of or the interest
on any Loans or any other amounts payable to any Lender or the Administrative
Agent under this Credit Agreement or any of the other Loan Documents, or
 
(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or
 
(d) impose on any Lender or the Administrative Agent any other conditions or
requirements with respect to this Credit Agreement, the other Loan Documents,
any Letters of Credit, the Loans, such Lender’s Commitment, or any class of
loans, letters of credit or commitments of which any of the Loans or such
Lender’s Commitment forms a part, and the result of any of the foregoing is
 
(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment or any
Letter of Credit, or
 
(ii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Lender or the Administrative Agent hereunder on
account of such Lender’s Commitment, any Letter of Credit or any of the Loans,
or
 
 
 
40

--------------------------------------------------------------------------------

 
 
(iii) to require such Lender or the Administrative Agent to make any payment or
to forego any interest or Reimbursement Obligation or other sum payable
hereunder, the amount of which payment or foregone interest or Reimbursement
Obligation or other sum is calculated by reference to the gross amount of any
sum receivable or deemed received by such Lender or the Administrative Agent
from the Borrowers hereunder,
 
then, and in each such case, the Borrowers will, upon demand made by such Lender
or (as the case may be) the Administrative Agent at any time and from time to
time and as often as the occasion therefor may arise, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent for such additional cost, reduction,
payment or foregone interest or Reimbursement Obligation or other sum.
 
6.7. Capital Adequacy.  If after the date hereof any Lender or the
Administrative Agent determines that (a) the adoption of or change in any law,
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law) regarding capital requirements for banks or bank
holding companies or any change in the interpretation or application thereof by
a Governmental Authority with appropriate jurisdiction, or (b) compliance by
such Lender or the Administrative Agent or any corporation controlling such
Lender or the Administrative Agent with any law, governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law) of any
such entity regarding capital adequacy, has the effect of reducing the return on
such Lender’s or the Administrative Agent’s commitment with respect to any Loans
to a level below that which such Lender or the Administrative Agent could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or the Administrative Agent’s then existing policies with respect
to capital adequacy and assuming full utilization of such entity’s capital) by
any amount deemed by such Lender or (as the case may be) the Administrative
Agent to be material, then such Lender or the Administrative Agent may notify
the Borrowers of such fact.  To the extent that the amount of such reduction in
the return on capital is not reflected in the Base Rate, the Borrowers and such
Lender shall thereafter attempt to negotiate in good faith, within thirty (30)
days of the day on which the Borrowers receive such notice, an adjustment
payable hereunder that will adequately compensate such Lender in light of these
circumstances.  If the Borrowers and such Lender are unable to agree to such
adjustment within thirty (30) days of the date on which the Borrowers receive
such notice, then commencing on the date of such notice (but not earlier than
the effective date of any such increased capital requirement), the fees payable
hereunder shall increase by an amount that will, in such Lender’s reasonable
determination, provide adequate compensation.  Each Lender shall allocate such
cost increases among its customers in good faith and on an equitable basis.
 
6.8. Certificate.  A certificate setting forth any additional amounts payable
pursuant to §§6.6 or 6.7 and a brief explanation of such amounts which are due,
submitted by any Lender or the Administrative Agent to the Borrowers, shall be
conclusive, absent manifest error, that such amounts are due and owing.
 
6.9. Indemnity.  Each of the Borrowers agree to jointly and severally indemnify
each Lender and to hold each Lender harmless from and against any loss, cost or
expense (including loss of anticipated profits) that such Lender may sustain or
incur as a consequence of (a) default by the Borrowers in payment of the
principal amount of or any interest on any LIBOR Rate Loans as and when due and
payable, including any such loss or expense arising from interest or fees
payable by such Lender to lenders of funds obtained by it in order to maintain
its LIBOR Rate Loans, (b) default by the Borrowers in making a borrowing or
conversion into a LIBOR Rate Loan after a Borrower has given (or is deemed to
have given) a Loan Request, notice (in the case of all or any portion of the
Term Loan pursuant to §4.5.2) or a Conversion Request relating thereto in
accordance with §2.6, §2.7 or §4.5 or (c) the making of any payment of a LIBOR
Rate Loan or the making of any conversion of any such Loan to a Base Rate Loan
on a day that is not the last day of the applicable Interest Period with respect
thereto, including interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain any such Loans.
 
 
41

--------------------------------------------------------------------------------

 
 
 
6.10. Interest After Default.
 
6.10.1. Overdue Amounts.  Overdue principal and (to the extent permitted by
applicable law) overdue interest on the Loans and all other overdue amounts
payable hereunder or under any of the other Loan Documents shall bear interest
compounded monthly and payable on demand at a rate per annum equal to two
percent (2.0%) above the rate of interest then applicable thereto (or, if no
rate of interest is then applicable thereto, the Base Rate) until such amount
shall be paid in full (after as well as before judgment).
 
6.10.2. Amounts Not Overdue.  During the continuance of a Default or an Event of
Default the principal of the Loans not overdue shall, until such Default or
Event of Default has been cured or remedied or such Default or Event of Default
has been waived by the Required Lenders pursuant to §17.12, bear interest at a
rate per annum equal to the greater of (a) two percent (2.0%) above the rate of
interest otherwise applicable to such Loans and (b) the rate of interest
applicable to overdue principal pursuant to §6.10.1.
 
6.11. Concerning Joint and Several Liability of the Borrowers.
 
(a) Each of the Borrowers is accepting joint and several liability hereunder
with respect to the Loans, the Letters of Credit and the other Obligations in
consideration of the financial accommodations to be provided by the
Administrative Agent and Lenders under this Credit Agreement, for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of each of the Borrowers to accept joint and several
liability for the obligations of each of them in respect of such Obligations.
 
(b) Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with each other Borrower, with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all of the Obligations shall be the joint and several obligations of
the Borrowers without preferences or distinction among them, whether such Loans
were made or Letters of Credit issued before, on or after the Effective Date.
 
(c) If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or shall fail to
perform any of such Obligations in accordance with the terms thereof, then in
each such event each other Borrower will make such payment with respect to, or
perform, such Obligation.
 
 
 
42

--------------------------------------------------------------------------------

 
 
(d) The obligations of each Borrower under the provisions of this §6.11
constitute the absolute and unconditional obligations of such Borrower
enforceable against it to the full extent permitted under the terms hereof,
irrespective of the validity, regularity or enforceability of this Credit
Agreement or any of the other Loan Documents or any other circumstance
whatsoever
 
(e) Each Borrower hereby waives notice of acceptance of its joint and several
liability, notice of the Loans made under this Credit Agreement, notice of the
issuance of any Letter of Credit, notice of the occurrence of any Default or
Event of Default (except as otherwise expressly provided for herein), or of any
demand for any payment under this Credit Agreement or any of the other Loan
Documents, notice of any action (except as otherwise provided for herein) at any
time taken or omitted by the Administrative Agent or any Lender under or in
respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, all demands, notices and other formalities of every kind
(except as otherwise provided for herein) in connection with this Credit
Agreement or any of the other Loan Documents.  Each Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent or
any Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Credit Agreement or any of the other Loan Documents, any and all other
indulgences whatsoever by the Administrative Agent or any Lender in respect of
any of the obligations hereunder or under the other Loan Documents, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of such obligations or the addition, substitution
or release, in whole or in part, of any Borrower.  Without limiting the
generality of the foregoing, each Borrower assents to the extent permitted by
applicable law to any other action or delay in acting or failure to act on the
part of the Administrative Agent or any Lender including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this §6.11, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
Obligations hereunder, it being the intention of each Borrower that, so long as
any of the Obligations remain unsatisfied, the Obligations of such Borrower
hereunder shall not be discharged except by performance and then only to the
extent of such performance.  The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower, the
Administrative Agent or any Lender.  If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy or reorganization of either of the Borrowers, or
otherwise, the provisions of this §6.11 will forthwith be reinstated in effect,
as though such payment had not been made.
 
7.           COLLATERAL SECURITY.
 
7.1. Security of Borrowers.  The Obligations shall be secured by a perfected
first priority security interest (subject only to Permitted Liens entitled to
priority under applicable law) in all of the assets of the Borrowers (other than
those assets excluded under §2.3 of the Security Agreement), whether now owned
or hereafter acquired, pursuant to the terms of the Security Documents to which
the Borrowers are a party.
 
 
43

--------------------------------------------------------------------------------

 
 
 
8.           REPRESENTATIONS AND WARRANTIES.
 
Each of the Borrowers represents and warrants to the Lenders and the
Administrative Agent as follows:
 
8.1. Corporate Authority.
 
8.1.1. Incorporation; Organization; Good Standing.  Each of the Borrowers and
their Subsidiaries (a) is a corporation (or similar business entity) duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation, (b) has all requisite corporate (or
the equivalent company) power to own its property and conduct its business as
now conducted and as presently contemplated, and (c) is in good standing as a
foreign corporation (or similar business entity) and is duly authorized to do
business in each jurisdiction where such qualification is necessary except where
a failure to be so qualified would not have a Material Adverse Effect.
 
8.1.2. Authorization.  The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which any Borrower or any of its
Subsidiaries is or is to become a party and the transactions contemplated hereby
and thereby (a) are within the corporate (or the equivalent company) authority
of such Person, (b) have been duly authorized by all necessary corporate (or the
equivalent company) proceedings, (c) do not and will not conflict with or result
in any breach or contravention of any provision of law, statute, rule or
regulation to which any Borrower or any of its Subsidiaries is subject or any
judgment, order, writ, injunction, license or permit applicable to the Borrowers
or any of their Subsidiaries and (d) do not conflict with any provision of the
Governing Documents of, or any agreement or other instrument binding upon, any
Borrower or any of its Subsidiaries.
 
8.1.3. Enforceability.  The execution and delivery of this Credit Agreement and
the other Loan Documents to which any Borrower or any of its Subsidiaries is or
is to become a party will result in valid and legally binding obligations of
such Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
 
8.2. Governmental Approvals.  The execution, delivery and performance by the
Borrowers and any of their Subsidiaries of this Credit Agreement and the other
Loan Documents to which any Borrower or any of its Subsidiaries is or is to
become a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing with, any governmental agency or
authority other than those already obtained.
 
8.3. Title to Properties; Leases.  Except as indicated on Schedule8.3 hereto,
the Borrowers and their Subsidiaries own (or with respect to property leased
under a Capitalized Lease, have a leasehold interest in) all of the assets
reflected in the consolidated balance sheet of Holdings and its Subsidiaries as
at the Balance Sheet Date or acquired since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business since
that date), subject to no Liens or other rights of others, except Permitted
Liens.
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
8.4. Financial Statements and Projections.
 
8.4.1. Fiscal Year.  Holdings and each of its Subsidiaries has a fiscal year
which is the twelve months ending on October 31 of each calendar year.
 
8.4.2. Financial Statements.  There has been furnished to each of the Lenders a
consolidated balance sheet of Holdings and its Subsidiaries as at the Balance
Sheet Date, and a consolidated statement of income of Holdings and its
Subsidiaries for the fiscal year then ended, certified by Wolf & Company,
P.C.  Such balance sheet and statement of income have been prepared in
accordance with GAAP and fairly present in all material respects the financial
condition of Holdings and its Subsidiaries as at the close of business on the
date thereof and the results of operations for the fiscal year then
ended.  There are no contingent liabilities of Holdings or any of its
Subsidiaries as of such date involving material amounts which are required by
GAAP to be disclosed, any of which were not disclosed in such balance sheet and
the notes related thereto.
 
8.4.3. Projections.  The projections of the annual operating budgets of Holdings
and its Subsidiaries on a consolidated basis, balance sheets and cash flow
statements for the 2010 to 2013 fiscal years, copies of which have been
delivered to each Lender prior to the date hereof are based upon reasonable
estimates and assumptions, have been prepared on the basis of the assumptions
stated therein and reflect the reasonable estimates of the Borrowers and their
Subsidiaries of the results of operations and other information projected
therein.  To the knowledge of the Borrowers as of the Effective Date no facts
exist that (individually or in the aggregate) would result in any material
adverse change in any of such projections.  It is understood that nothing
contained in this section shall constitute a representation or warranty that
such future financial performance or results of operations will be achieved.
 
8.5. No Material Adverse Changes, etc.  Since the Balance Sheet Date there has
been no event or occurrence which has had or could reasonably be expected to
have a Material Adverse Effect.  Since the Balance Sheet Date, no Borrower has
made any Restricted Payment except for Restricted Payments which would be
permitted by the terms of this Credit Agreement.
 
8.6. Franchises, Patents, Copyrights, etc.  The Borrowers and each of their
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, necessary
for the conduct of its business substantially as now conducted without known
conflict with any rights of others.
 
8.7. Litigation.  Except as set forth in Schedule8.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or, to the
knowledge of Borrowers, threatened against any Borrower or any of its
Subsidiaries before any Governmental Authority, that, (a) if adversely
determined, might, either in any case or in the aggregate,  (i) have a Material
Adverse Effect or (ii) materially impair the right of the Borrowers and their
Subsidiaries, considered as a whole, to carry on business substantially as now
conducted by them, or result in any substantial liability not adequately covered
by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of Holdings and its Subsidiaries, or (b) which
question the validity of this Credit Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.
 
 
45

--------------------------------------------------------------------------------

 
 
 
8.8. No Materially Adverse Contracts, etc.  No Borrower nor any of their
Subsidiaries is subject to any Governing Document or other legal restriction, or
any judgment, decree, order, law, statute, rule or regulation that has or is
reasonably expected in the future to have a Material Adverse Effect.  No
Borrower nor any of their Subsidiaries is a party to any contract or agreement
that has had or could reasonably be expected to have any Material Adverse
Effect.
 
8.9. Compliance with Other Instruments, Laws, etc.  None of the Borrowers nor
any of their Subsidiaries is in violation of any provision of its Governing
Documents, or any agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could result in the imposition of substantial penalties or have a Material
Adverse Effect.
 
8.10. Tax Status.  The Borrowers and their Subsidiaries (a) have made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject, (b)
have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) have set
aside on their books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the Borrowers do not
know of any basis for any such claim.
 
8.11. No Event of Default.  No Default or Event of Default has occurred and is
continuing.
 
8.12. Holding Company and Investment Company Acts.  No Borrower nor any of their
Subsidiaries is a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company”, as such terms are defined in
the Public Utility Holding Company Act of 1935; nor is it an “investment
company”, or an “affiliated company” or a “principal underwriter” of an
“investment company”, as such terms are defined in the Investment Company Act of
1940.
 
8.13. Absence of Financing Statements, etc.  Except with respect to Permitted
Liens, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry or other public office, that purports to cover, affect or give
notice of any present or possible future Lien on any assets or property of the
Borrowers or any of their Subsidiaries or any rights relating thereto.
 
8.14. Perfection of Security Interest.  All filings, assignments, pledges and
deposits of documents or instruments have been made and all other actions have
been taken that are necessary, under applicable law, to establish and perfect
the Administrative Agent’s security interest in the Collateral.  The Collateral
and the Administrative Agent’s rights with respect to the Collateral are not
subject to any setoff, claims, withholdings or other defenses.  The Borrowers
are the owners of the Collateral free from any Lien, except for Permitted Liens.
 
 
46

--------------------------------------------------------------------------------

 
 
 
8.15. Certain Transactions.  Except as set forth on Schedule 8.15 attached
hereto, none of the officers, directors, or employees of any Borrower or any of
its Subsidiaries or any of the Bakers or any entity which is an Affiliate of any
of the Bakers is presently a party to any transaction with any Borrower or any
of its Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Borrowers, any
corporation, limited liability company, partnership, trust or other entity in
which any officer, member, manager, director, or any such employee has a
substantial interest or is an officer, member, manager, director, trustee or
partner.
 
8.16. Employee Benefit Plans.
 
8.16.1. In General.  Each Employee Benefit Plan and each Guaranteed Pension Plan
has been maintained and operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions and the
bonding of fiduciaries and other persons handling plan funds as required by §412
of ERISA. The Borrowers have heretofore delivered to the Administrative Agent
the most recently completed annual report, Form 5500, with all required
attachments, and actuarial statement required to be submitted under §103(d) of
ERISA, with respect to each Guaranteed Pension Plan.
 
8.16.2. Terminability of Welfare Plans.  No Employee Benefit Plan, which is an
employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA,
provides benefit coverage subsequent to termination of employment, except as
required by Title I, Part 6 of ERISA or the applicable state insurance laws. The
Borrowers may terminate each such Plan at any time (or at any time subsequent to
the expiration of any applicable bargaining agreement) in the discretion of the
Borrowers without liability to any Person other than for claims arising prior to
termination.
 
8.16.3. Guaranteed Pension Plans.  Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of §302(f) of
ERISA, or otherwise, has been timely made.  No waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan, and no Borrower nor any ERISA Affiliate is
obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code.  No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrowers or any ERISA Affiliate
with respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event (other than an ERISA Reportable Event as to which the
requirement of 30 days notice has been waived), or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC. Based on the latest valuation of each Guaranteed Pension Plan (which
in each case occurred within twelve months of the date of this representation),
and on the actuarial methods and assumptions employed for that valuation, the
aggregate benefit liabilities of all such Guaranteed Pension Plans within the
meaning of §4001 of ERISA did not exceed the aggregate value of the assets of
all such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities.
 
 
47

--------------------------------------------------------------------------------

 
 
 
8.16.4. Multiemployer Plans.  No Borrower nor any ERISA Affiliate has incurred
any material liability (including secondary liability) to any Multiemployer Plan
as a result of a complete or partial withdrawal from such Multiemployer Plan
under §4201 of ERISA or as a result of a sale of assets described in §4204 of
ERISA.  No Borrower nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization or insolvent under and within the
meaning of §4241 or §4245 of ERISA or is at risk of entering reorganization or
becoming insolvent, or that any Multiemployer Plan intends to terminate or has
been terminated under §4041A of ERISA.
 
8.17. Use of Proceeds.
 
8.17.1. General.  The proceeds of the Revolving Credit Loans shall be used
solely (a) to finance Capital Expenditures, (b) to finance Permitted
Acquisitions and (c) for working capital and general corporate purposes.  The
proceeds of the Term Loan shall be used solely to refinance Holdings and Crystal
Rock LLC’s outstanding Indebtedness owing under the Original Credit
Agreement.  For the avoidance of doubt, no proceeds of the Revolving Credit
Loans or the Term Loan shall be used (x) to finance the purchase, redemption,
defeasance, retirement or other acquisition of any shares of any class of
Capital Stock of Holdings or (y) to make payments on any Subordinated Debt.  The
Borrowers will obtain Letters of Credit solely for general corporate purposes.
 
8.17.2. Regulations U and X.  No portion of any Loan is to be used, and no
portion of any Letter of Credit is to be obtained, for the purpose of purchasing
or carrying any “margin security” or “margin stock” as such terms are used in
Regulations U and X of the Board of Governors of the Federal Reserve System, 12
C.F.R. Parts 221 and 224.
 
8.17.3. Ineligible Securities.  No portion of the proceeds of any Loan is to be
used, and no portion of any Letter of Credit is to be obtained, for the purpose
of knowingly purchasing, or providing credit support for the purchase of, during
the underwriting or placement period or within thirty (30) days thereafter, any
Ineligible Securities underwritten or privately placed by a Financial Affiliate.
 
8.18. Environmental Compliance.  The Borrowers have determined that:
 
(a) no Borrower, nor any of their Subsidiaries nor any of their operations on
the Real Estate is in violation, or, to the knowledge of Borrowers, alleged
violation, of any judgment, decree, order, law, license, rule or regulation
pertaining to environmental matters, including without limitation, those arising
under the Resource Conservation and Recovery Act (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 as amended
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Federal Clean Water Act, the Federal Clean Air Act, the Toxic Substances
Control Act, or any state, local or foreign law, statute, regulation, ordinance,
order or decree relating to health, safety or the environment (hereinafter
“Environmental Laws”), which violation could reasonably be expected to have a
material adverse effect on the environment or a Material Adverse Effect;
 
 
48

--------------------------------------------------------------------------------

 
 
(b) no Borrower nor any of their Subsidiaries has received notice from any third
party including, without limitation, any Governmental Authority, (i) that any
one of them has been identified by the United States Environmental Protection
Agency (“EPA”) as a potentially responsible party under CERCLA with respect to a
site listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii)
that any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous
substances as defined by 42 U.S.C. §9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) and any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
(“Hazardous Substances”) which any one of them has generated, transported or
disposed of has been found at any site at which a Governmental Authority has
conducted or has ordered that any Borrower or any of its Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances;
 
(c) except as set forth on Schedule8.18 attached hereto: (i) no portion of the
Real Estate has been used by Borrowers for the handling, processing, storage or
disposal of Hazardous Substances except in accordance with applicable
Environmental Laws; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real
Estate; (ii) in the course of any activities conducted by the Borrowers or their
Subsidiaries, no Hazardous Substances have been generated or are being used on
the Real Estate except in accordance with applicable Environmental Laws; (iii)
while the Borrowers have been leasing the Real Estate there have been no
releases (i.e. any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping) or threatened
releases of Hazardous Substances on, upon, into or from the Real Estate of any
Borrower or its Subsidiaries in violation of applicable Environmental Law, which
releases could reasonably be expected to have a material adverse effect on the
value of any of the Real Estate or adjacent properties or the environment; (iv)
to the Borrowers’ knowledge, there have been no releases in violation of
applicable Environmental Law on, upon, from or into any real property in the
vicinity of any of the Real Estate which, through soil or groundwater
contamination, may have come to be located on, and which could reasonably be
expected to have a material adverse effect on the value of, the Real Estate; and
(v) in addition, any Hazardous Substances that have been generated on any of the
Real Estate while the Borrowers have been leasing the Real Estate have been
transported offsite only by carriers having an identification number issued by
the EPA (or the equivalent thereof in any foreign jurisdiction), treated or
disposed of only by treatment or disposal facilities maintaining valid permits
as required under applicable Environmental Laws, which transporters and
facilities have been and are, to the best of the Borrowers’ knowledge, operating
in compliance with such permits and applicable Environmental Laws; and
 
(d) no Borrower, nor any of their Subsidiaries nor any of the Real Estate is
subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any Governmental Authority or
the recording or delivery to other Persons of an environmental disclosure
document or statement by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the recording of any mortgage or to
the effectiveness of any other transactions contemplated hereby.
 
 
49

--------------------------------------------------------------------------------

 
 
 
8.19. Subsidiaries, etc.  Crystal Rock LLC and Crystal Rock Holdings are the
only Subsidiaries of Holdings and neither Crystal Rock LLC nor Crystal Rock
Holdings has any Subsidiaries.  Except as set forth on Schedule8.19 hereto, no
Borrower nor any Subsidiary of any Borrower is engaged in any joint venture or
partnership with any other Person.  The jurisdiction of incorporation/formation
and principal place of business of each Subsidiary of the Borrowers is listed on
Schedule 8.19 hereto.
 
8.20. Bank Accounts.  Schedule8.20 sets forth the account numbers and location
of all bank accounts of the Borrowers and their Subsidiaries.
 
8.21. Disclosure.  Neither this Credit Agreement nor any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrowers or any of their Subsidiaries in the case
of any document or information not furnished by them or any of their
Subsidiaries) necessary in order to make the statements herein or therein not
misleading in light of the circumstances under which they were made.  There is
no fact known to the Borrowers or any of their Subsidiaries that has not been
disclosed in writing to Administrative Agent which has had or could reasonably
be expected to have a Material Adverse Effect, or which could reasonably be
expected to have in the future a Material Adverse Effect, exclusive of effects
resulting from changes in general economic conditions, legal standards or
regulatory conditions.
 
8.22. Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Loans, the requesting or issuance, extension or renewal of any
Letters of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading
With the Enemy Act”) or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)).  Furthermore, no Borrower nor any of their Subsidiaries or
other Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.
 
8.23. Employment Contracts.  No Borrower nor any of their Subsidiaries is a
party to any employment agreement or other compensation agreement with any
member of Senior Management other than the Senior Management Employment
Agreements.
 
9.           AFFIRMATIVE COVENANTS.
 
Each of the Borrowers covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit:
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
9.1. Punctual Payment.  The Borrowers will duly and punctually pay or cause to
be paid the principal and interest on the Loans, all Reimbursement Obligations,
the Letter of Credit Fees, the commitment fees and all other amounts provided
for in this Credit Agreement and the other Loan Documents to which any Borrower
or any of its Subsidiaries is a party, all in accordance with the terms of this
Credit Agreement and such other Loan Documents.
 
9.2. Maintenance of Office.  Each of the Borrowers will maintain its chief
executive office in 1050 Buckingham Street, Watertown, Connecticut, or at such
other place in the United States of America as such Borrower shall designate
upon written notice to the Administrative Agent, where notices, presentations
and demands to or upon such Borrower in respect of the Loan Documents to which
such Borrower is a party may be given or made.
 
9.3. Records and Accounts.  Each of the Borrowers will (a) keep, and cause each
of its Subsidiaries to keep, true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP, (b)
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves, and (c) at
all times engage independent certified public accountants reasonably
satisfactory to the Administrative Agent as the independent certified public
accountants of the Borrowers and their Subsidiaries and will not permit more
than thirty (30) days to elapse between the cessation of such firm’s (or any
successor firm’s) engagement as the independent certified public accountants of
the Borrowers and their Subsidiaries and the appointment in such capacity of a
successor firm as shall be satisfactory to the Administrative Agent.
 
9.4. Financial Statements, Certificates and Information.  The Borrowers will
deliver to each of the Lenders:
 
(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrowers, the consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such year, and the
related consolidated statement of income or operations and consolidated
statement of cash flows for such year, each setting forth in comparative form
the figures for the previous fiscal year and all such consolidated statements to
be in reasonable detail, prepared in accordance with GAAP, and certified,
without qualification and without an expression of uncertainty as to the ability
of the Borrowers or any of their Subsidiaries to continue as going concerns, by
independent certified public accountants satisfactory to the Administrative
Agent, together with (i) a written statement from such accountants to the effect
that they have read a copy of this Credit Agreement, and that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default, or, if such accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default; provided that such
accountants shall not be liable to the Lenders for failure to obtain knowledge
of any Default or Event of Default; and (ii) a copy of their accountants’
management letter for such fiscal year;
 
(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three fiscal quarters of the Borrowers,
copies of the unaudited consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such quarter, and the related consolidated
statement of income or operations and consolidated statement of cash flows for
the portion of Holdings’s fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the principal
financial or accounting officers of the Borrowers that the information contained
in such financial statements fairly presents in all material respects the
financial position of the Borrowers and their Subsidiaries on the date thereof
(subject to year-end adjustments);
 
 
51

--------------------------------------------------------------------------------

 
 
(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement certified by the principal financial
or accounting officers of the Borrowers in substantially the form of ExhibitD
hereto (a “Compliance Certificate”) and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §11 and the
computation of the Total Leverage Ratio and (if applicable) reconciliations to
reflect changes in GAAP since the Balance Sheet Date;
 
(d) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the Securities and Exchange Commission or sent
to the stockholders of the Borrowers;
 
(e) as soon as available and in no event later than December 15th of each fiscal
year of Holdings, financial projections of Holdings and its Subsidiaries for the
then current fiscal year (on a quarter-by-quarter basis if requested by the
Administrative Agent), including (i) statements of forecasted consolidated
income or operations and cash flows for Holdings and its Subsidiaries for the
next fiscal year (on a quarter-by-quarter basis if requested by the
Administrative Agent) and a forecasted consolidated balance sheet of Holdings
and its Subsidiaries as of the last day of such next fiscal year (or, if
provided on a quarter-by-quarter basis, as of the last day of each fiscal
quarter in such next fiscal year), and (ii) statements of forecasted
consolidated income or operations and cash flows for Holdings and its
Subsidiaries for the following fiscal year and a forecasted consolidated balance
sheet of Holdings and its Subsidiaries as of the last day of the following
fiscal year, together (in the case of clauses (i) and (ii)) with supporting
assumptions which were reasonable when made, all prepared in good faith in
reasonable detail and consistent with Holdings’s past practices in preparing
projections and otherwise reasonably satisfactory in scope to the Administrative
Agent; and
 
(f) from time to time such other financial data and information as the
Administrative Agent or any Lender may reasonably request.
 
9.5. Notices.
 
9.5.1. Defaults.  Each of the Borrowers will promptly notify the Administrative
Agent and each of the Lenders in writing of the occurrence of any Default or
Event of Default, together with a reasonably detailed description thereof, and
the actions the Borrowers propose to take with respect thereto.  If any Person
shall give any written notice or take any other action in respect of a claimed
default (whether or not constituting an Event of Default) under this Credit
Agreement or any other note, evidence of indebtedness, indenture or other
obligation to which or with respect to which any Borrower or any of its
Subsidiaries is a party or obligor, whether as principal, guarantor, surety or
otherwise, the Borrowers shall forthwith give written notice thereof to the
Administrative Agent and each of the Lenders, describing the notice or action
and the nature of the claimed default.
 
9.5.2. Environmental Events.  Each of the Borrowers will promptly give notice to
the Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that any Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect and (b) upon
becoming aware thereof, of any inquiry, proceeding, investigation, or other
action, including a notice from any agency of potential environmental liability,
of any Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.
 
 
52

--------------------------------------------------------------------------------

 
 
9.5.3. Notification of Claim against Collateral.  Each of the Borrowers will,
immediately upon becoming aware thereof, notify the Administrative Agent and
each of the Lenders in writing of any setoff, claims (including, with respect to
the Real Estate, environmental claims), withholdings or other defenses to which
any of the Collateral, or the Administrative Agent’s rights with respect to the
Collateral, are subject.
 
9.5.4. Notice of Litigation and Judgments.  Each of the Borrowers will, and will
cause each of its Subsidiaries to, give notice to the Administrative Agent and
each of the Lenders in writing within fifteen (15) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting any Borrower or any of its Subsidiaries or to which any
Borrower or any of its Subsidiaries is or becomes a party involving an uninsured
claim against any Borrower or any of its Subsidiaries that could, if adversely
determined, reasonably be expected to have a Material Adverse Effect and stating
the nature and status of such litigation or proceedings.  Each of the Borrowers
will, and will cause each of its Subsidiaries to, give notice to the
Administrative Agent and each of the Lenders, in writing, in form and detail
satisfactory to the Administrative Agent, within ten (10) days of any judgment
not covered by insurance, final or otherwise, against any Borrower or any of its
Subsidiaries in an amount in excess of $175,000.
 
9.5.5. Material Agreements.  Each of the Borrowers will, immediately upon
becoming aware thereof, notify the Administrative Agent and each of the Lenders
in writing of any event which constitutes a material default by any Person or
any of its Subsidiaries under any Material Agreement and will immediately
forward to the Administrative Agent and each of the Lenders copies of any
communication received by such Person from any party thereto claiming any such
default under any Material Agreement.  In addition, if any Borrower or any of
their Subsidiaries enters into any amendment of any Material Agreement in any
material respect, the Borrowers shall immediately provide the Administrative
Agent with copies of such amendment.
 
9.6. Existence; Maintenance of Properties.  Each of the Borrowers will do or
cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its
Subsidiaries.  Each of the Borrowers (a) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (reasonable wear and tear and obsolescence excepted) and
supplied with all necessary equipment, (b) will cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of the Borrowers may be necessary so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times, and (c) will, and will cause each of its Subsidiaries to, continue to
engage primarily in the businesses now conducted by them and in related
businesses; provided that nothing in this §9.6 shall prevent any Borrower from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of such
Borrower, desirable in the conduct of its or their business and that do not in
the aggregate have a Material Adverse Effect.
 
 
53

--------------------------------------------------------------------------------

 
 
9.7. Insurance.  Each of the Borrowers will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent and in accordance with the terms of the Security
Agreement.
 
9.8. Taxes.  Each of the Borrowers will, and will cause each of its Subsidiaries
to, duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its Real Estate, sales and activities, or any part thereof,
or upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies that if unpaid might by law become a Lien or charge upon
any of its property; provided that any such tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if any Borrower or such
Subsidiary shall have set aside on its books adequate reserves with respect
thereto; and provided further that each Borrower and each Subsidiary of the
Borrowers will pay all such taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any Lien that may
have attached as security therefor.
 
9.9. Inspection of Properties and Books, etc.
 
9.9.1. General.  Each of the Borrowers shall permit the Lenders, through the
Administrative Agent or any of the Lenders’ other designated representatives, to
visit and inspect during normal business hours any of the properties of the
Borrowers or any of their Subsidiaries, to examine the books of account of the
Borrowers and their Subsidiaries (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of the Borrowers
and their Subsidiaries with, and to be advised as to the same by, their
officers, all at such reasonable times and intervals as the Administrative Agent
or any Lender may reasonably request and at the expense of the Borrowers.
 
9.9.2. Communications with Accountants.  Each of the Borrowers authorizes the
Administrative Agent and the Lenders to communicate directly with the Borrowers’
independent certified public accountants and authorizes such accountants to
disclose to the Administrative Agent and the Lenders any and all financial
statements and other supporting financial documents and schedules including
copies of any management letter with respect to the business, financial
condition and other affairs of the Borrowers or any of their Subsidiaries.  At
the request of the Administrative Agent, the Borrowers shall deliver a letter
addressed to such accountants instructing them to comply with the provisions of
this §9.9.2.
 
9.10. Compliance with Laws, Contracts, Licenses, and Permits.  Each of the
Borrowers will, and will cause each of its Subsidiaries to, comply with (a) the
applicable laws and regulations wherever its business is conducted, including
all Environmental Laws, (b) the provisions of its Governing Documents, (c) all
agreements and instruments by which it or any of its properties may be bound and
(d) all applicable decrees, orders, and judgments, except in each case where the
failure to do so would not have a Material Adverse Effect.  If any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrowers or any of their Subsidiaries may fulfill any of their
obligations hereunder or any of the other Loan Documents to which any Borrower
or such Subsidiary is a party, each of the Borrowers will, or (as the case may
be) will cause such Subsidiary to, immediately take or cause to be taken all
reasonable steps within the power of the Borrowers or such Subsidiary to obtain
such authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof.
 
 
54

--------------------------------------------------------------------------------

 
 
9.11. Employee Benefit Plans.  Each of the Borrowers will (a) promptly upon
filing the same with the Department of Labor or Internal Revenue Service upon
request of the Administrative Agent, furnish to the Administrative Agent a copy
of the most recent actuarial statement required to be submitted under §103(d) of
ERISA and Annual Report, Form 5500, with all required attachments, in respect of
each Guaranteed Pension Plan and (b) promptly upon receipt or dispatch, furnish
to the Administrative Agent any notice, report or demand sent or received in
respect of a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065,
4066 and 4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A,
4202, 4219, 4242, or 4245 of ERISA.
 
9.12. Use of Proceeds.  The Borrowers will use the proceeds of the Loans and
obtain Letters of Credit solely for the purposes set forth in §8.17.1.
 
9.13. Mortgaged Property.  If, after the Effective Date, any Borrower or any of
its Subsidiaries acquires Real Estate used as a manufacturing or warehouse
facility, the Borrowers shall, or shall cause such Subsidiary to, forthwith
deliver to the Administrative Agent a fully executed mortgage or deed of trust
over such Real Estate, in form and substance satisfactory to the Administrative
Agent, together with title insurance policies, surveys, evidences of insurance
with the Administrative Agent named as loss payee and additional insured, legal
opinions and other documents and certificates with respect to such Real Estate
as is reasonably requested by the Administrative Agent.  Each of the Borrowers
further agrees that, following the taking of such actions with respect to such
Real Estate, the Administrative Agent shall have for the benefit of the Lenders
and the Administrative Agent a valid and enforceable first priority mortgage or
deed of trust over such Real Estate, free and clear of all Liens except for
Permitted Liens.
 
9.14. Bank Accounts.  Each of the Borrowers will, and will cause each of its
Subsidiaries to, maintain all of their primary depository accounts with the
Administrative Agent, and each of the Borrowers will, and will cause each of its
Subsidiaries to, together with the employees, agents and other Persons acting on
behalf of the Borrowers or such Subsidiary who receive such payments, receive
and hold in trust for the Administrative Agent and the Lenders all payments
constituting proceeds of Accounts Receivable or other Collateral which come into
their possession or under their control and, immediately upon receipt thereof,
deposit such payments in the form received, with any appropriate endorsements,
in one of the accounts designated as a central depository account on
Schedule8.20.
 
9.15. Interest Rate Protection.  The Borrowers will, not later than thirty (30)
days after the Effective Date, purchase an interest cap or swap or effect other
interest rate protection arrangements in a minimum aggregate amount of not less
than seventy-five percent (75%) of the outstanding principal amount of the Term
Loan for a period of not less than five (5) years and on other terms and
conditions satisfactory to the Administrative Agent.
 
 
55

--------------------------------------------------------------------------------

 
 
9.16. Water Contracts and Licenses.  Each of the Borrowers will, and will cause
each of its Subsidiaries to, at least ten (10) days prior to entering into any
material contract or license agreement by any Borrower or any of its
Subsidiaries relating to the supply of water to any Borrower or any of its
Subsidiaries, deliver to Administrative Agent notice of such intended action and
a complete copy of such contract or license agreement.  All such contracts and
license agreements shall specifically state that they are assignable to the
Administrative Agent as security for the Obligations and the Borrowers shall
take all steps necessary to complete such assignment to Administrative Agent,
including, without limitation, the execution and delivery to Administrative
Agent of an assignment of such contract or license agreement in form and content
satisfactory to Administrative Agent.
 
9.17. Additional Subsidiaries.  The Borrowers shall not create any Subsidiary
(other than Subsidiaries existing on the Effective Date and disclosed in §8.19
hereto) unless (a) one hundred percent (100%) of the Capital Stock of such
Subsidiary is owned by the Borrowers, (b) prior to the formation of such
Subsidiary, the Borrowers shall notify the Administrative Agent and the Lenders
thereof, and (c) contemporaneously with the formation of such Subsidiary, the
Borrowers shall (i) cause such Subsidiary to guaranty all of the Obligations
hereunder pursuant to a guaranty in form and substance satisfactory to the
Administrative Agent, which such guaranty shall be a Security Document
hereunder, (ii) cause such Subsidiary to take all steps as may be necessary or
advisable in the opinion of the Administrative Agent to grant to the
Administrative Agent, for the benefit of the Lenders and the Administrative
Agent, a first priority (subject only to Permitted Liens), perfected security
interest in its assets which would be deemed Collateral pursuant to the Security
Documents as collateral security for such guaranty, pursuant to security
documents, mortgages, pledges and other documents in form and substance
satisfactory to the Administrative Agent, each of which documents shall be
Security Documents hereunder, (iii) deliver to the Administrative Agent and the
Lenders appropriate corporate (or other applicable entity) backup documentation
and one or more legal opinions, in each case, in form and substance satisfactory
to the Administrative Agent, as to each such guaranty and grant of security
interest, where applicable, and (iv) provide the Administrative Agent with an
updated Schedule 8.19 hereto.
 
9.18. Further Assurances.  Each of the Borrowers will, and will cause each of
its Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.
 
9.19. Subordination Documents.  Each of the Borrowers will, within 10 Business
Days after the Effective Date, deliver to the Administrative Agent (a) a
Subordinated Promissory Note, dated the Effective Date, in the original
principal amount of of $1,511,111, duly executed and delivered by Holdings in
favor of Henry E. Baker, together with an allonge thereto endorsing such
Subordinated Promissory Note to the Administrative Agent, in each case in form
and substance satisfactory to the Lenders and the Administrative Agent and (b)
an Amended and Restated Subordination and Pledge Agreement, dated as of the
Effective Date, among the Administrative Agent, the Lenders, Henry E. Baker and
the Subordinated Agent, in form and substance satisfactory to the Lenders and
the Administrative Agent.
 
 
56

--------------------------------------------------------------------------------

 
 
10.           CERTAIN NEGATIVE COVENANTS.
 
Each of the Borrowers covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligations to issue, extend or renew any Letters of Credit:
 
10.1. Restrictions on Indebtedness.  No Borrower will, nor will it permit any of
its Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:
 
(a) Indebtedness to the Lenders and the Administrative Agent arising under any
of the Loan Documents;
 
(b) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
 
(c) Subordinated Debt;
 
(d) Indebtedness incurred in connection with the acquisition after the date
hereof of any real or personal property by any Borrower or such Subsidiary or
under any Capitalized Lease, provided that the aggregate principal amount of
such Indebtedness of the Borrowers and their Subsidiaries shall not exceed the
aggregate amount of $1,000,000 at any one time;
 
(e) Indebtedness in respect of Hedging Agreements;
 
(f) Indebtedness existing on the date hereof and listed and described on
Schedule10.1 hereto; and.
 
(g) Indebtedness owing by Subsidiaries of the Borrowers to a Borrower, or by one
Borrower to the other Borrower, so long as the Investment corresponding to such
Indebtedness is permitted pursuant to §10.3(h).
 
10.2. Restrictions on Liens.
 
10.2.1. Permitted Liens.  No Borrower will, nor will it permit any of its
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any Lien upon any of its property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom; (b)
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; (c)
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; (d) suffer to exist for a period of more than thirty (30)
days after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or (e)
sell, assign, pledge or otherwise transfer any “receivables” as defined in
clause (g) of the definition of the term “Indebtedness,” with or without
recourse; provided that any Borrower or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist:
 
 
57

--------------------------------------------------------------------------------

 
 
(i) Liens in favor of the Borrowers on all or part of the assets of Subsidiaries
of the Borrowers securing Indebtedness owing by Subsidiaries of the Borrowers to
the Borrowers;
 
(ii) Liens to secure taxes, assessments and other government charges in respect
of obligations not overdue or Liens on properties to secure claims for labor,
material or supplies in respect of obligations not overdue or which are being
contested in good faith by appropriate proceedings diligently conducted and as
to which adequate reserves with respect thereto are maintained in accordance
with GAAP;
 
(iii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations or to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred, in
each case, in the ordinary course of business;
 
(iv) Liens on properties in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which any Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;
 
(v) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens on properties, in existence less than 120 days from the date of creation
thereof in respect of obligations not overdue;
 
(vi) encumbrances on Real Estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrowers and their Subsidiaries, and (B) individually or in the aggregate have
a Material Adverse Effect;
 
(vii) Liens existing on the date hereof and listed on Schedule10.2 hereto;
 
(viii) purchase money security interests in or purchase money mortgages on real
or personal property acquired after the date hereof to secure purchase money
Indebtedness of the type and amount permitted by §10.1(d), incurred in
connection with the acquisition of such property, which security interests or
mortgages cover only the real or personal property so acquired; and
 
(ix) Liens in favor of the Administrative Agent for the benefit of the Lenders
and the Administrative Agent under the Loan Documents and any Hedging
Agreements.
 
 
58

--------------------------------------------------------------------------------

 
 
10.2.2. Restrictions on Upstream Limitations.  No Borrower will, nor will it
permit any of its Subsidiaries to enter into any agreement, contract or
arrangement (excluding the Credit Agreement and the other Loan Documents)
restricting the ability of any Subsidiary of the Borrowers to pay or make
dividends or distributions in cash or kind to the Borrowers, to make loans,
advances or other payments of whatsoever nature to the Borrowers, or to make
transfers or distributions of all or any part of its assets to the Borrowers.
 
10.3. Restrictions on Investments.  No Borrower will, nor will it permit any of
its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:
 
(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrowers;
 
(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $1,000,000,000;
 
(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rated and the ratings for
which are not less than “P 1” if rated by Moody’s, and not less than “A 1” if
rated by S&P;
 
(d) Investments existing on the date hereof and listed on Schedule10.3 hereto;
 
(e) Investments by Holdings in Crystal Rock LLC and Crystal Rock Holdings;
 
(f) Investments consisting of promissory notes received as proceeds of asset
dispositions permitted by §10.5.2;
 
(g) Investments consisting of Permitted Acquisitions;
 
(h) (i) Investments by the Borrowers in Subsidiaries that have guarantied the
Obligations and otherwise complied with the provisions of §9.17 and (ii)
Investments by one Borrower in another Borrower; and
 
(i) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $100,000 in the aggregate at any time outstanding;
 
provided, however, that, with the exception of (x) demand deposits referred to
in §10.3(b), (y) loans and advances referred to in §10.3(i) and (z) other
Investments having a fair market value of less than $50,000 individually and
$150,000 in the aggregate for all of such other Investments in the aggregate,
such Investments will be considered Investments permitted by this §10.3 only if
all actions have been taken to the satisfaction of the Administrative Agent to
provide to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, a first priority perfected security interest in all of
such Investments free of all Liens other than Permitted Liens.
 
 
59

--------------------------------------------------------------------------------

 
 
10.4. Restricted Payments.  No Borrower will make any Restricted Payments other
than, in the case of Holdings, the repurchase of its common stock in the open
market or through privately negotiated transactions in an aggregate amount not
to exceed 100,000 shares of such common stock and for aggregate consideration
not to exceed $150,000, so long as, at the time of any such repurchase, no
Default or Event of Default has occurred and is continuing or would result
therefrom.
 
10.5. Merger, Consolidation and Disposition of Assets.
 
10.5.1. Mergers and Acquisitions.  No Borrower will, nor will it permit any of
its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition
(other than the acquisition of assets in the ordinary course of business
consistent with past practices) except (a) the merger or consolidation of one or
more of the Subsidiaries of the Borrowers (other than Crystal Rock LLC or
Crystal Rock Holdings) with and into another Borrower, provided that Crystal
Rock Holdings shall be permitted to merge with and into Holdings, (b) the merger
or consolidation of two or more Subsidiaries of the Borrowers (other than a
merger involving Crystal Rock LLC or Crystal Rock Holdings where Crystal Rock
LLC or Crystal Rock Holdings, as applicable, is not the surviving entity) or (c)
Permitted Acquisitions.
 
10.5.2. Disposition of Assets.  No Borrower will, nor will it permit any of its
Subsidiaries to, become a party to or agree to or effect any disposition of
assets, other than the sale of Excluded Assets.
 
10.6. Sale and Leaseback.  No Borrower will, nor will it permit any of its
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby any
Borrower or any Subsidiary of any Borrower shall sell or transfer any property
owned by it in order then or thereafter to lease such property or lease other
property that any Borrower or any Subsidiary of any Borrower intends to use for
substantially the same purpose as the property being sold or transferred.
 
10.7. Compliance with Environmental Laws.  No Borrower will, nor will it permit
any of its Subsidiaries to, (a) use any of the Real Estate or any portion
thereof for the handling, processing, storage or disposal of Hazardous
Substances in violation of applicable Environmental Laws, (b) cause or permit to
be located on any of the Real Estate any underground tank or other underground
storage receptacle for Hazardous Substances in violation of applicable
Environmental Laws, (c) generate any Hazardous Substances on any of the Real
Estate in violation of applicable Environmental Laws, (d) conduct any activity
at any Real Estate or use any Real Estate in any manner so as to cause a release
(i.e. releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing or dumping) or threatened
release of Hazardous Substances on, upon or into the Real Estate in violation of
applicable Environmental Laws or (e) otherwise conduct any activity at any Real
Estate or use any Real Estate in any manner that would violate any Environmental
Law or bring such Real Estate in violation of any Environmental Law.
 
 
60

--------------------------------------------------------------------------------

 
 
10.8. Subordinated Debt.  No Borrower will, nor will it permit any of its
Subsidiaries to, amend, supplement or otherwise modify the terms of any of the
Subordinated Debt or prepay, redeem or repurchase any of the Subordinated Debt.
 
10.9. Employee Benefit Plans.  No Borrower nor any ERISA Affiliate will:
 
(a) engage in any “prohibited transaction” within the meaning of §406 of ERISA
or §4975 of the Code which could result in a material liability for any Borrower
or any of its Subsidiaries; or
 
(b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in §302 of ERISA, whether or not such
deficiency is or may be waived; or
 
(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which, could result in the
imposition of a lien or encumbrance on the assets of any Borrower or any of its
Subsidiaries pursuant to §302(f) or §4068 of ERISA; or
 
(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to §307 of ERISA or §401(a)(29) of the Code; or
 
(e) permit or take any action which would result in the aggregate benefit
liabilities (with the meaning of §4001 of ERISA) of all Guaranteed Pension Plans
exceeding the value of the aggregate assets of such Plans, disregarding for this
purpose the benefit liabilities and assets of any such Plan with assets in
excess of benefit liabilities.
 
10.10. Business Activities.  No Borrower will, nor will it permit any of its
Subsidiaries to, engage directly or indirectly (whether through Subsidiaries or
otherwise) in any type of business other than (a) the businesses conducted by
them on the Effective Date and in substantially related businesses and (b) home
and office supply distribution businesses related to the businesses conducted by
them on the Effective Date.
 
10.11. Fiscal Year.  No Borrower will, nor will it permit any of it Subsidiaries
to, change the date of the end of its fiscal year from that set forth in §8.4.1.
 
10.12. Transactions with Affiliates.  No Borrower will, nor will it permit any
of its Subsidiaries to, engage in any transaction with any Affiliate (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Affiliate or, to the knowledge of the
Borrowers, any corporation, limited liability company, partnership, trust or
other entity in which any such Affiliate has a substantial interest or is an
officer, member, manager, director, trustee or partner, on terms more favorable
to such Person than would have been obtainable on an arm’s-length basis in the
ordinary course of business.
 
10.13. Bank Accounts.  No Borrower will, nor will it permit any of its
Subsidiaries to, (a) violate directly or indirectly any agency account agreement
or other bank agency or lock box agreement in favor of the Administrative Agent
for the benefit of the Lenders and the Administrative Agent with respect to such
account, or (b) deposit into any of the payroll accounts listed on Schedule8.20
any amounts in excess of amounts necessary to pay current payroll obligations
from such accounts.
 
10.14. Employment Contract Amendments.  No Borrower will, nor will it permit any
of its Subsidiaries to, (a) amend, supplement or otherwise modify in any
material respect any of the terms, conditions or provisions of any of the Senior
Management Employment Agreements without the prior written consent of the
Required Lenders or (b) enter into any employment or other form of compensation
agreement or arrangement with any member of Senior Management without the prior
written consent of the Required Lenders.
 
 
61

--------------------------------------------------------------------------------

 
 
11.           FINANCIAL COVENANTS.
 
Each of the Borrowers covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit:
 
11.1. Consolidated Adjusted Operating Cash Flow to Senior Debt Service.  The
Borrowers will not permit the ratio of Consolidated Adjusted Operating Cash Flow
(determined on a Pro Forma Basis, if applicable) for any Reference Period of the
Borrowers ending on or after the Effective Date, to Consolidated Senior Debt
Service (as determined on a Pro Forma Basis, if applicable) for such Reference
Period, to be less than 1.25 to 1.0, determined as of the end of each fiscal
quarter.
 
11.2. Consolidated Adjusted Operating Cash Flow to Total Debt Service.  The
Borrowers will not permit the ratio of Consolidated Adjusted Operating Cash Flow
(determined on a Pro Forma Basis, if applicable) for any Reference Period of the
Borrowers ending on or after the Effective Date, to Consolidated Total Debt
Service (determined on a Pro Forma Basis, if applicable) for such Reference
Period, to be less than 1.00 to 1.0, determined as of the end of each fiscal
quarter.
 
11.3. Senior Funded Debt to EBITDA.  The Borrowers will not permit as of the end
of any fiscal quarter the ratio of Senior Funded Debt outstanding as of such
date to Consolidated Adjusted EBITDA (determined on a Pro Forma Basis, if
applicable) for the most recently ended Reference Period as of such date
(including, without limitation, a Reference Period ending on such date) to
exceed 2.50 to 1.0.
 
 
12.           CLOSING CONDITIONS.
 
The obligations of the Lenders to make the initial Revolving Credit Loans and
the Term Loan and of the Administrative Agent to issue any initial Letters of
Credit shall be subject to the satisfaction of the following conditions
precedent on or prior to April 5, 2010:
 
12.1. Loan Documents, etc..
 
12.1.1. Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders.  Each Lender shall have received a fully executed copy of each such
document.
 
12.1.2. Subordination Documents.  Each of the Subordination Documents shall have
been duly executed and delivered by the respective parties thereto, shall be in
full force and effect and shall be in form and substance satisfactory to each of
the Lenders. Each Lender shall have received a fully executed copy of each such
document.
 
 
62

--------------------------------------------------------------------------------

 
 
12.2. Certified Copies of Governing Documents.  Each of the Lenders shall have
received from each Borrower a copy, certified by a duly authorized officer of
such Person to be true and complete on the Effective Date, of each of its
Governing Documents as in effect on such date of certification.
 
12.3. Corporate or Other Action.  All corporate (or other) action necessary for
the valid execution, delivery and performance by each Borrower of this Credit
Agreement and the other Loan Documents to which it is or is to become a party
shall have been duly and effectively taken, and evidence thereof satisfactory to
the Lenders shall have been provided to each of the Lenders.
 
12.4. Incumbency Certificate.  Each of the Lenders shall have received from each
Borrower an incumbency certificate, dated as of the Effective Date, signed by a
duly authorized officer of such Borrower, and giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in the
name and on behalf of each Borrower, each of the Loan Documents and
Subordination Documents to which such Person is or is to become a party.
 
12.5. Validity of Liens.  The Security Documents shall be effective to create in
favor of the Administrative Agent a legal, valid and enforceable first (except
for Permitted Liens entitled to priority under applicable law) security interest
in and Lien upon the Collateral and the Subordination Documents.  All filings,
recordings, deliveries of instruments and other actions necessary or desirable
in the opinion of the Administrative Agent to protect and preserve such security
interests shall have been duly effected.  The Administrative Agent shall have
received evidence thereof in form and substance satisfactory to the
Administrative Agent.
 
12.6. Perfection Certificates and UCC Search Results.  The Administrative Agent
shall have received from each of the Borrowers and each of their Subsidiaries a
completed and fully executed Perfection Certificate and the results of UCC
searches (and the equivalent thereof in all applicable foreign jurisdictions)
with respect to the Collateral, indicating no Liens other than Permitted Liens
and otherwise in form and substance satisfactory to the Administrative Agent.
 
12.7. Landlord Consents.  The Borrowers shall have delivered to the
Administrative Agent all consents required for the Administrative Agent to
receive, as part of the Security Documents.
 
12.8. Certificates of Insurance.  The Administrative Agent shall have received
(a) a certificate of insurance from an independent insurance broker dated as of
the Effective Date, identifying insurers, types of insurance, insurance limits,
and policy terms, and otherwise describing the insurance obtained in accordance
with the provisions of the Security Agreement and (b) certified copies of all
policies evidencing such insurance (or certificates therefore signed by the
insurer or an agent authorized to bind the insurer).
 
 
63

--------------------------------------------------------------------------------

 
 
12.9. Opinions of Counsel.  Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Effective Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from Pepe & Hazard
LLP, counsel to the Borrowers.
 
12.10. Payment of Fees.  The Borrowers shall have paid to the Lenders or the
Administrative Agent, as appropriate, the Closing Fees pursuant to §6.1.
 
12.11. Capital Structure.  The Lenders shall be satisfied in all respects with
the financial condition and capital structure of the Borrowers and their
Subsidiaries and the Borrowers shall have $13,500,000 of Subordinated Debt
outstanding.
 
12.12. Original Credit Agreement.  Holdings and Crystal Rock LLC shall have paid
to the Administrative Agent, for the account of the Effective Date Lender, no
less than $1,000,000 for application to the aggregate amount of loans
outstanding under the Original Credit Agreement.
 
13.           CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Lenders to make any Loan, including the Revolving Credit
Loan and the Term Loan, and of the Administrative Agent to issue, extend or
renew any Letter of Credit, in each case whether on or after the Effective Date,
shall also be subject to the satisfaction of the following conditions precedent:
 
13.1. Representations True; No Event of Default.  Each of the representations
and warranties of any of the Borrowers and their Subsidiaries contained in this
Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Credit Agreement shall be true
as of the date as of which they were made and shall also be true at and as of
the time of the making of such Loan or the issuance, extension or renewal of
such Letter of Credit, with the same effect as if made at and as of that time
(except to the extent of changes resulting from transactions contemplated or
permitted by this Credit Agreement and the other Loan Documents, and to the
extent that such representations and warranties relate expressly to an earlier
date) and no Default or Event of Default shall have occurred and be continuing.
 
13.2. No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension or renewal of such Letter of Credit or in
the reasonable opinion of the Administrative Agent would make it illegal for the
Administrative Agent to issue, extend or renew such Letter of Credit.
 
13.3. Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Lenders and the
Administrative Agent shall have received all information and such counterpart
originals or certified or other copies of such documents as the Administrative
Agent may reasonably request.
 
 
64

--------------------------------------------------------------------------------

 
 
14.           EVENTS OF DEFAULT; ACCELERATION; ETC.
 
14.1. Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
 
(a) any Borrower shall fail to pay any principal of the Loans or any
Reimbursement Obligation when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment;
 
(b) any Borrower or any of its Subsidiaries shall fail to pay any interest on
the Loans, any Fees, or other sums due hereunder or under any of the other Loan
Documents or under any other document between any Lender and any Borrower or any
of its Subsidiaries, when the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;
 
(c) any Borrower shall fail to comply with any of its covenants contained in
§§9, 10 or 11;
 
(d) any Borrower or any of its Subsidiaries shall fail to perform any term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified elsewhere in this §14.1) for thirty (30) days after
the earlier of (i) written notice of such failure has been given to the
Borrowers by the Administrative Agent and (ii) any officer of any Borrower
becoming aware of such failure;
 
(e) any representation or warranty of any Borrower or any of its Subsidiaries in
this Credit Agreement or any of the other Loan Documents or in any other
document or instrument delivered pursuant to or in connection with this Credit
Agreement shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;
 
(f) any Borrower or any of its Subsidiaries shall fail to pay at maturity, or
within any applicable period of grace, any obligations for borrowed money or
credit received or in respect of any Capitalized Leases in each case, having an
outstanding principal balance in excess of $175,000 in the aggregate, or fail to
observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing borrowed money or credit
received or in respect of any Capitalized Leases in each case, having an
outstanding principal balance in excess of $175,000 in the aggregate, for such
period of time as would permit (assuming the giving of appropriate notice if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof, or any such holder or holders shall rescind
or shall have a right to rescind the purchase of any such obligations;
 
(g) any Borrower or any of its Subsidiaries shall make an assignment for the
benefit of creditors, or admit in writing its inability to pay or generally fail
to pay its debts as they mature or become due, or shall petition or apply for
the appointment of a trustee or other custodian, liquidator or receiver of any
Borrower or any of its Subsidiaries or of any substantial part of the assets of
any Borrower or any of its Subsidiaries or shall commence any case or other
proceeding relating to any Borrower or any of its Subsidiaries under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any Borrower or any of its
Subsidiaries and such Borrower or any of its Subsidiaries shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition or
application shall not have been dismissed within forty-five (45) days following
the filing thereof;
 
 
65

--------------------------------------------------------------------------------

 
 
(h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating any Borrower or any of its Subsidiaries
bankrupt or insolvent, or approving a petition in any such case or other
proceeding, or a decree or order for relief is entered in respect of any
Borrower or any Subsidiary of any Borrower in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;
 
(i) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty days, whether or not consecutive, or upon which an execution
shall be made, any final judgment against any Borrower or any of its
Subsidiaries that, with other outstanding final judgments, undischarged, against
the Borrowers or any of their Subsidiaries exceeds in the aggregate $175,000;
 
(j) the holders of all or any part of the Subordinated Debt shall accelerate the
maturity of all or any part of the Subordinated Debt, the Subordinated Debt
shall be paid, prepaid, redeemed or repurchased in whole or in part or an offer
to pay, prepay, redeem or repurchase the Subordinated Debt in whole or in part
shall have been made;
 
(k) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded or the Administrative Agent’s security interests, mortgages or liens
in any of the Collateral shall cease to be perfected, or shall cease to have the
priority contemplated by the Security Documents, in each case otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit or in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of any Borrower or any of its Subsidiaries
party thereto or any of their respective stockholders, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;
 
(l) any Borrower or any ERISA Affiliate incurs any liability to the PBGC or a
Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate amount
exceeding $175,000, or any Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $50,000, or any of the following
occurs with respect to a Guaranteed Pension Plan: (i) an ERISA Reportable Event,
or a failure to make a required installment or other payment (within the meaning
of §302(f)(1) of ERISA), provided that the Administrative Agent determines in
its reasonable discretion that such event (A) could reasonably be expected to
result in liability of the Borrowers or any of their Subsidiaries to the PBGC or
such Guaranteed Pension Plan in an aggregate amount exceeding $100,000 and (B)
could reasonably be expected to constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan;
 
 
66

--------------------------------------------------------------------------------

 
 
(m) any Borrower or any of its Subsidiaries shall be enjoined, restrained or in
any way prevented by the order of any Governmental Authority from conducting any
material part of its business that has or could reasonably be expected to have a
Material Adverse Effect and such order shall continue in effect for more than
thirty (30) days;
 
(n) there shall occur any material damage to, or loss, theft or destruction of,
any Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty, which in
any such case causes, for more than fifteen (15) consecutive days, the cessation
or substantial curtailment of revenue producing activities at any facility of
any Borrower or any of its Subsidiaries if such event or circumstance is not
covered by business interruption insurance and could reasonably be expected to
have a Material Adverse Effect;
 
(o) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by any Borrower or
any of its Subsidiaries if such loss, suspension, revocation or failure to renew
could reasonably be expected to have a Material Adverse Effect;
 
(p) any Borrower or any of its Subsidiaries shall be indicted for a state or
federal crime, or any civil or criminal action shall otherwise have been brought
against any Borrower or any of its Subsidiaries, a punishment for which in any
such case could reasonably be expected to have a Material Adverse Effect;
 
(q) if any Borrower or any of their Subsidiaries shall be in default under any
Material Agreement, or any of such Material Agreements shall have been
terminated or not renewed;
 
(r) if any of the Senior Management shall cease to be employed by, or otherwise
fail to render services (as presently performed), for the Borrowers, and such
individual shall not have been replaced by an individual or individuals, having
appropriate experience and expertise (as reasonably determined by the
Administrative Agent) within ninety (90) days of such member of Senior
Management ceasing to perform such duties; or
 
(s) a Change of Control shall occur;
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers declare all amounts owing with respect to
this Credit Agreement, the Notes and the other Loan Documents and all
Reimbursement Obligations to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrowers; provided
that in the event of any Event of Default specified in §§14.1(g), 14.1(h),
14.1(j) or 14.1(k), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from the Administrative
Agent or any Lender.
 
 
67

--------------------------------------------------------------------------------

 
 
14.2. Termination of Commitments.  If any one or more of the Events of Default
specified in §14.1(g), §14.1(h), 14.1(j) or §14.1(k) shall occur, any unused
portion of the credit hereunder shall forthwith terminate and each of the
Lenders shall be relieved of all further obligations to make Loans to the
Borrowers and the Administrative Agent shall be relieved of all further
obligations to issue, extend or renew Letters of Credit.  If any other Event of
Default shall have occurred and be continuing, or if on any Drawdown Date or
other date for issuing, extending or renewing any Letter of Credit the
conditions precedent to the making of the Loans to be made on such Drawdown Date
or (as the case may be) to issuing, extending or renewing such Letter of Credit
on such other date are not satisfied, the Administrative Agent may and, upon the
request of the Required Lenders, shall, by notice to the Borrowers, terminate
the unused portion of the credit hereunder, and upon such notice being given
such unused portion of the credit hereunder shall terminate immediately and each
of the Lenders shall be relieved of all further obligations to make Loans and
the Administrative Agent shall be relieved of all further obligations to issue,
extend or renew Letters of Credit.  No termination of the credit hereunder shall
relieve the Borrowers or any of their Subsidiaries of any of the Obligations.
 
14.3. Remedies.  In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §14.1, each Lender, if owed
any amount with respect to the Loans or the Reimbursement Obligations, may
proceed to protect and enforce its rights by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Credit Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations to such Lender are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender.  No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.
 
14.4. Distribution of Collateral Proceeds.  In the event that, following the
occurrence and during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Security Documents, or otherwise with
respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:
 
(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Credit Agreement or any of the
other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Administrative Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;
 
(b) Second, to all other Obligations in such order or preference as the Required
Lenders may determine; provided, however, that (i) distributions shall be made
(A) pari passu among Obligations with respect to all other Obligations and (B)
with respect to each type of Obligation owing to the Lenders, such as interest,
principal, fees and expenses, among the Lenders pro rata, and (ii) the
Administrative Agent may in its discretion make proper allowance to take into
account any Obligations not then due and payable;
 
(c) Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Lenders and the Administrative Agent of all of the
Obligations, to the payment of any obligations required to be paid pursuant to
§9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State of
New York; and
 
(d) Fourth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.
 
 
68

--------------------------------------------------------------------------------

 
 
15.           THE ADMINISTRATIVE AGENT.
 
15.1. Authorization.
 
(a) The Administrative Agent is authorized to take such action on behalf of each
of the Lenders and to exercise all such powers as are hereunder and under any of
the other Loan Documents and any related documents delegated to the
Administrative Agent, together with such powers as are reasonably incident
thereto, including the authority, without the necessity of any notice to or
further consent of the Lenders, from time to time to take any action with
respect to any Collateral or the Security Documents which may be necessary to
perfect, maintain perfected or insure the priority of the security interest in
and liens upon the Collateral granted pursuant to the Security Documents,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Administrative Agent.
 
(b) The relationship between the Administrative Agent and each of the Lenders is
that of an independent contractor.  The use of the term “Administrative Agent”
is for convenience only and is used to describe, as a form of convention, the
independent contractual relationship between the Administrative Agent and each
of the Lenders.  Nothing contained in this Credit Agreement nor the other Loan
Documents shall be construed to create an agency, trust or other fiduciary
relationship between the Administrative Agent and any of the Lenders.
 
(c) As an independent contractor empowered by the Lenders to exercise certain
rights and perform certain duties and responsibilities hereunder and under the
other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all collateral security and
guaranties contemplated by the Loan Documents.  Such actions include the
designation of the Administrative Agent as “secured party”, “mortgagee” or the
like on all financing statements and other documents and instruments, whether
recorded or otherwise, relating to the attachment, perfection, priority or
enforcement of any security interests, mortgages or deeds of trust in collateral
security intended to secure the payment or performance of any of the
Obligations, all for the benefit of the Lenders and the Administrative Agent.
 
 
69

--------------------------------------------------------------------------------

 
 
15.2. Employees and Administrative Agents.  The Administrative Agent may
exercise its powers and execute its duties by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Credit Agreement and the
other Loan Documents.  The Administrative Agent may utilize the services of such
Persons as the Administrative Agent in its sole discretion may reasonably
determine, and, subject to the provisions of §17.2, all reasonable fees and
expenses of any such Persons shall be paid by the Borrowers.
 
15.3. No Liability.  Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent or employee thereof, shall be liable for any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Administrative
Agent or such other Person, as the case may be, may be liable for losses due to
its willful misconduct or gross negligence.
 
15.4. No Representations.
 
15.4.1. General.  The Administrative Agent shall not be responsible for the
execution or validity or enforceability of this Credit Agreement, the Notes, the
Letters of Credit, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for the Notes, or
for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of the Borrowers or any of their
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes or to inspect any of the properties, books or records of
the Borrowers or any of their Subsidiaries.  The Administrative Agent shall not
be bound to ascertain whether any notice, consent, waiver or request delivered
to it by the Borrowers or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete.  The Administrative Agent has not
made nor does it now make any representations or warranties, express or implied,
nor does it assume any liability to the Lenders, with respect to the credit
worthiness or financial conditions of the Borrowers or any of their
Subsidiaries.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement.  The Administrative
Agent agrees to provide the Lenders with notice of (a) the acceleration of the
Obligations and (b) the commencement of the exercise of remedies under the Loan
Documents.
 
15.4.2. Closing Documentation, etc.  For purposes of determining compliance with
the conditions set forth in §12, each Lender that has executed this Credit
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent active upon the Borrowers’ account shall have received
notice from such Lender not less than three (3) Business Days prior to the
Effective Date specifying such Lender’s objection thereto and such objection
shall not have been withdrawn by notice to the Administrative Agent to such
effect on or prior to the Effective Date.
 
 
70

--------------------------------------------------------------------------------

 
 
15.5. Payments.
 
15.5.1. Payments to Administrative Agent.  A payment by the Borrowers to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.
 
15.5.2. Distribution by Administrative Agent.  If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction.  If a court of competent jurisdiction shall adjudge that any
amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
 
15.5.3. Delinquent Lenders.  Notwithstanding anything to the contrary contained
in this Credit Agreement or any of the other Loan Documents, any Lender that
fails (a) to make available to the Administrative Agent its pro rata share of
any Loan or to purchase any Letter of Credit Participation or (b) to comply with
the provisions of §17.1 with respect to making dispositions and arrangements
with the other Lenders, where such Lender’s share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders, in each case as, when and to the
full extent required by the provisions of this Credit Agreement, shall be deemed
delinquent (a “Delinquent Lender”) and shall be deemed a Delinquent Lender until
such time as such delinquency is satisfied.  A Delinquent Lender shall be deemed
to have assigned any and all payments due to it from the Borrowers, whether on
account of outstanding Loans, Unpaid Reimbursement Obligations, interest, fees
or otherwise, to the remaining nondelinquent Lenders for application to, and
reduction of, their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations.  The Delinquent Lender hereby authorizes the
Administrative Agent to distribute such payments to the nondelinquent Lenders in
proportion to their respective pro rata shares of all outstanding Loans and
Unpaid Reimbursement Obligations.  A Delinquent Lender shall be deemed to have
satisfied in full a delinquency when and if, as a result of application of the
assigned payments to all outstanding Loans and Unpaid Reimbursement Obligations
of the nondelinquent Lenders, the Lenders’ respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
 
 
71

--------------------------------------------------------------------------------

 
 
15.6. Holders of Notes.  The Administrative Agent may deem and treat the payee
of any Note or the purchaser of any Letter of Credit Participation as the
absolute owner or purchaser thereof for all purposes hereof until it shall have
been furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.
 
15.7. Indemnity.  The Lenders ratably agree hereby to indemnify and hold
harmless the Administrative Agent and its affiliates from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent or such affiliate has not been reimbursed by the Borrowers as required by
§17.2), and liabilities of every nature and character arising out of or related
to this Credit Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Administrative
Agent’s actions taken hereunder or thereunder, except to the extent that any of
the same shall be directly caused by the Administrative Agent’s willful
misconduct or gross negligence.
 
15.8. Administrative Agent as Lender.  In its individual capacity, Bank of
America shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Notes and as the purchaser of any Letter of Credit
Participations, as it would have were it not also the Administrative Agent.
 
15.9. Resignation.  The Administrative Agent may resign at any time by giving
sixty (60) days prior written notice thereof to the Lenders and the
Borrowers.  Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Administrative Agent.  Unless a Default or Event of
Default shall have occurred and be continuing, such successor Administrative
Agent shall be reasonably acceptable to the Borrowers.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a financial institution having a rating of
not less than A or its equivalent by S&P.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Administrative
Agent’s resignation, the provisions of this Credit Agreement and the other Loan
Documents shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.
 
15.10. Administrative Agent May File Proofs of Claim.
 
(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial, administrative or like proceeding or any assignment for the benefit of
creditors relative to any Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan,
Reimbursement Obligation or Unpaid Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding, under any
such assignment or otherwise:
 
 
72

--------------------------------------------------------------------------------

 
 
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Reimbursement Obligations or Unpaid
Reimbursement Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under §§2.2, 5.6,
6.1 and 17.2) allowed in such proceeding or under any such assignment; and
 
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding or under any such assignment is
hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, nevertheless to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under §§2.2, 5.6,
6.1 and 17.2.
 
(c) Nothing contained herein shall authorize the Administrative Agent to consent
to or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations owed to such
Lender or the rights of any Lender or to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding or under any
such assignment.
 
16.           SUCCESSORS AND ASSIGNS.
 
16.1. General Conditions.  The provisions of this Credit Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (a) to an Eligible Assignee in
accordance with the provisions of §18.2, (b) by way of participation in
accordance with the provisions of §18.4 or (c) by way of pledge or assignment of
a security interest subject to the restrictions of §18.6 (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in §18.4 and, to the extent expressly provided hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement or
any of the other Loan Documents.
 
 
73

--------------------------------------------------------------------------------

 
 
16.2. Assignments.  Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:
 
(a) except in the cases of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or of an
assignment to a Lender or a Lender Affiliate, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loan of the assigning Lender subject to each such assignment
(determined as of the date on which the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed);
 
(b) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to all of the Loans or the Commitments owned by the
assignor, it being understood that non-pro rata assignments of or among any of
the Commitments, the Revolving Credit Loans, the Reimbursement Obligations and
the Term Loan are not permitted;
 
(c) any assignment of a Commitment must be approved by the Administrative Agent
(whether or not the proposed assignee is itself a Lender with a commitment or
would otherwise qualify as an Eligible Assignee), which approval shall not be
unreasonably withheld; and
 
(d) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §18.3, from and after the effective date specified in each Assignment and
Acceptance, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of (i) §§6.2.2, 6.6, 6.7, and 6.9 with
respect to facts and circumstances occurring prior to the effective date of such
assignment and (ii) §17.3 notwithstanding such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Credit Agreement that
does not comply with this paragraph shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with §16.4.
 
 
74

--------------------------------------------------------------------------------

 
 
16.3. Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
16.4. Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (a) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (b) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (c) the Borrowers,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that would reduce the principal of or the interest rate
on any Loans, extend the term or increase the amount of the Commitment of such
Lender as it relates to such Participant, reduce the amount of any Revolving
Credit Commitment Fee or Letter of Credit Fees to which such Participant is
entitled or extend any regularly scheduled payment date for principal or
interest.  Subject to §16.5, the Borrowers agree that each Participant shall be
entitled to the benefits of §§6.2.2, 6.6, 6.7 and 6.9 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
§16.2.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of §16.1 as though it were a Lender, provided such Participant
agrees to be subject to §17.1 as though it were a Lender.
 
16.5. Payments to Participants.  A Participant shall not be entitled to receive
any greater payment under §§6.2.2, 6.6 and 6.7 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent.
 
16.6. Miscellaneous Assignment Provisions.  A Lender may at any time grant a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation (a)
any pledge or assignment to secure obligations to any of the twelve Federal
Reserve Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341 and
(b) with respect to any Lender that is a Fund, to any lender or any trustee for,
or any other representative of, holders of obligations owed or securities issued
by such Fund as security for such obligations or securities or any institutional
custodian for such Fund or for such lender; provided that no such grant shall
release such Lender from any of its obligations hereunder, provide any voting
rights hereunder to the secured party thereof, substitute any such secured party
for such Lender as a party hereto or affect any rights or obligations of the
Borrowers or Administrative Agent hereunder.
 
16.7. Assignee or Participant Affiliated with the Borrowers.  If any assignee
Lender is an Affiliate of any Borrower, then any such assignee Lender shall have
no right to vote as a Lender hereunder or under any of the other Loan Documents
for purposes of granting consents or waivers or for purposes of agreeing to
amendments or other modifications to any of the Loan Documents or for purposes
of making requests to the Administrative Agent pursuant to §14.1 or §14.2, and
the determination of the Required Lenders shall for all purposes of this Credit
Agreement and the other Loan Documents be made without regard to such assignee
Lender’s interest in any of the Loans or Reimbursement Obligations.  If any
Lender sells a participating interest in any of the Loans or Reimbursement
Obligations to a Participant, and such Participant is any Borrower or an
Affiliate of any Borrower, then such transferor Lender shall promptly notify the
Administrative Agent of the sale of such participation.  A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to §14.1 or
§14.2 to the extent that such participation is beneficially owned by any
Borrower or any Affiliate of any Borrower, and the determination of the Required
Lenders shall for all purposes of this Credit Agreement and the other Loan
Documents be made without regard to the interest of such transferor Lender in
the Loans or Reimbursement Obligations to the extent of such participation.
 
 
75

--------------------------------------------------------------------------------

 
 
17.           PROVISIONS OF GENERAL APPLICATION.
 
17.1. Setoff.  Each of the Borrowers hereby grants to the Administrative Agent
and each of the Lenders a continuing lien, security interest and right of setoff
as security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or such Lender or
any Lender Affiliate and their successors and assigns or in transit to any of
them.  Regardless of the adequacy of any collateral, if any of the Obligations
are due and payable and have not been paid or any Event of Default shall have
occurred and be continuing, any deposits or other sums credited by or due from
any of the Lenders to the Borrowers and any securities or other property of any
Borrower in the possession of such Lender may be applied to or set off by such
Lender against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent then due or to become due, now
existing or hereafter arising, of any Borrower to such Lender.  ANY AND ALL
RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF ANY
BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.  Each of the
Lenders agrees with each other Lender that (a) if an amount to be set off is to
be applied to Indebtedness of the Borrowers to such Lender, other than
Indebtedness evidenced by the Notes held by such Lender or constituting
Obligations under Hedging Agreements or Reimbursement Obligations owed to such
Lender, such amount shall be applied ratably to such other Indebtedness and to
the Indebtedness evidenced by all such Notes held by such Lender or constituting
Obligations under Hedging Agreements or Reimbursement Obligations owed to such
Lender, and (b) if such Lender shall receive from any Borrower, whether by
voluntary payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Notes held by, or constituting
Obligations under Hedging Agreements or Reimbursement Obligations owed to, such
Lender by proceedings against any Borrower at law or in equity or by proof
thereof in bankruptcy, reorganization, liquidation, receivership or similar
proceedings, or otherwise, and shall retain and apply to the payment of the Note
or Notes held by, or Obligations under Hedging Agreements or Reimbursement
Obligations owed to, such Lender any amount in excess of its ratable portion of
the payments received by all of the Lenders with respect to the Notes held by,
and Reimbursement Obligations or Obligations under Hedging Agreements owed to,
all of the Lenders, such Lender will make such disposition and arrangements with
the other Lenders with respect to such excess, either by way of distribution,
pro tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Notes held by it or Obligations under Hedging
Agreements or Reimbursement Obligations owed it, its proportionate payment as
contemplated by this Credit Agreement; provided that if all or any part of such
excess payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.
 
 
76

--------------------------------------------------------------------------------

 
 
17.2. Expenses.  Each of the Borrowers agrees to pay (a) the reasonable costs of
producing and reproducing this Credit Agreement, the other Loan Documents and
the other agreements and instruments mentioned herein, (b) any taxes (including
any interest and penalties in respect thereto) payable by the Administrative
Agent or any of the Lenders (other than taxes based upon the Administrative
Agent’s or any Lender’s net income or profits) on or with respect to the
transactions contemplated by this Credit Agreement (the Borrowers hereby
agreeing to jointly and severally indemnify the Administrative Agent and each
Lender with respect thereto), (c) the reasonable fees, expenses and
disbursements of the Administrative Agent’s Special Counsel, any local counsel
to the Administrative Agent and of one counsel for the Lenders incurred in
connection with the preparation, syndication or interpretation of the Loan
Documents and other instruments mentioned herein, each closing hereunder, any
amendments, modifications, approvals, consents or waivers hereto or hereunder,
or the cancellation of any Loan Document upon payment in full in cash of all of
the Obligations or pursuant to any terms of such Loan Document for providing for
such cancellation, (d) the fees, expenses and disbursements of the
Administrative Agent or any of its affiliates incurred by the Administrative
Agent or such affiliate in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein (e) any fees, costs, expenses and bank charges, including bank
charges for returned checks, incurred by the Administrative Agent in
establishing, maintaining or handling agency accounts, lock box accounts and
other accounts for the collection of any of the Collateral, (f) all reasonable
out-of-pocket expenses (including without limitation reasonable attorneys’ fees
and costs, and reasonable consulting, accounting, appraisal, investment banking
and similar professional fees and charges) incurred by any Lender or the
Administrative Agent in connection with (i) the enforcement of or preservation
of rights under any of the Loan Documents against any Borrower or any of its
Subsidiaries or the administration thereof after the occurrence and during the
continuance of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise in connection with the
Obligations, in any way related to any Lender’s or the Administrative Agent’s
relationship with any Borrower or any of its Subsidiaries and (g) all reasonable
fees, expenses and disbursements of any Lender or the Administrative Agent
incurred in connection with UCC searches, UCC filings, intellectual property
searches and intellectual property filings.  The covenants contained in this
§17.2 shall survive payment or satisfaction in full of all other Obligations.
 
17.3. Indemnification.  Each of the Borrowers agrees to jointly and severally
indemnify and hold harmless the Administrative Agent, its affiliates, the
Lenders, their affiliates and each employee and /or agent (including attorneys)
of the Administrative Agent or any Lender from and against any and all claims,
actions and suits whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of this Credit Agreement or any of the other Loan Documents or the
transactions contemplated hereby including, without limitation, (a) any actual
or proposed use by any Borrower or any of its Subsidiaries of the proceeds of
any of the Loans or Letters of Credit, (b) the reversal or withdrawal of any
provisional credits granted by the Administrative Agent upon the transfer of
funds from lock box, bank agency, concentration accounts or otherwise under any
cash management arrangements with any Borrower or any Subsidiary or in
connection with the provisional honoring of funds transfers, checks or other
items, (c) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of the Borrowers or any of their
Subsidiaries comprised in the Collateral, (d) any Borrower or any of its
Subsidiaries entering into or performing this Credit Agreement or any of the
other Loan Documents or (e) with respect to the Borrowers and their Subsidiaries
and their respective properties and assets, the violation of any Environmental
Law, the presence, disposal, escape, seepage, leakage, spillage, discharge,
emission, release or threatened release of any Hazardous Substances or any
action, suit, proceeding or investigation brought or threatened with respect to
any Hazardous Substances (including, but not limited to, claims with respect to
wrongful death, personal injury or damage to property), in each case including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding.  In
litigation, or the preparation therefor, the Lenders and the Administrative
Agent and each of their affiliates shall be entitled to select their own counsel
and, in addition to the foregoing indemnity, each of the Borrowers agrees to pay
promptly the reasonable fees and expenses of such counsel.  If, and to the
extent that the obligations of the Borrowers under this §17.3 are unenforceable
for any reason, the Borrowers hereby agree to make the maximum contribution to
the payment in satisfaction of such obligations which is permissible under
applicable law.  The covenants contained in this §17.3 shall survive payment or
satisfaction in full of all other Obligations.
 
 
77

--------------------------------------------------------------------------------

 
 
17.4. Treatment of Certain Confidential Information.
 
17.4.1. Confidentiality.  Each of the Lenders and the Administrative Agent
agrees, on behalf of itself and each of its affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by (or on
behalf of) the Borrowers or any of their Subsidiaries pursuant to this Credit
Agreement that is identified by such Person as being confidential at the time
the same is disclosed to the Lenders or the Administrative Agent, provided that
nothing herein shall limit the disclosure of any such information (a) after such
information shall have become public other than through a violation of this
§17.4, or becomes available to any of the Lenders or the Administrative Agent on
a nonconfidential basis from a source other than any Borrower or another Lender,
(b) to the extent required by statute, rule, regulation or judicial process, (c)
to counsel for any of the Lenders or the Administrative Agent, (d) to bank
examiners or any other regulatory authority having jurisdiction over any Lender
or the Administrative Agent, or to auditors or accountants, (e) to the
Administrative Agent, any Lender or any Financial Affiliate, (f) in connection
with any litigation to which any one or more of the Lenders, the Administrative
Agent or any Financial Affiliate is a party, or in connection with the
enforcement of rights or remedies hereunder or under any other Loan Document,
(g) to a Lender Affiliate or a Subsidiary or affiliate of the Administrative
Agent, (h) to any actual or prospective assignee or participant or any actual or
prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Credit Agreement or any other Loan Document so long as such assignee,
participant or counterparty, as the case may be, agrees to be bound by the
provisions of §17.4 or (i) with the consent of the Borrowers.  Moreover, each of
the Administrative Agent, the Lenders and any Financial Affiliate is hereby
expressly permitted by the Borrowers to refer to any of the Borrowers and their
Subsidiaries in connection with any advertising, promotion or marketing
undertaken by the Administrative Agent, such Lender or such Financial Affiliate
and, for such purpose, the Administrative Agent, such Lender or such Financial
Affiliate may utilize any trade name, trademark, logo or other distinctive
symbol associated with the Borrowers or any of their Subsidiaries or any of
their businesses.
 
17.4.2. Prior Notification.  Unless specifically prohibited by applicable law or
court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrowers of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process.
 
17.4.3. Other.  In no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Borrowers or any of their Subsidiaries.  The obligations of
each Lender under this §17.4 shall supersede and replace the obligations of such
Lender under any confidentiality letter in respect of this financing signed and
delivered by such Lender to the Borrowers prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Lender.
 
17.5. Survival of Covenants, Etc.  All covenants, agreements, representations
and warranties made herein, in the Notes, in any of the other Loan Documents or
in any documents or other certificates delivered by or on behalf of the
Borrowers or any of their Subsidiaries pursuant hereto (as may be supplemented
or amended) shall be deemed to have been relied upon by the Lenders and the
Administrative Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by the Lenders of any of the
Loans and the issuance, extension or renewal of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any Letter
of Credit or any amount due under this Credit Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Lender has any obligation to
make any Loans or the Administrative Agent has any obligation to issue, extend
or renew any Letter of Credit, and for such further time as may be otherwise
expressly specified in this Credit Agreement.  All statements contained in any
certificate or other certificates delivered to any Lender or the Administrative
Agent at any time by or on behalf of the Borrowers or any of their Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrowers or such Subsidiary
hereunder.
 
 
78

--------------------------------------------------------------------------------

 
 
17.6. Notices.  Except as otherwise expressly provided in this Credit Agreement,
all notices and other communications made or required to be given pursuant to
this Credit Agreement or the Notes or any Letter of Credit Applications shall be
in writing and shall be delivered in hand, mailed by United States registered or
certified first class mail, postage prepaid, sent by overnight courier, or sent
by telecopy, facsimile or telex and confirmed by delivery via courier or postal
service, addressed as follows:
 
(a) if to the Borrowers, at 430 Commerce Street, Suite 320, Williston, Vermont
05495, Attention: Bruce MacDonald or at such other address for notice as the
Borrowers shall last have furnished in writing to the Person giving the notice,
with copies to, Pepe & Hazard LLP, 30 Jelliff Lane, Southport, Connecticut
06890, Attention: Suzanne E. Baldasare, and Foley Hoag LLP, Seaport West, 155
Seaport Boulevard, Boston, Massachusetts 02210-2600, Attention: Dean Hanley;
 
(b) if to the Administrative Agent, at 777 Main Street, Hartford, Connecticut
06115, USA, Attention: Christopher T. Phelan, Senior Vice President, or such
other address for notice as the Administrative Agent shall last have furnished
in writing to the Person giving the notice; and
 
(c) if to any Lender, at such Lender’s address set forth on Schedule1 hereto, or
such other address for notice as such Lender shall have last furnished in
writing to the Person giving the notice.
 
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.  Any notice or other communication
to be made hereunder or under the Notes or any Letter of Credit Applications,
even if otherwise required to be in writing under other provisions of this
Credit Agreement, the Notes or any Letter of Credit Applications, may
alternatively be made in an electronic record transmitted electronically under
such authentication and other procedures as the parties hereto may from time to
time agree in writing (but not an electronic record), and such electronic
transmission shall be effective at the time set forth in such
procedures.  Unless otherwise expressly provided in such procedures, such an
electronic record shall be equivalent to a writing under the other provisions of
this Credit Agreement, the Notes or any Letter of Credit Applications, and such
authentication, if made in compliance with the procedures so agreed by the
parties hereto in writing (but not an electronic record), shall be equivalent to
a signature under the other provisions of this Credit Agreement, the Notes or
any Letter of Credit Applications.
 
17.7. Governing Law.  THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF THE BORROWERS AND
LENDERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW OR
ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS BY MAIL AT THE ADDRESSES
SPECIFIED IN §17.6.  EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.
 
17.8. Headings.  The captions in this Credit Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
 
17.9. Counterparts.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument.  In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery by facsimile
by any of the parties hereto of an executed counterpart hereof or of any
amendment or waiver hereto shall be as effective as an original executed
counterpart hereof or of such amendment or waiver and shall be considered a
representation that an original executed counterpart hereof or such amendment or
waiver, as the case may be, will be delivered.
 
 
79

--------------------------------------------------------------------------------

 
 
17.10. Entire Agreement, Etc.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §17.12.
 
17.11. Waiver of Jury Trial.  EACH OF THE BORROWERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOANS
OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  Except as prohibited by law, each of the Borrowers
hereby waives any right it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages.  Each of the Borrowers (a) certifies that no representative, agent or
attorney of any Lender or the Administrative Agent has represented, expressly or
otherwise, that such Lender or the Administrative Agent would not, in the event
of litigation, seek to enforce the foregoing waivers and (b) acknowledges that
the Administrative Agent and the Lenders have been induced to enter into this
Credit Agreement, the other Loan Documents to which it is a party and the
Subordination Documents to which it is a party by, among other things, the
waivers and certifications contained herein.
 
17.12. Consents, Amendments, Waivers, Etc.  Any consent or approval required or
permitted by this Credit Agreement to be given by the Lenders may be given, and
any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrowers or any of their Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrowers and the
written consent of the Required Lenders. Notwithstanding the foregoing, no
amendment, modification or waiver shall:
 
(a) without the written consent of the Borrowers and each Lender directly
affected thereby:
 
(i) reduce or forgive the principal amount of any Loans or Reimbursement
Obligations, or reduce the rate of interest on the Notes or the amount of any
Revolving Credit Commitment Fee or Letter of Credit Fees (other than (A)
interest accruing pursuant to §6.10.2 following the effective date of any waiver
by the Required Lenders of the Default or Event of Default relating thereto or
(B) as a result of a change in the definition of Total Leverage Ratio or any of
the components thereof or the method of calculation thereto);
 
(ii) increase the amount of such Lender’s Commitment or extend the expiration
date of such Lender’s Commitment;
 
(iii) postpone or extend the Revolving Credit Loan Maturity Date or the Term
Loan Maturity Date or any other regularly scheduled dates for payments of
principal of, or interest on, the Loans or Reimbursement Obligations or any Fees
or other amounts payable to such Lender (it being understood that (A) a waiver
of the application of the default rate of interest pursuant to §6.10.2, and (B)
any vote to rescind any acceleration made pursuant to §14.1 of amounts owing
with respect to the Loans and other Obligations and (C) any modifications of the
provisions relating to amounts, timing or application of prepayments of Loans
and other Obligations, including under §§4.3.2 and 4.3.3 shall require only the
approval of the Required Lenders); and
 
(iv) other than pursuant to a transaction permitted by the terms of this Credit
Agreement, release any Borrower, release all or substantially all of the
Collateral or release all or substantially all of the guarantors, if any, from
their guaranty obligations under their guaranties (excluding, if any Borrower or
any Subsidiary of a Borrower becomes a debtor under the federal Bankruptcy Code,
the release of “cash collateral”, as defined in Section 363(a) of the federal
Bankruptcy Code pursuant to a cash collateral stipulation with the debtor
approved by the Required Lenders);
 
(b) without the written consent of all of the Lenders, amend or waive this
§17.12 or the definition of Required Lenders (it being understood that the
addition of one or more additional credit facilities, the allowance of the
credit extensions, interest and fees thereunder to share ratably or on a
subordinated basis with the Loans, Letters of Credit, interest and Fees in the
benefits of the Loan Documents and the inclusion of the holders of such
facilities in the determination of Required Lenders shall require only the
approval of the Required Lenders);
 
(c) without the written consent of the Administrative Agent, amend or waive
§2.6.2, §15, the amount or time of payment of any Letter of Credit Fees payable
for the Administrative Agent’s account or any other provision applicable to the
Administrative Agent.
 
 
80

--------------------------------------------------------------------------------

 
 
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Borrowers shall entitle the Borrowers to other or
further notice or demand in similar or other circumstances.
 
17.13. Severability.  The provisions of this Credit Agreement are severable and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Credit Agreement in
any jurisdiction.
 
17.14. USA Patriot Act.  Each Lender hereby notifies the Borrowers that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with the Act.
 
17.15. COMMERCIAL TRANSACTION; PREJUDGMENT REMEDY WAIVER.  EACH OF THE BORROWERS
REPRESENTS, COVENANTS AND AGREES THAT THE TRANSACTIONS OF WHICH THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE A PART IS A “COMMERCIAL TRANSACTION”
AS DEFINED BY THE STATUTES OF THE STATE OF CONNECTICUT.  EACH OF THE BORROWERS
HEREBY WAIVES ALL RIGHTS TO NOTICE AND PRIOR COURT HEARING OR COURT ORDER UNDER
CONNECTICUT GENERAL STATUTES SECTIONS 52-278a ET. SEQ. AS AMENDED OR UNDER ANY
OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES THE
ADMINISTRATIVE AGENT OR THE LENDERS MAY EMPLOY TO ENFORCE THEIR RIGHTS AND
REMEDIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  MORE SPECIFICALLY, EACH
OF THE BORROWERS ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT’S ATTORNEY AND/OR
THE LENDERS’ ATTORNEY MAY, PURSUANT TO CONNECTICUT GENERAL STATUTES, §52-278f,
ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT SECURING A COURT ORDER.  EACH OF
THE BORROWERS ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A HEARING
SUBSEQUENT TO THE ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY AS AFORESAID AND THE
ADMINISTRATIVE AGENT AND THE LENDERS ACKNOWLEDGE BORROWERS’ RIGHT TO SAID
HEARING SUBSEQUENT TO THE ISSUANCE OF SAID WRIT.  EACH OF THE BORROWERS FURTHER
WAIVES ITS RIGHTS TO REQUEST THAT THE ADMINISTRATIVE AGENT OR ANY LENDER POST A
BOND, WITH OR WITHOUT SURETY, TO PROTECT BORROWERS AGAINST DAMAGES THAT MAY BE
CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED BY THE ADMINISTRATIVE AGENT
OR ANY LENDER.
 
17.16. Interest Rate.  All agreements between Borrowers, the Administrative
Agent and Lenders are hereby expressly limited so that in no contingency or
event whatsoever, whether by reason of acceleration of maturity of the
indebtedness evidenced hereby or otherwise, shall the amount paid or agreed to
be paid to Administrative Agent and Lenders for the use or the forbearance of
the indebtedness evidenced hereby exceed the maximum permissible under
applicable law.  As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof provided, however that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this Credit Agreement shall be governed by such new law as of its effective
date.  In this regard, it is expressly agreed that it is the intent of
Borrowers, the Administrative Agent and the Lenders in the execution, delivery
and acceptance of this Credit Agreement to contract in strict compliance with
the laws of the State of New York from time to time in effect.  If, under or
from any circumstances whatsoever, fulfillment of any provision hereof or of any
of the Loan Documents or the Security Documents at the time of performance of
such provision shall be due, shall involve transcending the limit of such
validity prescribed by applicable law, then the obligation to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
circumstances whatsoever Administrative Agent or any Lender should ever receive
as interest an amount which would exceed the highest lawful rate, such amount
which would be excessive interest shall be applied to the reduction of the
principal balance evidenced hereby and not to the payment of interest.  This
provision shall control every other provision of all agreements among the
Borrowers, the Administrative Agent and the Lenders.
 
17.17. Loss of Notes.  Upon receipt of an affidavit of an officer of any Lender
as to the loss, theft, destruction or mutilation of such Lender’s Note or Notes
or any other security document which is not of public record, and in the case of
any such loss, theft, destruction or mutilation, upon surrender and cancellation
of such Note or other security document, Borrowers will issue, in lieu thereof,
a replacement Note or Notes or other security document in the same principal
amount thereof and otherwise of like tenor.
 
17.18. Replacement of Lenders.  If the Borrowers and Lenders holding at least a
majority of the outstanding principal amount of the Notes (and if no such
principal is outstanding, the Lender or Lenders whose aggregate Commitments
constitute at least a majority of the Total Revolving Credit Commitments) desire
to increase the aggregate amount of the Total Revolving Credit Commitments
and/or the Term Loan and any Lender does not consent to such increase or
increases, then (i) such Lender, at the Borrowers’ sole expense and effort, upon
notice to the Borrowers and the Administrative Agent given within six months
after such Lender’s failure to consent, may require that the Borrowers find a
replacement Lender that will, or (ii) the Borrowers, at the Borrowers’ sole
expense and effort, upon notice to such Lender and the Administrative Agent
given within six months after such Lender’s failure to consent, may find a
replacement Lender that will (and such Lender agrees that such replacement
Lender will), acquire and assume (in accordance with and subject to the
restrictions contained in, and consents required by, §16.2), all of such
Lender’s interests, rights and obligations under this Credit Agreement and the
related Loan Documents (which assignee may be another Lender, if a Lender
accepts such assignment) and no increase in the Total Revolving Credit
Commitments and/or Term Loan shall be effective unless and until such assignment
has become effective, provided that such Lender shall have received payment of
an amount equal to the outstanding principal of its Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee.
 
17.19. Effectiveness.  This Credit Agreement shall become effective, and the
Original Credit Agreement shall be amended and restated, on the date (the
“Effective Date”) on which (i) each of the Borrowers, the Administrative Agent
and the Effective Date Lender shall have signed a copy hereof (whether the same
or different copies) and shall have delivered the same to the Administrative
Agent and (ii) the conditions contained in §§12 and 13 are met to the
satisfaction of the Administrative Agent and the Effective Date Lender
(determined immediately after giving effect to the provisions of this Credit
Agreement).  Unless the Administrative Agent has received actual notice from the
Effective Date Lender that the conditions described in clause (ii) of the
preceding sentence have not been met to its satisfaction, upon the satisfaction
of the condition described in clause (i) of the immediately preceding sentence
and upon the Administrative Agent’s determination that the conditions described
in clause (ii) of the immediately preceding sentence have been met and upon the
payment of all amounts required to be paid on the Effective Date pursuant to
§12, the Effective Date shall be deemed to have occurred, regardless of any
subsequent determination that one or more of the conditions thereto have not
been met.
 
[Remainder of Page Intentionally Left Blank; Next Page is Signature Page]
 
 
81

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Amended and Restated
Credit Agreement as of the date first set forth above.
 
 
VERMONT PURE HOLDINGS, LTD.
 
 
By: /s/ Peter K. Baker
 
Name: Peter K. Baker

 
Title: Chief Executive Officer

 
 
CRYSTAL ROCK LLC
 
 
By: /s/ Peter K. Baker
 
Name: Peter K. Baker

 
Title: Manager

 
 
CRYSTAL ROCK HOLDINGS, INC.
 
 
By: /s/ Peter K. Baker
 
Name: President

 
Title: CEO

 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By: /s/ Christopher T. Phelan
 
Name: Christopher T. Phelan

 
Title: Senior Vice President

 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By: /s/ Christopher T. Phelan
 
Name: Christopher T. Phelan

 
Title: Senior Vice President





 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1




Name and Address
of Lender
Revolving Credit Loan Commitment Amount
Term Loan Commitment Amount
Commitment Percentage
(for Revolving Credit Loans and Term Loan)
       
Bank of America, N.A.
777 Main Street
Hartford, CT 06115
$5,000,000.00
$15,500,000.00
100.00%



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 
 
$[________] [DATE]
 
 
FOR VALUE RECEIVED, the undersigned Vermont Pure Holdings, Ltd., a Delaware
corporation (“Holdings”), Crystal Rock LLC, a Delaware limited liability company
(“Crystal Rock LLC”), and Crystal Rock Holdings, Inc., a Delaware corporation
(“Crystal Rock Holdings”, and together with Holdings and Crystal Rock LLC
collectively, the “Borrowers”), hereby jointly and severally promise to pay to
the order of [NAME OF LENDER] (the “Lender”) at the Administrative Agent’s
Office (as such term is defined in the Credit Agreement referred to below):
 
(a)           prior to or on the Revolving Credit Loan Maturity Date the
principal amount of [______________] and 00/100 Dollars ([$_________]) or, if
less, the aggregate unpaid principal amount of Revolving Credit Loans advanced
by the Lender to the Borrowers pursuant to the Amended and Restated Credit
Agreement, dated as of April 5, 2010 (as amended and in effect from time to
time, the “Credit Agreement”), by and among the Borrowers, the Administrative
Agent, the Lender and the other parties thereto, which amends and restates that
certain Credit Agreement, dated as of April 5, 2005, as amended, by and among
Holdings, Crystal Rock LLC, the Administrative Agent and the lenders party
thereto;
 
(b)           the principal outstanding hereunder from time to time at the times
provided in the Credit Agreement; and
 
(c)           interest on the principal balance hereof from time to time
outstanding from the date hereof through and including the Revolving Credit Loan
Maturity Date at the rates and terms and in all cases in accordance with the
terms of the Credit Agreement.
 
This Note evidences borrowings under and has been issued by the Borrowers in
accordance with the terms of the Credit Agreement.  The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement, the Security
Documents and the other Loan Documents, and may enforce the agreements of the
Borrowers contained therein, and any holder hereof may exercise the respective
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof.  All capitalized terms used in
this Note and not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.
 
[This Note amends and restates that certain Revolving Credit Note dated April 5,
2005 in the original principal amount of $[___________] executed and delivered
by Holdings and Crystal Rock LLC to the Lender (the “Original Note”).  This Note
is executed and delivered in substitution for, but not in satisfaction of, the
Original Note.]
 
The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Revolving Credit Loan or at the
time of receipt of any payment of principal of this Note, an appropriate
notation on the grid attached to this Note, or the continuation of such grid, or
any other similar record, including computer records, reflecting the making of
such Revolving Credit Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of any Revolving Credit Loan set forth on the
grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, maintained by the Lender with
respect to such Revolving Credit Loan shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Lender, but the failure to
record, or any error in so recording, any such amount on any such grid,
continuation or other record shall not limit or otherwise affect the obligation
of the Borrowers hereunder or under the Credit Agreement to make payments of
principal of and interest on this Note when due.
 
 
1

--------------------------------------------------------------------------------

 
 
The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
 
No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any future occasion.
 
The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF THE
BORROWERS AND THE LENDER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS AND THE
LENDER BY MAIL AT THE ADDRESS SPECIFIED IN §17.6 OF THE CREDIT AGREEMENT.  EACH
OF THE BORROWERS AND THE LENDER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
 
EACH OF THE BORROWERS HEREBY REPRESENTS, COVENANTS AND AGREES THAT THE PROCEEDS
OF THE REVOLVING CREDIT LOANS SHALL BE USED FOR GENERAL COMMERCIAL PURPOSES AND
THAT THIS NOTE IS PART OF A “COMMERCIAL TRANSACTION” AS DEFINED BY THE STATUTES
OF THE STATE OF CONNECTICUT.  EACH OF THE BORROWERS HEREBY WAIVES ALL RIGHTS TO
NOTICE AND PRIOR COURT HEARING OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES
SECTIONS 52-278a ET. SEQ. AS AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW
WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES THE ADMINISTRATIVE AGENT OR THE
LENDER MAY EMPLOY TO ENFORCE THEIR RIGHTS AND REMEDIES HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS.  MORE SPECIFICALLY, EACH OF THE BORROWERS ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT’S ATTORNEY AND/OR THE LENDER’S ATTORNEY MAY,
PURSUANT TO CONNECTICUT GENERAL STATUES, SECTION 52-278f, ISSUE A WRIT FOR A
PREJUDGMENT REMEDY WITHOUT SECURING A COURT ORDER.  EACH OF THE BORROWERS
ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE
ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY AS AFORESAID AND THE LENDER
ACKNOWLEDGES THE BORROWERS’ RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF
SAID WRIT.  EACH OF THE BORROWERS FURTHER WAIVES ITS RIGHTS TO REQUEST THAT THE
ADMINISTRATIVE AGENT OR THE LENDER POST A BOND, WITH OR WITHOUT SURETY, TO
PROTECT BORROWERS AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY
SOUGHT OR OBTAINED BY THE ADMINISTRATIVE AGENT OR THE LENDER.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Note to be signed by
its duly authorized officer as of the day and year first above written.
 
VERMONT PURE HOLDINGS, LTD.
 
By:                                                              
 
Name:

 
Title:



 
 
CRYSTAL ROCK LLC
 
By:                                                              
 
Name:

 
Title:



 
CRYSTAL ROCK HOLDINGS, INC.
 
By:                                                              
 
Name:

 
Title:







 
3

--------------------------------------------------------------------------------

 


 

   
Amount of
Balance of
   
Amount
Principal Paid
Principal
Notation
Date
of Revolving Credit Loan
or Prepaid
Unpaid
Made By:
                                                                               
                                                                               
                                                                               
                                                           



 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF LOAN REQUEST


                      , _______


Bank of America, N.A.
777 Main Street
Hartford, Connecticut 06115
Attention:  Christopher T. Phelan, Senior Vice President


Re:           Loan Request


Ladies and Gentlemen:


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of April 5, 2010 (as the same may be amended and in effect from time to
time, the “Credit Agreement”), by and among Vermont Pure Holdings, Ltd.
(“Holdings”), Crystal Rock LLC (“Crystal Rock LLC”), and Crystal Rock Holdings,
Inc. (“Crystal Rock Holdings”, and together with Holdings and Crystal Rock LLC,
collectively, the “Borrowers”), Bank of America, N.A. (“Bank of America”), and
the other lending institutions party thereto as lenders (collectively, the
“Lenders” and individually, a “Lender”) and Bank of America, as administrative
agent (the “Administrative Agent”) for the Lenders.  Capitalized terms which are
used herein without definition and which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement.


Pursuant to §2.6.1of the Credit Agreement, we hereby request that a Revolving
Credit Loan consisting of [a Base Rate Loan in the principal amount of
$__________,] [a LIBOR Rate Loan in the principal amount of $__________] [with
an Interest Period of _________] be made for the account of the Borrowers on
__________ __, _____.  We understand that this request is irrevocable and
binding on us and obligates us to accept the requested Revolving Credit Loan on
such date.


We hereby certify (a) that the sum of the aggregate outstanding principal amount
of the Revolving Credit Loans on today’s date, the Maximum Drawing Amount, all
Unpaid Reimbursement Obligations equals $____________, (b) that we will use the
proceeds of the requested Revolving Credit Loan in accordance with the
provisions of the Credit Agreement, (c) that each of the representations and
warranties contained in the Credit Agreement or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true as of
the date as of which it was made and is true at and as of the date hereof
(except to the extent of changes resulting from transactions contemplated or
permitted by the Credit Agreement and the other Loan Documents, and to the
extent that such representations and warranties related expressly to an earlier
date), (d) that no Default or Event of Default has occurred and is continuing
and (e) that all conditions precedent to the making of such Loan have been met
(including, in the case of any Revolving Credit Loan used to make any Permitted
Acquisition, all conditions set forth in the definition of “Permitted
Acquisition”).


Very truly yours,


VERMONT PURE HOLDINGS, LTD.




By:____________________________________                                                                
Name:
Title:
CRYSTAL ROCK LLC






By:____________________________________                                                                
Name:
Title:






CRYSTAL ROCK HOLDINGS, INC.






By:____________________________________                                                                
Name:
Title:






 
1

--------------------------------------------------------------------------------

 
EXHIBIT C
 


 
AMENDED AND RESTATED TERM NOTE
 
 
$[________]                                                                                                                                 [DATE]
 
 
FOR VALUE RECEIVED, the undersigned Vermont Pure Holdings, Ltd., a Delaware
corporation (“Holdings”), Crystal Rock LLC, a Delaware limited liability company
(“Crystal Rock LLC”), and Crystal Rock Holdings, Inc., a Delaware corporation
(“Crystal Rock Holdings”, and together with Holdings and Crystal Rock LLC
collectively, the “Borrowers”), hereby jointly and severally promise to pay to
the order of [NAME OF LENDER] (the “Lender”) at the Administrative Agent’s
Office (as such term is defined in the Credit Agreement referred to below):
 
(a)           prior to or on the Term Loan Maturity Date the principal amount of
[________________] and 00/100 Dollars ([$_____________]) or, if less, the
aggregate unpaid principal amount of the Term Loan advanced by the Lender to the
Borrowers pursuant to the Amended and Restated Credit Agreement, dated as of
April 5, 2010 (as amended and in effect from time to time, the “Credit
Agreement”), by and among the Borrowers, the Administrative Agent, the Lender
and the other parties thereto, which amends and restates that certain Credit
Agreement, dated as of April 5, 2005, as amended, by and among Holdings, Crystal
Rock LLC, the Administrative Agent and the lenders party thereto;
 
(b)           the principal outstanding hereunder from time to time at the times
provided in the Credit Agreement; and
 
(c)           interest on the principal balance hereof from time to time
outstanding from the date hereof through and including the Term Loan Maturity
Date at the rates and terms and in all cases in accordance with the terms of the
Credit Agreement.
 
This Note evidences borrowings under and has been issued by the Borrowers in
accordance with the terms of the Credit Agreement.  The Lender and any holder
hereof is entitled to the benefits of the Credit Agreement, the Security
Documents and the other Loan Documents, and may enforce the agreements of the
Borrowers contained therein, and any holder hereof may exercise the respective
remedies provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof.  All capitalized terms used in
this Note and not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.
 
[This Note amends and restates that certain Term Note dated April 5, 2005 in the
original principal amount of $[___________] executed and delivered by Holdings
and Crystal Rock LLC to the Lender (the “Original Note”).  This Note is executed
and delivered in substitution for, but not in satisfaction of, the Original
Note.]
 
The Borrowers irrevocably authorize the Lender to make or cause to be made, at
or about the time of the Drawdown Date of the Term Loan or at the time of
receipt of any payment of principal of this Note, an appropriate notation on the
grid attached to this Note, or the continuation of such grid, or any other
similar record, including computer records, reflecting the making of the Term
Loan or (as the case may be) the receipt of such payment.  The outstanding
amount of the Term Loan set forth on the grid attached to this Note, or the
continuation of such grid, or any other similar record, including computer
records, maintained by the Lender with respect to the Term Loan shall be prima
facie evidence of the principal amount thereof owing and unpaid to the Lender,
but the failure to record, or any error in so recording, any such amount on any
such grid, continuation or other record shall not limit or otherwise affect the
obligation of the Borrowers hereunder or under the Credit Agreement to make
payments of principal of and interest on this Note when due.
 
 
1

--------------------------------------------------------------------------------

 
 
The Borrowers have the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
 
If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
 
No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any future occasion.
 
The Borrowers and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
 
THIS NOTE AND THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF THE
BORROWERS AND THE LENDER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS AND THE
LENDER BY MAIL AT THE ADDRESS SPECIFIED IN §17.6 OF THE CREDIT AGREEMENT.  EACH
OF THE BORROWERS AND THE LENDER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
 
EACH OF THE BORROWERS HEREBY REPRESENTS, COVENANTS AND AGREES THAT THE PROCEEDS
OF THE TERM LOAN SHALL BE USED FOR GENERAL COMMERCIAL PURPOSES AND THAT THIS
NOTE IS PART OF A “COMMERCIAL TRANSACTION” AS DEFINED BY THE STATUTES OF THE
STATE OF CONNECTICUT.  EACH OF THE BORROWERS HEREBY WAIVES ALL RIGHTS TO NOTICE
AND PRIOR COURT HEARING OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES
SECTIONS 52-278a ET. SEQ. AS AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW
WITH RESPECT TO ANY AND ALL PREJUDGMENT REMEDIES THE ADMINISTRATIVE AGENT OR THE
LENDER MAY EMPLOY TO ENFORCE THEIR RIGHTS AND REMEDIES HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS.  MORE SPECIFICALLY, EACH OF THE BORROWERS ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT’S ATTORNEY AND/OR THE LENDER’S ATTORNEY MAY,
PURSUANT TO CONNECTICUT GENERAL STATUES, SECTION 52-278f, ISSUE A WRIT FOR A
PREJUDGMENT REMEDY WITHOUT SECURING A COURT ORDER.  EACH OF THE BORROWERS
ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A HEARING SUBSEQUENT TO THE
ISSUANCE OF A WRIT FOR PREJUDGMENT REMEDY AS AFORESAID AND THE LENDER
ACKNOWLEDGES THE BORROWERS’ RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF
SAID WRIT.  EACH OF THE BORROWERS FURTHER WAIVES ITS RIGHTS TO REQUEST THAT THE
ADMINISTRATIVE AGENT OR THE LENDER POST A BOND, WITH OR WITHOUT SURETY, TO
PROTECT BORROWERS AGAINST DAMAGES THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY
SOUGHT OR OBTAINED BY THE ADMINISTRATIVE AGENT OR THE LENDER.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Note to be signed by
its duly authorized officer as of the day and year first above written.
 
VERMONT PURE HOLDINGS, LTD.
 
By:                                                              
 
Name:

 
Title:



 
 
CRYSTAL ROCK LLC
 
By:                                                              
 
Name:

 
Title:



 
CRYSTAL ROCK HOLDINGS, INC.
 
By:                                                              
 
Name:

 
Title:



 
3

--------------------------------------------------------------------------------

 



   
Amount of
Balance of
   
Amount
Principal Paid
Principal
Notation
Date
of Term Loan
or Prepaid
Unpaid
Made By:
                                                                               
                                                                               
                                                                               
                                                           

 
 


 
 
4

--------------------------------------------------------------------------------

 




EXHIBIT D
 
FORM OF
 
COMPLIANCE CERTIFICATE
 
[Date]
 
Bank of America, N.A., as Agent
   and the Lenders referred to below
777 Main Street
Hartford, Connecticut  06115


Ladies and Gentlemen:


Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of April 5, 2010, (as amended, modified, supplemented or restated and
in effect from time to time, the “Credit Agreement”) by and among Vermont Pure
Holdings, Ltd. (“Holdings”), Crystal Rock LLC (“Crystal Rock LLC”) and Crystal
Rock Holdings, Inc. (“Crystal Rock Holdings”, and together with Holdings and
Crystal Rock LLC, the “Borrowers”), Bank of America, N.A, and the other lending
institutions which are, or may in the future become, parties to the Credit
Agreement (collectively, the “Lenders”) and Bank of America, N.A. as
administrative agent for the Lenders (the “Administrative Agent”), which amends
and restates that certain Credit Agreement, dated as of April 5, 2005, as
amended, by and among Holdings, Crystal Rock LLC, Bank of America, N.A. and the
other lending institutions party thereto as lenders, and the Administrative
Agent.  Capitalized terms used herein without definition shall have the same
meanings herein as in the Credit Agreement.


Pursuant to §9.4(c) of the Credit Agreement, the principal financial or
accounting officer of the Borrowers hereby certifies to each of you as
follows:  (a) the information furnished in the calculations attached hereto was
true and correct as of the last day of the fiscal [year] [quarter] next
preceding the date of this certificate; (b) as of the date of this certificate,
there exists no Default or Event of Default or condition which would, with
either or both the giving of notice or the lapse of time, result in a Default or
an Event of Default; and (c) the financial statements delivered herewith were
prepared in accordance with GAAP applied on a basis consistent with prior
periods (except, in the case of quarterly statements, for provisions for
footnotes and, in all cases, except as disclosed therein).


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.


VERMONT PURE HOLDINGS, LTD.




By:___________________________________                                                                
Name:
Title:




CRYSTAL ROCK LLC




By:___________________________________                                                                
Name:
Title:


CRYSTAL ROCK HOLDINGS, INC.




By:___________________________________                                                                
Name:
Title:




 
 
1

--------------------------------------------------------------------------------

 
 

                                COMPLIANCE CERTIFICATE                          
      Vermont Pure Holdings, Ltd.   Crystal Rock LLC   Crystal Rock Holdings,
Inc.                              
1.
 
Consolidated Adjusted Operating Cash Flow to Senior Debt Service
                                       
(a)
Consolidated Adjusted Operating Cash Flow (on a Pro-Forma
           
Basis, if applicable) of the Borrowers for the Reference Period
           
ending on _____________
       
$___________
                                       
(i)
Consolidated Operating Cash Flow for such period
 
$___________
                                           
(A)
Consolidated EBITDA of Holdings and its Subsidiaries
                   
for such period (excluding that of any acquired Subsidiary,
                   
or attributable to acquired assets, for the period prior to
                   
acquisition)
       
$___________
                                               
(I)
Consolidated Net Income of Holdings
                       
and its Subsidiaries for such period
 
$___________
                                               
(II)
to the extent deducted in determining such
                       
Consolidated Net Income (without duplication)
                         
(1)
depreciation and amortization for
                           
such period
 
$___________
                     
(2)
income tax expense for such period
 
$___________
                     
(3)
Consolidated Total Interest Expense
                           
for such period
 
$___________
                     
(4)
other non-cash charges reducing
                           
Consolidated Net Income for such period
 
$___________
                     
(5)
the result of (II)(1) plus (II)(2)
                           
plus (II)(3) plus (II)(4)
 
$___________
                                               
(III)
non-cash items increasing Consolidated Net Income
                       
for such period
 
$___________
                                               
(III)
the result of (I) plus (II)(5) minus (III)
 
$___________
                                           
(B)
 
(I)
cash payments for income taxes during such
                       
period
     
$___________
                                               
(II)
unfinanced Capital Expenditures  made during
                       
such period
 
$___________
                                               
(III)
Distributions made by Holdings during such period
 
$___________
                                               
(IV)
the result of (B)(I) plus (B)(II) plus (B)(III)
 
$___________
                               
[1] determined in accordance with the definition of Consolidated Operating Cash
Flow.
   

 
 
2

--------------------------------------------------------------------------------

 
 

                                           
(C)
the result of (i)(A) minus (i)(B)(IV)
 
$___________
                                               
(ii)
Acquired Company EBITDA* for such period ($_____________)
                       
times 0.75
   
$___________
                                               
(iii)
the result of (i) plus (ii)
 
$___________
                                                                               
               
(b)
Consolidated Senior Debt Service (on a Pro-Forma Basis, if applicable)
           
of the Borrowers for the Reference Period ending on such date
 
$___________
                                       
(i)
Consolidated Senior Interest Expense* for such period
 
$___________
                                       
(ii)
aggregate amount of scheduled repayments of principal
               
Indebtedness (other than Subordinated Debt) becoming due
             
and payable during such period
 
$___________
                                       
(iii)
the result of (b)(i) plus (b)(ii)
 
$___________
                                   
(c)
the ratio of 1(a) to 1(b) (Not to be less than 1.25 to 1.0)
 
  ______:_____
                             
2.
 
Consolidated Adjusted Operating Cash Flow to Total Debt Service
                                       
(a)
Consolidated Adjusted Operating Cash Flow (on a Pro-Forma Basis,
         
if applicable) of the Borrowers for the Reference Period ending on
         
such date (from line 1(a) above)
 
$___________
                                   
(b)
Consolidated Total Debt Service (on a Pro-Forma Basis, if applicable)
         
of the Borrowers for the Reference Period ending on such date
$___________
                                       
(i)
Consolidated Total Interest Expense* for such period
 
$___________
                                       
(ii)
aggregate amount of scheduled repayments of principal
               
Indebtedness becoming due and payable during such period
$___________
                                       
(iii)
the result of (b)(i) plus (b)(ii)
 
$___________
                                   
(c)
the ratio of 2(a) to 2(b) (Not to be less than 1.00 to 1.0)
 
  ______:_____
                             
3.
 
Senior Funded Debt to EBITDA
                                       
(a)
Senior Funded Debt outstanding on ______________
 
$___________
                                       
(i)
Consolidated Total Funded Debt outstanding on such date
 
$___________
                                       
(ii)
Subordinated Debt outstanding on such date
 
$___________
                                       
(iii)
the result of (a)(i) minus (a)(ii)
   
$___________
                                   
(b)
Consolidated Adjusted EBITDA (determined on a Pro-Forma Basis, if
           
applicable) for the most recently ended Reference Period as of such date
 
$___________
                                       
(i)
Consolidated EBITDA of Holdings and its Subsidiaries for
               
such period (excluding that of any acquired Subsidiary, or
               
attributable to acquired assets, for the period prior to acquisition)
               
(from 1(a)(i)(A) above)
 
$___________
                                       
(ii)
Acquired Company EBITDA* for such period ($_____________)
               
times 0.75
 
$___________

 
 
3

--------------------------------------------------------------------------------

 
 

                                       
(iii)
the result of (b)(i) plus (b)(ii)
 
$___________
                                   
(c)
the ratio of 3(a) to 3(b) (Not to exceed 2.50 to 1.0)
 
  ______:_____
                             
4.
 
Total Leverage Ratio
                                       
(a)
Cosolidated Total Funded Debt outstanding on ______________
           
(from 3(a)(i) above)
 
$___________
                                   
(b)
Consolidated Adjusted EBITDA (determined on a Pro-Forma Basis, if
           
applicable) for the most recently ended Reference Period as of such date
           
(from 3(b) above)
                                       
(c)
the ratio of 4(a) to 4(b)
 
  ______:_____
                                                             
*determined in accordance with the definition thereof set forth in Section 1.1
of the Credit Agreement.
   

 
 
 
4

--------------------------------------------------------------------------------

 
EXHIBIT E
 
ASSIGNMENT AND ACCEPTANCE
 
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.
 

 
1.
Assignor:  
______________________________

 
 
2.
Assignee:
______________________________

 
 
3.
Borrower(s):
Vermont Pure Holdings, Ltd., a Delaware corporation (“Holdings”), Crystal Rock
LLC, a Delaware limited liability company (“Crystal LLC”), and Crystal Rock
Holdings, Inc., a Delaware corporation (“Crystal Rock Holdings”, and together
with Crystal Rock LLC and Holdings, collectively the “Borrowers”)

 
 
4.
Administrative Agent:
Bank of America, N.A., a national banking association, as the administrative
agent under the Credit Agreement

 
 
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of April 5, 2010 among the
Borrowers, the Lenders parties thereto and Bank of America, N.A., as
Administrative Agent for itself and the other Lenders, which amends and restates
that certain Credit Agreement dated as of April 5, 2005, as amended, among
Holdings and Crystal Rock LLC, the Lenders parties thereto and Bank of America,
N.A., as Administrative Agent for itself and the other Lenders.

 
 
6.
Assigned Interest:

 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
Revolving Credit Loan
$
$
%
Term Loan
     
[Reimbursement Obligation]
$
$
%



 
1

--------------------------------------------------------------------------------

 
Effective Date:   _____________ ___, 20___
 
The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
By:______________________________
 
Title:
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
By:______________________________
 
Title:
 
Consented to and Accepted:
 
BANK OF AMERICA, N.A., as
 
Administrative Agent
 
By_________________________________
 
Title:
 
[Consented to:]
 
VERMONT PURE HOLDINGS, LTD., as
 
Borrower
 
By_________________________________
 
Title:
 
CRYSTAL ROCK LLC, as
 
 Borrower
 
By_________________________________
 
Title:
 
CRYSTAL ROCK HOLDINGS, INC., as
 
Borrower
 
By_________________________________
 
Title:
 
 
2

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
The Amended and Restated Credit Agreement dated as of April 5, 2010
among Vermont Pure Holdings, Ltd., Crystal Rock LLC and
Crystal Rock Holdings, Inc., as borrowers, the Lenders parties thereto, and
Bank of America, N.A., as Administrative Agent
for itself and the other Lenders.


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.4 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the law of the State of New York.

